Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 1 of 83 Page ID #:6101

                                                                               1


    1                        UNITED STATES DISTRICT COURT

    2                      CENTRAL DISTRICT OF CALIFORNIA

    3                                      ---

    4              HONORABLE STEPHEN V. WILSON, JUDGE PRESIDING

    5                                      ---

    6

    7

    8    VERNON UNSWORTH,                     )
                                              )
    9                                         )
                                              )
  10                         Plaintiffs,      )
                                              )No. CV 18-8048
  11                VS                        )
                                              )
  12     ELON MUSK,                           )
                                              )
  13                                          )
                             Defendant.       )
  14     _____________________________________)

  15

  16                    Reporter's Transcript of Proceedings
                               JURY TRIAL - DAY FOUR
  17                              MORNING SESSION
                               Los Angeles, California
  18                          FRIDAY, DECEMBER 6, 2019

  19

  20

  21

  22

  23                       ANNE KIELWASSER, CRR, RPR, CSR
                           Federal Official Court Reporter
  24                       350 WEST 1ST Street, Room 4455
                            Los Angeles, California 90012
  25                          Telephone: (213) 894-2969
                              anne.kielwasser@gmail.com


                            UNITED STATES DISTRICT COURT
Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 2 of 83 Page ID #:6102

                                                                               2


    1                            A P P E A R A N C E S

    2

    3
         ON BEHALF OF THE PLAINTIFF:
    4
         L Lin Wood
    5    L Lin Wood PC
         1201 West Peachtree Street NW
    6    Atlanta, good afternoon 30309
         404-891-1402
    7    Fax: 404-506-9111
         E-mail: Lwood@linwoodlaw.com
    8
         Matt C Wood
    9    Weisbart Springer Hayes LLP
         212 Lavaca Street Suite 200
  10     Austin, TX 78701
         512-652-5780
  11     Fax: 512-682-2074
         E-mail: Mwood@wshllp.com
  12
         G Taylor Wilson
  13     L Lin Wood PC
         1180 West Peachtree Street
  14     Atlanta, good afternoon 30309
         404-891-1402
  15     Fax: 404-506-9111
         E-mail: Twilson@linwoodlaw.com
  16
         R Christopher Chatham
  17     Chatham Law Group
         3109 West Temple Avenue
  18     Los Angeles, CA 90026
         213-277-1800
  19     E-mail: Chris@chathamfirm.com

  20     Jonathan D Grunberg
         L Lin Wood PC
  21     1180 West Peachtree Street
         Atlanta, good afternoon 30309
  22     404-891-1402
         Fax: 404-506-9111
  23     E-mail: Jgrunberg@linwoodlaw.com

  24

  25     (APPEARANCES CONTINUED ON NEXT PAGE)



                            UNITED STATES DISTRICT COURT
Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 3 of 83 Page ID #:6103

                                                                               3


    1                           A P P E A R A N C E S

    2
         ON BEHALF OF THE PLAINTIFF:
    3

    4    Nicole Jennings Wade
         L Lin Wood PC
    5    1880 West Peachtree Street
         Atlanta, good afternoon 30309
    6    404-891-1402
         Fax: 404-506-9111
    7    E-mail: Nwade@linwoodlaw.com

    8
         ON BEHALF OF THE DEFENDANT:
    9
         Alexander Spiro
  10     Quinn Emanuel Urquhart and Sullivan LLP
         51 Madison Avenue 22nd Floor
  11     New York, NY 10010
         212-849-7000
  12     Fax: 212-849-7100
         E-mail: Alexspiro@quinnemanuel.com
  13
         Michael T Lifrak
  14     Quinn Emanuel Urquhart and Sullivan LLP
         865 South Figueroa Street 10th Floor
  15     Los Angeles, CA 90017
         213-443-3675
  16     Fax: 213-443-3100
         E-mail: Michaellifrak@quinnemanuel.com
  17
         Robert M Schwartz
  18     Quinn Emanuel Urquhart and Sullivan LLP
         865 South Figueroa Street 10th Floor
  19     Los Angeles, CA 90017
         213-443-3675
  20     Fax: 213-443-3100
         E-mail: Robertschwartz@quinnemanuel.com
  21
         William C Price
  22     Quinn Emanuel Urquhart and Sullivan LLP
         865 South Figueroa Street 10th Floor
  23     Los Angeles, CA 90017-2543
         213-443-3000
  24     Fax: 213-443-3100
         E-mail: Williamprice@quinnemanuel.com
  25
         (Appearances continued on next page)


                            UNITED STATES DISTRICT COURT
Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 4 of 83 Page ID #:6104

                                                                               4


    1                           A P P E A R A N C E S

    2    ON BEHALF OF THE DEFENDANT:

    3
         Ellyde R Thompson
    4    Quinn Emanuel Urquhart and Sullivan LLP
         51 Madison Avenue 22nd Floor
    5    New York, NY 10010
         212-849-7000
    6    Fax: 212-849-7100
         E-mail: Ellydethompson@quinnemanuel.com
    7

    8    Jeanine Zalduendo
         Quinn Emanuel Urquhart and Sullivan LLP
    9    865 South Figueroa Street 10th Floor
         Los Angeles, CA 90017-2543
  10     213-443-3000
         Fax: 213-443-3100
  11     Jeaninezalduendo@quinnemanuel.com

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                            UNITED STATES DISTRICT COURT
Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 5 of 83 Page ID #:6105

                                                                               5


    1                                     INDEX

    2    WITNESS:                                                   PAGE:

    3
           (JURY CHARGE)                                                18
    4      CLOSING ARGUMENTS BY PLAINTIFF                               29

    5

    6

    7

    8

    9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                            UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 6 of 83 Page ID #:6106

                                                                                     6


            1   FRIDAY, DECEMBER 6, 2019                              8:50 A.M.

            2                                  ~ ~ ~

            3                          JURY TRIAL - DAY FOUR

            4                          MORNING SESSION ONLY

08:55:09    5                                  ~ ~ ~

09:01:53    6               THE COURT:    We're here with the parties and

09:01:55    7   counsel, and we are at the point where we're going to

09:02:03    8   instruct the jury and then begin deliberations.         But there

09:02:11    9   are some matters that were brought up toward the end of the

09:02:15   10   trial that weren't fully addressed even though we went late

09:02:23   11   into the evening yesterday, and those involve the motions to

09:02:29   12   strike by the defendant.

09:02:36   13                     One motion was the defendant -- the witness

09:02:44   14   Birchall's use of pseudonym, Jack Brickhouse.        I think under

09:02:51   15   the circumstances that's inconsequential, and that motion

09:02:55   16   will be denied.

09:02:56   17                     The testimony regarding press leaks will be

09:03:12   18   denied because I agree with the plaintiff, that it does allow

09:03:17   19   the jury, if they so conclude, to conclude that this was

09:03:32   20   something of a pattern or practice which relates back to the

09:03:37   21   July 15 tweet.    It's not my job to limit evidence based upon

09:03:53   22   weight.   If it has sufficient probative value, it can be

09:04:02   23   received.

09:04:03   24                     My primary question is with regard to the

09:04:13   25   hiring of the -- testimony regarding the hiring of a private



                                  UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 7 of 83 Page ID #:6107

                                                                                       7


09:04:21    1   investigator and the $10,000 payment, and they're separate

09:04:27    2   issues.

09:04:29    3                     Pretrial I did ask the defendant whether the

09:04:41    4   defendant was going to stipulate to Element 5 of the

09:04:47    5   defamation claim, and their response was they were not.          And

09:04:58    6   so the hiring of an investigator was, even though it was down

09:05:07    7   the road, was relevant to show duty of care on Element 5.

09:05:23    8                     On the other hand, the case law says that the

09:05:28    9   post-statement evidence is admissible if there are post -- in

09:05:45   10   this case -- July 15, statements that are defamatory, and the

09:05:54   11   hiring of the investigator after the August 6 demand letter

09:06:08   12   and $10,000 payment arguably strays somewhat from that

09:06:20   13   doctrine.

09:06:33   14                     So, let me ask the defendant, whoever speaks

09:06:37   15   for the defendant, take the lectern.       There are so many

09:06:39   16   lawyers here.

09:06:39   17               MR. SPIRO:    Good morning, Your Honor.

09:06:41   18               THE COURT:    Yes, good morning.

09:06:43   19                     If the plaintiff clearly has the right to

09:06:53   20   argue the point that defendant could have investigated before

09:07:03   21   making a statement, and forgetting for the moment the hiring

09:07:13   22   of the private investigator, Howard, in the middle of August,

09:07:22   23   if the plaintiff argued that defendant could have hired an

09:07:27   24   investigator before responding to the Unsworth interview of

09:07:39   25   July 13, would you rebut that?



                                  UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 8 of 83 Page ID #:6108

                                                                                     8


09:07:43    1                MR. SPIRO:   No, Your Honor, so long as it's kept

09:07:46    2   separate and apart from the other incidents you described.

09:07:49    3                THE COURT:   I don't understand the last part of

09:07:51    4   your --

09:07:51    5                MR. SPIRO:   If it was just simply that, then, no,

09:07:54    6   I would not rebut it.

09:07:55    7                THE COURT:   In other words -- and so, the --

09:08:02    8                     Because that was one of the primary reasons

09:08:04    9   why the testimony of the investigator was received --

09:08:22   10   (paused.)

09:08:22   11                MR. SPIRO:   Your Honor, it's our position --

09:08:25   12                THE COURT:   Wait a minute.    Don't interrupt.     When

09:08:27   13   there is a pause, it doesn't give you license to fill up the

09:08:30   14   air space.

09:08:31   15                MR. SPIRO:   My apologies.

09:08:58   16                THE COURT:   Now, on the same issue, there is also

09:09:01   17   my processing of the evidence, and of course I don't know how

09:09:04   18   the lawyers process the evidence, that the Howard

09:09:16   19   investigation was somewhat favorable to the defense in the

09:09:26   20   sense that it shed light on the BuzzFeed e-mail of -- e-mail

09:09:49   21   of August 30.

09:09:50   22                     In other words, when Musk made the statements

09:09:53   23   that he did make in that e-mail, I thought one of your -- the

09:09:59   24   fact that he had asked these questions of the investigator

09:10:05   25   and that at least at the point of the BuzzFeed, so the



                                  UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 9 of 83 Page ID #:6109

                                                                                     9


09:10:11    1   defense position would be they believed Howard was a

09:10:15    2   straight-up investigator and that he was telling them the

09:10:23    3   kinds of things that Musk thought were certainly relevant to

09:10:30    4   further investigation by the BuzzFeed reporter.         That was how

09:10:35    5   I was processing some of the information.        But if I grant

09:10:41    6   your motion to strike the hiring of the private investigator,

09:10:52    7   then that argument is removed.

09:10:58    8                      How do you view it in that context?      Do you

09:11:05    9   still want it removed?

09:11:06   10               MR. SPIRO:    Well, it depends on whether or not the

09:11:08   11   Court is considering removing -- I guess --

09:11:11   12               THE COURT:    I'm not removing the BuzzFeed.

09:11:13   13               MR. SPIRO:    Then I can't be excised from

09:11:15   14   commenting at all on the fact that he had information at that

09:11:15   15   point, because you're right, it would clear the gap for the

09:11:17   16   defense.

09:11:17   17               THE COURT:    That's the point, that's the point.

09:11:21   18   All right, we've got that resolved.

09:11:24   19                      Then on the issue -- the final issue, the

09:11:30   20   $10,000 payment.    Before I get further into that, I want to

09:11:40   21   have my memory refreshed as to what the record shows.

09:11:47   22                      I don't have a clear memory of whether during

09:11:58   23   Birchall's testimony he was asked whether he told Musk about

09:12:04   24   the $10,000 payment or whether Musk told him to make the

09:12:12   25   payment, and I seem to remember that in the defense



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 10 of 83 Page ID #:6110

                                                                                    10


09:12:18    1   examination of Musk that the defense asked Musk whether he

09:12:24    2   knew about the $10,000 payment, and he denied it.         And I

09:12:32    3   don't recall whether Birchall was asked further about --

09:12:39    4   about whether he communicated the payment to Musk.

09:12:47    5                      Do the parties have a memory of what that

09:12:51    6   was?

09:12:51    7                 MR. WOOD:    I do, Your Honor.

09:12:53    8                 THE COURT:   You do?

09:12:53    9                 MR. WOOD:    Not a memory, but I have Mr. Musk's

09:12:56   10   transcript.

09:12:57   11                 THE COURT:   All right, well, just tell me.

09:12:58   12   Quickly.

09:13:00   13                 MR. WOOD:    He acknowledged that he was aware of

09:13:00   14   it.    He thought it was reasonable to pay the bonus for

09:13:05   15   receiving verified information, and he knew had not been

09:13:08   16   paid.

09:13:10   17                 THE COURT:   I see.

09:13:10   18                 MR. SPIRO:   Your Honor --

09:13:11   19                 MR. WOOD:    It's pages 91 and 92 of the transcript.

09:13:16   20                 MR. SPIRO:   -- I don't believe that's the

09:13:18   21   transcript.

09:13:19   22                 THE COURT:   Well, I mean, there isn't a formal

09:13:21   23   transcript, but you are getting dailies, aren't you?

09:13:24   24                 MR. SPIRO:   Right, and we're looking at the

09:13:26   25   transcript.    We don't see Mr. Musk saying that he was aware



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 11 of 83 Page ID #:6111

                                                                                    11


09:13:29    1   of it.   I think what Mr. Musk testified to is, under the

09:13:33    2   circumstances, he doesn't find it unreasonable if that

09:13:36    3   happened, but not that he was actually aware of it.

09:13:39    4                THE COURT:   Do we have --

09:13:40    5                     Can we pull up the daily?      Do you -- let's

09:13:45    6   find out.

09:13:48    7                     Just one moment.      Are we doing that now?     Is

09:13:59    8   that it?

09:14:00    9                MR. SPIRO:   Yes.

09:14:01   10                THE COURT:   Is that going to be lengthy?

09:14:02   11                MR. SPIRO:   I think it's a very short --

09:14:05   12                THE COURT:   Yeah, okay.

09:14:36   13                MR. WOOD:    Your Honor, would you --

09:14:38   14                THE COURT:   Nothing further at this point.

09:15:10   15                MR. SPIRO:   Your Honor, would you like to see the

09:15:12   16   testimony or have it read?

09:15:17   17                THE COURT:   Hand it up.

09:15:21   18                MR. WOOD:    May I ask what page number, Your Honor?

09:15:28   19                (Discussion off the record.)

09:15:38   20                THE COURT:   I'm looking at the daily at page 90

09:15:43   21   at --

09:16:09   22                (Discussion off the record.)

09:16:11   23                THE COURT:   But what you just gave me relates to

09:16:13   24   what Howard was paid, $52,000.

09:16:20   25                     I'm interested in the $10,000 bonus.



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 12 of 83 Page ID #:6112

                                                                                       12


09:16:23    1                MR. SPIRO:   It follows in the next --

09:16:25    2                THE COURT:   Oh, it does?    Okay.   Just give me a

09:16:29    3   moment.

09:17:50    4                     So, the relevant part seems to be at page 91,

09:17:54    5   lines 14 through 24.

09:18:03    6                "Question:   Were you aware -- well, were you aware

09:18:09    7   that in August of 2018 that on your behalf Mr. Birchall,

09:18:14    8   under the name of Jack Brickhouse, told Mr. Howard, the con

09:18:20    9   man, before he knew that, that he told him in August 2018

09:18:24   10   that he would pay him a $10,000 bonus for verified

09:18:29   11   information of nefarious conduct by Vernon Unsworth.           Did you

09:18:35   12   know he was incentivizing him with that bonus, sir?

09:18:40   13                "Answer:   I never caught the specifics of the

09:18:43   14   conversation, but that doesn't sound unreasonable if it's

09:18:45   15   verified information.

09:18:48   16                "Question:   But if you don't produce the

09:18:50   17   information under that scenario, you don't get the bonus,

09:18:54   18   right?

09:18:55   19                "Answer:   Correct.    Verified information.

09:19:03   20                "Question:   And you know that he never got the

09:19:06   21   bonus because he never produced any confirmed verified

09:19:09   22   information of nefarious conduct by Vernon Unsworth.           True?

09:19:20   23                "Answer:   Yes, true."

09:19:21   24                     So, that is the relevant part.       Okay.

09:19:26   25                MR. SPIRO:   Yes, Your Honor.



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 13 of 83 Page ID #:6113

                                                                                      13


09:19:27    1                MR. WOOD:    Yes, Your Honor.

09:19:30    2                THE COURT:   And the argument could be that that is

09:19:39    3   beyond the scope of the case law which allows circumstantial

09:19:54    4   evidence of post July 15 tweet, that certainly is a detail;

09:20:06    5   and furthermore, it has the potential for confusing the jury

09:20:13    6   in the sense that there is a duty of care requirement under

09:20:26    7   Element 5 of the defamation.

09:20:37    8                     And this evidence has a duty of care aspect

09:20:51    9   with regard to defendant's -- assuming there is an adequate

09:21:01   10   connection between Musk and the $10,000 payment and the duty

09:21:08   11   of care in dealing with the investigator.

09:21:30   12                     I'll briefly hear from each side, once again,

09:21:35   13   on that motion to strike.      It would be the motion to strike

09:21:39   14   the $10,000 payment, I would suppose, on two grounds:          One,

09:21:50   15   there is an inadequate connection to Musk's knowledge of the

09:21:56   16   payment; and second, that even if the inference suggests that

09:22:04   17   Musk knew about it, it is too tangential by way of post July

09:22:17   18   15 evidence.

09:22:23   19                     Briefly, without giving me your final

09:22:25   20   argument, how do you see that?

09:22:29   21                     First you.

09:22:30   22                MR. WOOD:    Thank you.

09:22:37   23                     Two points:    One, I believe that the

09:22:39   24   testimony that Your Honor just read, that was presented to

09:22:42   25   the jury, does allow the jury to make a reasonable inference



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 14 of 83 Page ID #:6114

                                                                                    14


09:22:47    1   from that testimony that Mr. Musk knew -- while not the

09:22:52    2   specifics -- he did not deny; he said I just didn't know the

09:22:56    3   specifics.    I think the connection is there.

09:22:58    4                     The issue of how to use that -- I don't even

09:23:01    5   intend to mention in my opening statement -- my closing

09:23:03    6   statement -- but it's probative of Mr. Musk's state of mind.

09:23:11    7                THE COURT:   In what regard?     In other words, he

09:23:13    8   said that you'll get a $10,000 payment if you provide

09:23:20    9   verified information.     And at that point he's being sued.        I

09:23:33   10   mean, the suit hadn't been filed, but he got your letter.

09:23:37   11   So, how does it reflect upon his state of mind on July 15th?

09:23:43   12                MR. WOOD:    It demonstrates, as one piece of

09:23:46   13   evidence that as of August 15th, he still didn't know if it

09:23:51   14   was true or false because he hired an investigator.          That

09:23:55   15   means he didn't know it on July the 15th.

09:23:58   16                     The second part is not actual malice --

09:24:01   17   that's actual malice -- common law malice.        It demonstrates

09:24:05   18   that type of malice, oppression or fraud in his state of mind

09:24:08   19   across the time period.      If you do that on August 15, you

09:24:11   20   have the state of mind to do that type of thing on July the

09:24:13   21   5th.

09:24:13   22                THE COURT:   But he's already said that he didn't

09:24:16   23   know whether -- at the time of the July 15 tweet, he didn't

09:24:23   24   know whether Unsworth was a pedophile or not.         He knew

09:24:31   25   nothing about Unsworth.      Even in the tweet it starts out by



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 15 of 83 Page ID #:6115

                                                                                    15


09:24:36    1   saying something like:     Never met this guy before, and so

09:24:42    2   forth.   So, he can't possibly argue to the jury that he had

09:24:47    3   some belief at the time that Unsworth was a pedophile because

09:24:53    4   that's not his -- that's not going to be his argument.

09:24:58    5                     So, on Element 5, and that's why I asked the

09:25:06    6   defendant pretrial whether that was going to be conceded, and

09:25:12    7   in light of the fact that he didn't concede it, that's why we

09:25:18    8   move forward.

09:25:19    9                     But now if the defense is not going to argue

09:25:27   10   that Musk could have conducted an investigation on July 15

09:25:35   11   before making the statement, what is the probative value as

09:25:44   12   to his state of mind on July 15 when in August 15 he, through

09:25:52   13   Birchall, hired the investigator.

09:25:55   14                MR. WOOD:   Because on July the 15th, when he

09:25:57   15   tweeted, he did know Mr. Unsworth.       He had conducted an

09:26:01   16   investigation.    He had seen Mr. Unsworth on the CNN

09:26:06   17   interview, and then he's testified that up to an hour or so,

09:26:09   18   he went in and started researching Mr. Unsworth in Chiang

09:26:13   19   Rai, and he took that body of knowledge that he knew about

09:26:17   20   Vernon Unsworth, and he tweeted, what we contend, was that

09:26:20   21   that man, on the interview, from what I've read about him

09:26:25   22   factually, and he put the factual information in his tweet,

09:26:28   23   he told the world he was a pedophile.        That why it goes to

09:26:33   24   his state of mind.

09:26:34   25                     Thank you.



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 16 of 83 Page ID #:6116

                                                                                    16


09:26:34    1                THE COURT:   Let me hear the response.

09:26:35    2                MR. SPIRO:   We're not arguing, Your Honor --

09:26:39    3                THE COURT:   Take the lectern so I can hear you

09:26:41    4   better.

09:26:41    5                MR. SPIRO:   Your Honor, we're not arguing that

09:26:43    6   there was any factual basis whatsoever on July 15th to make

09:26:46    7   any accusation.    So, the -- it's just not an issue from our

09:26:53    8   perspective, and so it doesn't go -- it's not probative as to

09:26:56    9   what was in his mind on July 15 because our position is, he

09:27:00   10   wasn't intending -- he had no facts, and he wasn't intending

09:27:02   11   to make any accusations.

09:27:09   12                THE COURT:   And on the $10,000 payment, your final

09:27:13   13   thought?

09:27:14   14                MR. SPIRO:   Again, I don't think there is --

09:27:15   15                     We don't believe there is sufficient

09:27:17   16   connection to Mr. Musk based on that testimony.         What he's

09:27:21   17   responding to is, they never verified the information, which

09:27:25   18   Mr. Musk said several times --

09:27:28   19                THE COURT:   Let's say there was a sufficient

09:27:29   20   connection, what would your argument be?

09:27:34   21                MR. SPIRO:   That the manner of compensation in an

09:27:38   22   investigation doesn't have any bearing -- on a later

09:27:41   23   investigation, doesn't have any bearing on --

09:27:45   24                THE COURT:   Something of a detail.

09:27:46   25                MR. SPIRO:   Correct, Your Honor, it lacks



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 17 of 83 Page ID #:6117

                                                                                    17


09:27:48    1   probative value, and we would move under 403 --

09:27:51    2                THE COURT:   I'll give this a few minutes' thought,

09:27:54    3   and then I'll come out and give you my final ruling.

09:27:57    4                MR. SPIRO:   Thank you.

09:28:02    5                (Recess taken.)

09:38:21    6                THE COURT:   Okay, here are my rulings on the

09:38:27    7   matters we discussed.

09:38:29    8                     I am going to grant the defendant's motion

09:38:42    9   insofar as the investigation is concerned to strike the

09:38:48   10   testimony regarding the level of due diligence that Birchall

09:39:01   11   used in hiring Howard.      In my view, that goes beyond the

09:39:05   12   scope of the teaching of the case of her ^ Herbert versus

09:39:12   13   Landau.

09:39:12   14                     Similarly, I am striking all the testimony

09:39:17   15   about the $10,000 bonus, because in my view, that goes beyond

09:39:27   16   ^ Herbert versus Landau.      The other matters we discussed can

09:39:32   17   be used.

09:39:35   18                     Bring the jury in, Paul.

09:39:37   19                COURT CLERK:    Yes, Your Honor.

09:41:41   20                (Following held in the presence of the jury.)

09:41:42   21                THE COURT:   Good morning, members of the jury.

09:41:46   22   Thank you once again for being so punctual.

09:41:49   23                     My apologies.     The Court wasn't as punctual,

09:41:52   24   but we weren't dilly-dallying, we were taking up some matters

09:41:58   25   that didn't concern you, but we resolved those.



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 18 of 83 Page ID #:6118

                                                                                     18


09:42:01    1                     So, before I give you the instructions, I

09:42:04    2   want to make two rulings that you have to abide by.          First, I

09:42:14    3   am striking from the record all the testimony of Mr. Birchall

09:42:21    4   regarding the degree of due diligence he used in hiring the

09:42:27    5   investigator, Howard.     And second, I am striking from the

09:42:36    6   record any testimony about the $10,000 bonus payment that you

09:42:51    7   heard about.

09:42:52    8                     When I strike testimony from the record, you

09:42:57    9   have to abide by that.     You cannot consider that testimony.

09:43:02   10   It can't be argued.      It is as though it didn't occur.      And

09:43:08   11   having --

09:43:09   12                     And you shouldn't speculate regarding the

09:43:12   13   reasons why I struck the testimony.       That's for me to decide.

09:43:18   14   Okay?

09:43:21   15                     And as I told you, it should be clear

09:43:25   16   throughout, the decision is solely yours, not mine, regarding

09:43:32   17   the evidence.    Okay.

09:43:33   18                     (JURY CHARGE)

09:43:33   19                     Members of the jury, now that you have heard

09:43:38   20   all of the evidence, you will shortly hear the arguments of

09:43:41   21   the lawyers, it is my duty to instruct you as to the law of

09:43:45   22   the case.   A copy of these instructions will be sent with you

09:43:48   23   to the jury room when you deliberate.

09:43:52   24                     You must not infer from these instructions or

09:43:55   25   from anything I may say -- I have said or done as indicating



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 19 of 83 Page ID #:6119

                                                                                    19


09:43:59    1   that I have an opinion regarding the evidence of what your

09:44:03    2   verdict should be.     It is your duty to find the facts from

09:44:08    3   all the evidence in the case.      To those facts, you will apply

09:44:11    4   the law as I give it to you.      You must follow the law as I

09:44:15    5   give it to you whether you agree with it or not, and you must

09:44:19    6   not be influenced by any personal likes, dislikes, opinions,

09:44:24    7   prejudices or sympathy.      That means you must decide the case

09:44:27    8   solely on the evidence before you.       You will recall that you

09:44:29    9   took an oath to do so.

09:44:31   10                     The plaintiff must persuade you by the

09:44:35   11   evidence presented in court that he is required to prove --

09:44:42   12   that what he is required to prove is more likely to be true

09:44:45   13   than not true.    This is referred to as the burden of proof.

09:44:52   14                     After weighing all of the evidence, if you

09:44:55   15   cannot decide that something is more likely to be true than

09:44:57   16   not true, you must conclude that the plaintiff did not prove

09:45:01   17   it.   You should consider all the evidence no matter which

09:45:05   18   party produced the evidence.

09:45:07   19                     In criminal trials, the prosecution must

09:45:09   20   prove the defendant is guilty beyond a reasonable doubt.           But

09:45:13   21   in civil trials, such as this one, the plaintiff is required

09:45:17   22   to prove something is more likely to be true than not true.

09:45:22   23                     The evidence you are to consider in deciding

09:45:25   24   what the facts are consists of the sworn testimony of any

09:45:29   25   witness, the exhibits which are received into evidence, and



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 20 of 83 Page ID #:6120

                                                                                    20


09:45:33    1   any facts to which the lawyers have agreed.

09:45:37    2                     You may have heard the term "stipulation"

09:45:44    3   there in the case.     That essentially means that the lawyers

09:45:46    4   have agreed to that fact, and no further evidence regarding

09:45:49    5   that fact need be produced.

09:45:51    6                     In reaching your verdict, you may consider

09:45:54    7   only the testimony and exhibits received into evidence.

09:45:59    8   Certain things are not evidence, and you may not consider

09:46:03    9   them in deciding what the facts are.        I will list them for

09:46:06   10   you.

09:46:06   11                     One:   Arguments and statements by lawyers are

09:46:10   12   not evidence.    The lawyers are not witnesses.       What they have

09:46:13   13   said in their opening statements, what they shortly will say

09:46:18   14   in their closing arguments and at other times is intended to

09:46:23   15   help you interpret the evidence, but it is not evidence.           If

09:46:26   16   the facts as you remember them differ from the way the

09:46:29   17   lawyers have stated them, your memory of them controls.

09:46:33   18                     Questions and objections of lawyers are not

09:46:35   19   evidence.   Lawyers have a duty to their clients to object

09:46:39   20   when they believe a question is improper under the Rules of

09:46:44   21   Evidence.   You should not be influenced by the objection or

09:46:47   22   by the Court's ruling on it.

09:46:49   23                     Testimony that has been excluded or stricken

09:46:52   24   or that you have been instructed to disregard is not evidence

09:46:55   25   and must not be considered.      In addition, sometimes testimony



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 21 of 83 Page ID #:6121

                                                                                      21


09:47:00    1   and exhibits are received only for a limited purpose.          If I

09:47:04    2   have given such a limiting instruction, you must follow it.

09:47:08    3                     Anything you may have seen or heard when the

09:47:12    4   Court was not in session is not evidence.        You are to decide

09:47:18    5   the case solely on the evidence received at the trial.          Some

09:47:21    6   evidence may be admitted for a limited purpose.         If I gave

09:47:27    7   that instruction, you must follow it.

09:47:33    8                     Evidence may be direct or circumstantial.

09:47:36    9   Direct evidence is direct proof of a fact such as testimony

09:47:40   10   by a witness about what that witness personally saw or heard

09:47:45   11   or did.    Circumstantial evidence is proof of one or more

09:47:49   12   facts from which you could find another fact.         You should

09:47:52   13   consider both kinds of evidence.       The law makes no

09:47:54   14   distinction between the weight to be given to either direct

09:47:58   15   or circumstantial evidence.      It is for you to decide how much

09:48:02   16   weight to give to any evidence.

09:48:08   17                     In deciding the facts in this case, you may

09:48:18   18   have to decide which testimony to believe and which testimony

09:48:21   19   not to believe.    You may believe everything a witness says or

09:48:26   20   part of it or none of it.

09:48:27   21                     Proof of a fact does not necessarily depend

09:48:30   22   on the number of witnesses who testify about it.         In

09:48:34   23   considering the testimony of any witness, you may take into

09:48:38   24   account:   One, the opportunity and ability of the witnesses

09:48:42   25   to see or hear or know the things testified to; two, the



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 22 of 83 Page ID #:6122

                                                                                      22


09:48:47    1   witness' memory; three, the witness's manner while

09:48:51    2   testifying; four, the witness's interest in the outcome of

09:48:54    3   the case, and any bias or prejudice; five, whether other

09:48:58    4   evidence contradicted the witness's testimony, the

09:49:01    5   reasonableness of the witness's testimony in light of all the

09:49:05    6   evidence and any other factors that bear on believability.

09:49:08    7                     The weight of the evidence as to a fact does

09:49:11    8   not necessarily depend on the number of witnesses who testify

09:49:14    9   about it.   Whether or not you took notes, you should rely on

09:49:19   10   your own memory of the evidence.       Notes are only to assist

09:49:23   11   your memory.    You should not be overly influenced by your

09:49:27   12   notes or those of your fellow jurors's.

09:49:31   13                     You've heard testimony from an expert who

09:49:34   14   testified to opinions and the reasons for his opinion.          The

09:49:38   15   opinion testimony is allowed because of the education or

09:49:42   16   experience of this witness.      Such testimony should be judged

09:49:47   17   like any other testimony.      You may accept it or reject it and

09:49:50   18   give it as much weigh as you think it deserves, considering

09:49:52   19   the witness's education and experience, the reasons given for

09:49:56   20   the opinion and all the other evidence in the case.

09:49:58   21                     Mr. Unsworth claims that Mr. Musk harmed him

09:50:03   22   by making one or more of the statements:        "I never saw this

09:50:08   23   British expat guy who lives in Thailand (sus) at any point

09:50:15   24   when we were in the caves.

09:50:16   25                     Two -- second statement:      "Sorry pedo guy.



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 23 of 83 Page ID #:6123

                                                                                    23


09:50:19    1   You really did ask for it."

09:50:21    2                     Three:    "Bet you a signed dollar it's true."

09:50:25    3                     To establish liability for this claim,

09:50:28    4   Mr. Unsworth must prove all of the following:

09:50:30    5                     One:    That Mr. Musk made one or more of the

09:50:35    6   statements to persons other than Mr. Unsworth.

09:50:38    7                     Two:    That these people reasonably understood

09:50:41    8   that the statements were about Mr. Unsworth.

09:50:44    9                     Three:    That these people reasonably

09:50:46   10   understood the statements to mean that Mr. Unsworth was a

09:50:52   11   pedophile; that is, Mr. Unsworth had engaged in a sexual act

09:50:56   12   with a child.

09:50:57   13                     Four:    That the statements were false.

09:50:59   14                     And five:    That Mr. Musk failed to use

09:51:03   15   reasonable care to determine the truth or falsity of the

09:51:06   16   statements.

09:51:07   17                     For Mr. Unsworth to recover, Mr. Musk's

09:51:11   18   statements must have been statements of fact, not opinion.

09:51:14   19                     "A statement of fact" is one that can be

09:51:17   20   proved to be true or false.      In some circumstances Mr.

09:51:23   21   Unsworth may recover if a statement phrased as an opinion

09:51:27   22   implies that a false statement of fact is true.

09:51:29   23                     In deciding this issue, you should consider

09:51:31   24   whether the average reader would conclude from the language

09:51:34   25   of the statement and its context that Mr. Musk was implying



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 24 of 83 Page ID #:6124

                                                                                    24


09:51:39    1   that a false statement of fact is true.

09:51:42    2                     The words "statement" in these instructions

09:51:46    3   refers to any form of communication or representation,

09:51:50    4   including spoken or written words or pictures.

09:51:54    5                     It is the duty of the Court to instruct you

09:51:57    6   about the measure of damages.      By instructing you on damages,

09:52:02    7   the Court does not mean to suggest for which party your

09:52:05    8   verdict should be rendered.

09:52:07    9                     If you find for the plaintiff, you must

09:52:09   10   determine the plaintiff's damages.       The plaintiff has the

09:52:13   11   burden of proving actual damages by a preponderance of the

09:52:15   12   evidence.   The plaintiff has the burden of proving assumed

09:52:19   13   and punitive damages by clear and convincing evidence.

09:52:23   14                     "Damages" means the amount of money that will

09:52:26   15   reasonably and fairly compensate the plaintiff for any injury

09:52:32   16   you find was caused by the defendant.

09:52:35   17                     It is for you to determine what damages, if

09:52:38   18   any, have been proved.     Your award must be based upon

09:52:42   19   evidence and not upon speculation, guesswork and conjecture.

09:53:27   20                     When a party has the burden of proving any

09:53:31   21   claim or defense by a clear and convincing evidence, in this

09:53:34   22   case, it is the plaintiff's burden, it means that the party

09:53:37   23   must present evidence that leaves you with a firm belief or

09:53:41   24   conviction that it is highly probable and that the factual

09:53:45   25   contentions of the claim are true.



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 25 of 83 Page ID #:6125

                                                                                      25


09:53:48    1                     This is a higher standard of proof than proof

09:53:51    2   by a preponderance of the evidence, but it does not require

09:53:55    3   proof beyond a reasonable doubt.       If Mr. Unsworth has proved

09:54:06    4   all of the above, he's entitled to recover his actual damages

09:54:09    5   if he proves that Mr. Musk's wrongful conduct was a

09:54:14    6   substantial factor in causing him any of the following:          Harm

09:54:19    7   to his reputation or shame, mortification or hurt feelings.

09:54:24    8                     Even if Mr. Unsworth has not proved any

09:54:29    9   actual damages or harm to reputation or shame, mortification

09:54:35   10   or hurt feelings but proves by a clear and convincing

09:54:38   11   evidence that Mr. Musk knew the statements were false and --

09:54:47   12   or that he had serious doubts about the truth of the

09:54:50   13   statements, then the law assumes Mr. Unsworth's reputation

09:54:54   14   has been harmed and that he has suffered shame, mortification

09:54:58   15   or hurt feelings.     Without presenting any evidence of damage,

09:55:01   16   Mr. Unsworth is entitled to receive compensation for his

09:55:04   17   assumed harm in whatever sum you believe is reasonable.          To

09:55:10   18   award assumed damages, you must award at least a nominal sum

09:55:15   19   such as one dollar.

09:55:16   20                     Assumed damages should be reduced by any

09:55:19   21   amount you have already awarded as actual damages.

09:55:25   22                     Mr. Unsworth may also recover damages to

09:55:29   23   punish Mr. Musk if Mr. Unsworth proves by clear and

09:55:34   24   convincing evidence that Mr. Musk either knew the statements

09:55:37   25   were false or had serious doubts about the truth of the



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 26 of 83 Page ID #:6126

                                                                                    26


09:55:41    1   statements, and that he acted with malice, oppression or

09:55:44    2   fraud.

09:55:45    3                     If you decide that Mr. Musk's conduct caused

09:55:49    4   Mr. Unsworth harm, you must decide whether that conduct

09:55:52    5   justifies an award of punitive damages.        The purpose of

09:55:56    6   punitive damages are to punish a wrongdoer for the conduct

09:56:01    7   that harmed the plaintiff and discourage similar conduct in

09:56:04    8   the future.    You may award punitive damages only if Mr.

09:56:09    9   Unsworth proves by clear and convincing evidence that Mr.

09:56:12   10   Musk knew the statements were false or that he had serious

09:56:15   11   doubts about the truth of the statements, and that Mr. Musk

09:56:19   12   engaged in that conduct with malice, oppression or fraud.

09:56:23   13                     "Malice" means that Mr. Musk acted with the

09:56:26   14   intent to cause injury or that Mr. Musk's conduct was

09:56:29   15   despicable and was done with the willful and knowing

09:56:34   16   disregard of the rights or safety of another.

09:56:36   17                     A person acts with knowing disregard when he

09:56:39   18   or she is aware of the probable dangerous consequences of his

09:56:43   19   or her conduct and deliberately fails to avoid those

09:56:48   20   consequences.

09:56:48   21                     "Oppression" means that Mr. Musk's conduct

09:56:51   22   was despicable and subjected ^ Mr. Musk to cruel and unjust

09:56:56   23   hardship in knowing -- in knowing disregard of his rights.

09:57:00   24                     "Despicable conduct" is conduct that is so

09:57:04   25   vile, base or contemptible that it should be looked down on



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 27 of 83 Page ID #:6127

                                                                                     27


09:57:10    1   and despised by reasonable people.

09:57:12    2                     "Fraud" means that Mr. Musk intentionally

09:57:13    3   misrepresented or concealed a material fact and did so

09:57:17    4   intending to harm Mr. Unsworth.

09:57:19    5                     There is no fixed amount for determining the

09:57:22    6   amount of punitive damages, and you are not to award -- and

09:57:25    7   you are not required to award any punitive damages.

09:57:29    8                     If you decide to award punitive damages, you

09:57:32    9   should consider all of the following factors in determining

09:57:36   10   the amount:    How reprehensible was Mr. Musk's conduct?        In

09:57:42   11   deciding how reprehensible Mr. Musk's conduct was, you may

09:57:47   12   consider, among other factors, whether the conduct caused

09:57:50   13   physical harm, whether Mr. Musk disregarded the health or

09:57:54   14   safety of others, whether Mr. Unsworth was financially weak

09:57:57   15   or vulnerable and Mr. Musk knew Mr. Unsworth was financially

09:58:03   16   weak or vulnerable and took advantage of him, whether Mr.

09:58:06   17   Musk's conduct involved the pattern or practice, and whether

09:58:09   18   Mr. Musk's conduct acted with trickery or deceit.

09:58:14   19                     You also have to determine whether there is a

09:58:16   20   reasonable relationship between the amount of punitive

09:58:19   21   damages and Mr. Unsworth's harm or between the amount of

09:58:23   22   punitive damages and potential harm to Mr. Unsworth that Mr.

09:58:28   23   Musk was likely -- Mr. Musk was -- Mr. Musk knew it was

09:58:34   24   likely to occur because of his conduct.

09:58:36   25                     In view of Mr. Musk's financial condition,



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 28 of 83 Page ID #:6128

                                                                                     28


09:58:42    1   you should also consider that what amount is necessary to

09:58:45    2   punish him or discourage future wrongful conduct.         You may

09:58:50    3   not increase the punitive award above an amount that is

09:58:55    4   otherwise appropriate merely because Mr. Musk has substantial

09:58:59    5   financial resources.

09:59:00    6                     Punitive damages may not be used to punish

09:59:03    7   Mr. Musk for the impact of his alleged misconduct on persons

09:59:09    8   other than Mr. Unsworth.

09:59:12    9                     You will get a copy of these instructions to

09:59:17   10   consult in the jury room.

09:59:38   11                     You will shortly hear the -- momentarily --

09:59:42   12   the arguments of the lawyers.      You will note that the

09:59:46   13   plaintiff goes first, because they have the burden of proof.

09:59:50   14   The defendant then gets a chance to argue, and the plaintiff

09:59:53   15   has a chance to argue again, because they have the burden of

10:00:00   16   proof.

10:00:00   17                     And, again, this is just a guide to you.          You

10:00:09   18   have to follow the instructions but -- in assessing the

10:00:13   19   evidence in the case.     In looking at the evidence, your first

10:00:18   20   task is to only look at the evidence regarding the July 15th

10:00:24   21   tweet, up to that time.      That is the rescue, the CNN

10:00:33   22   interview and the July 15 tweet.       That should be your first

10:00:37   23   examination.

10:00:39   24                     In the context of the evidence, your first

10:00:43   25   task is to decide if plaintiff has proven his case of



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 29 of 83 Page ID #:6129

                                                                                    29


10:00:47    1   defamation.    If you find a reasonable person in the context

10:00:57    2   would conclude that defendant called plaintiff a pedophile,

10:01:01    3   that is someone who has sexual encounter with a child, then

10:01:05    4   you may continue to analyze if the defendant acted

10:01:12    5   maliciously and follow the instructions I gave you regarding

10:01:16    6   damages.   That's sort of a construct as to how you should

10:01:22    7   approach the evidence.

10:01:23    8                      Okay, now, we'll hear the arguments.

10:01:27    9                      Okay, first the plaintiff.

10:01:37   10                 MR. WOOD:    May I proceed, Your Honor, for the

10:01:39   11   plaintiff.

10:01:40   12                 THE COURT:   Yes.

10:01:43   13                      (CLOSING ARGUMENTS BY PLAINTIFF)

10:01:50   14                 MR. WOOD:    Good morning, ladies and gentlemen.

10:01:52   15                 THE COURT:   No one can hear you beyond the

10:01:52   16   microphone.

10:01:56   17                 MR. WOOD:    Good morning.   It's the first time I've

10:01:57   18   actually, under the rules of our procedure, been allowed to

10:02:02   19   speak with you.    So, it's nice to be able to finally do that.

10:02:06   20                      You've been here every day, on time, as late

10:02:13   21   as the Judge asked you to be here, and we all have been here

10:02:18   22   every day with you.

10:02:24   23                      The Judge -- the Court has used the phrase

10:02:29   24   that you will hear the arguments, and that's what many, many,

10:02:34   25   if not most judicial officers and lawyers call this the



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 30 of 83 Page ID #:6130

                                                                                     30


10:02:41    1   closing arguments.     I'm going to give you heads up.       I'm not

10:02:48    2   here to argue with you.      I call these closing remarks.

10:02:56    3                     In a couple of hours, maybe shorter, you will

10:03:00    4   take the evidence:     The documents, the testimony.      You will

10:03:05    5   take the evidence into the jury room, and you will be called

10:03:11    6   upon to review that evidence, and you'll be called upon to

10:03:15    7   answer certain questions from that evidence and just that

10:03:23    8   evidence, because that's what you swore to do.

10:03:31    9                     And the answers to the questions you resolve

10:03:33   10   in the jury room are supposed to end up when you come back

10:03:38   11   into this courtroom when you've answered those questions, you

10:03:44   12   are going to deliver your verdict.       And your obligation and

10:03:53   13   promise is to deliver a verdict that speaks the truth.

10:04:08   14                     In my closing remarks, this is the portion of

10:04:12   15   the trial where I, to fulfill my professional

10:04:16   16   responsibilities to Vernon Unsworth, I have the professional

10:04:23   17   responsibility to discuss with you what the answers to those

10:04:29   18   questions should be based on the evidence.

10:04:41   19                     And then after you go out to deliberate, my

10:04:47   20   professional responsibilities, the job that I undertook as a

10:04:55   21   lawyer and a member of this system of justice, will be done.

10:05:05   22   I will have fulfilled my obligation to my client, Vernon

10:05:11   23   Unsworth.

10:05:19   24                     So, when you go out to the jury room to

10:05:21   25   deliberate, whatever weight and burdens I've carried for him



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 31 of 83 Page ID #:6131

                                                                                    31


10:05:27    1   for the year and three months that I've represented him, they

10:05:30    2   get taken off of my shoulders, and I get to turn it over to

10:05:39    3   you.   And after your verdict is returned, and your verdict

10:05:50    4   speaks the truth, I'll take a couple of hours of rest maybe

10:05:55    5   even overnight and tomorrow morning, if we get a verdict

10:05:57    6   today, I'll go back home to Atlanta, Georgia.         I'll travel

10:06:04    7   that 2300 miles, and I'll go back home, and I will resume my

10:06:08    8   normal life, anyone's definition of normal.         I'll go back and

10:06:16    9   see my kids and one-year-old puppy.       I get to go back to my

10:06:23   10   normal life.    And after you have returned your verdict, you

10:06:26   11   will get to go back and return to your normal life, your job,

10:06:29   12   your family, your hobbies.      Because after your verdict is

10:06:35   13   done, my responsibility is fulfilled, and your responsibility

10:06:41   14   is fulfilled.

10:06:47   15                     I chose to be here.     I chose to be here every

10:06:57   16   day of this trial when I promised and agreed to Vernon

10:07:03   17   Unsworth that I would take his case to court to get him a

10:07:06   18   verdict that spoke the truth.

10:07:12   19                     You didn't sign up a year and three months

10:07:17   20   ago to spend the last four days of your life in this

10:07:19   21   courtroom.    I'm here because of my professional

10:07:29   22   responsibility.    You are here fulfilling your civic duty,

10:07:35   23   leaving your homes, coming to this courtroom.         And for that,

10:07:41   24   as sincerely as I can tell you on behalf of Mr. Unsworth and

10:07:51   25   every member of the team that we've worked so hard for him, I



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 32 of 83 Page ID #:6132

                                                                                      32


10:07:57    1   thank you.    Thank you for your service.      Thank you for being

10:08:03    2   here to fulfill your civic duty.

10:08:08    3                     Our roles in our legal system in some ways

10:08:24    4   are equal, because when I fulfill my role and you fulfill

10:08:31    5   your role, you sustain for the future the rule of law.

10:08:49    6                     Our society is built beginning with one

10:08:53    7   foundational principle.      It is built on one foundation.      We

10:09:05    8   are a society governed by the rule of law.        And if we're

10:09:11    9   going to maintain that system of justice, and I believe we

10:09:16   10   must, two things have to occur.       The law must be obeyed by

10:09:28   11   all.   The law must be obeyed by all.       Rich and poor alike.

10:09:39   12                     And the second thing we have to have occur in

10:09:42   13   order to maintain our system of justice that our society is

10:09:46   14   based on the rule of law, if someone breaks the law, whether

10:09:57   15   they are rich or of modest means, whether they were 23 -- or

10:10:04   16   $20 billion or whether they make 30 some thousand dollars a

10:10:14   17   year, it is required that when that person breaks the law,

10:10:20   18   there must be fair and appropriate punishment, rich and poor

10:10:28   19   alike.

10:10:30   20                     We must obey the law; and if we break the

10:10:36   21   law, we deserve and must be subjected to fair and appropriate

10:10:41   22   punishment.    Those two things have to occur.       It has to occur

10:10:49   23   in order to maintain our governing foundational principle,

10:10:56   24   that we are a society governed by the rule of law.          Justice.

10:11:10   25                     I thank you -- I want to thank all those



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 33 of 83 Page ID #:6133

                                                                                    33


10:11:16    1   people and Mr. Unsworth team, too.       In your presence, I want

10:11:21    2   you to know I thank them, and I thank Mr. Unsworth, in your

10:11:26    3   presence, for forwarding me the professional opportunity or

10:11:37    4   to come into this courtroom for him, to do for him what I've

10:11:45    5   been doing for 43 years since I took an oath as a lawyer, to

10:11:52    6   advocate for justice and truth.

10:11:55    7                     Thank you for the opportunity, Mr. Unsworth.

10:11:57    8   It has been the privilege of my career.

10:12:05    9                     I not only thank you, I want to tell you that

10:12:09   10   I respect you.    And I really know certain limited information

10:12:20   11   about you.    I have certain limited information about each of

10:12:25   12   you.   You had to provide it to the Court.       And based on that

10:12:32   13   limited information and knowing the role that you play that

10:12:36   14   is vital to our system of justice, a system I love, and you

10:12:40   15   do, too, I respect you.      Because I believe that you will do

10:12:53   16   your duty, that you will have the courage, the courage to

10:13:05   17   come back and tell the truth by your verdict in this

10:13:11   18   courtroom.

10:13:13   19                     You will have the courage to say it and say

10:13:15   20   it unequivocally and clearly, regardless of who's sitting

10:13:20   21   here when you come back in.      You will confront everybody in

10:13:24   22   this room, Mr. Unsworth and Mr. Musk.        You will have the

10:13:29   23   courage to look at Mr. Unsworth and Mr. Musk regardless of

10:13:34   24   where your verdict goes, for Mr. Unsworth, for Mr. Musk, or

10:13:39   25   for Mr. Unsworth and against Mr. Musk, you will have the



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 34 of 83 Page ID #:6134

                                                                                     34


10:13:44    1   courage to come in here and state your verdict, to state the

10:13:48    2   truth, clearly without apology, without hesitation, without

10:13:53    3   concern of what will people think that I found this, because

10:13:58    4   some of your findings will not necessarily be so easy, but I

10:14:05    5   believe you have the courage to do it, and I respect you for

10:14:07    6   that courage.

10:14:07    7                     Now, I want to try to make your -- I want to

10:14:24    8   try to make your job of going there and look at all this

10:14:28    9   evidence.   I want to try to make it a little easier for you,

10:14:33   10   and in the process makes it easier for me when I try to

10:14:39   11   discuss it in my closing remarks, because I would suggest to

10:14:49   12   you that there is only one question and one answer to that

10:14:59   13   question, and once you have come to that answer, to that

10:15:02   14   first -- the first answer, once you -- once you go in there

10:15:07   15   and say:    Well, I know this.    This is what I know.      The

10:15:12   16   other -- the other questions become much easier.

10:15:17   17                     And I have been told, and it's courtesy and

10:15:22   18   it's respect, sometimes we all cross the line and we know

10:15:28   19   when we say something, shouldn't have said that.

10:15:32   20                     I'm going to say something to you that most

10:15:35   21   lawyers, law professors and even the average person, like

10:15:42   22   you, represented, they don't say it to someone unless it is

10:15:51   23   absolutely proven beyond any doubt whatsoever, beyond any

10:15:58   24   doubt whatsoever, that under the evidence, that under the

10:16:01   25   evidence you look at someone by your verdict and say:          You



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 35 of 83 Page ID #:6135

                                                                                     35


10:16:07    1   have not told me the truth.      And if you believe that they

10:16:15    2   have not -- that person has not told you the truth, then I'm

10:16:19    3   going to have the courage that I have asked you to have, and

10:16:22    4   I'm going to have it right here in this courtroom, with Mr.

10:16:26    5   Musk sitting to my right, I'm going to tell you that the

10:16:32    6   answer that you need to solve all the other questions that

10:16:35    7   you have to answer is found in one simple truth:         Elon Musk

10:16:44    8   is a liar.

10:16:54    9                     How do I know it?     I don't know Elon Musk.

10:17:01   10   I've seen him in his deposition, I've seen him a couple of

10:17:05   11   times in the courtroom, he walked by me.        I've never shaken

10:17:09   12   Elon Musk's hand.     He refused to shake my hand.

10:17:13   13                THE COURT:   You're getting beyond the evidence.

10:17:14   14   I've given you some leeway.      Argue anything you like, but

10:17:18   15   base it upon the evidence.      If you think that Mr. Musk is

10:17:23   16   untruthful, relate it to the evidence in the case.

10:17:25   17                     Proceed.

10:17:27   18                MR. WOOD:    Thank you, Your Honor.

10:17:29   19                     That's exactly what I wanted to tell you.

10:17:32   20   Since I don't really know him, the only reason that I can

10:17:35   21   come to that harsh but honest truth about him is because of

10:17:41   22   the evidence.

10:17:47   23                     He did not take the stand and admit, as

10:17:51   24   direct evidence, that:     I lied.    He did not do that.     But the

10:17:57   25   Judge has just informed you, the Court, that that's direct



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 36 of 83 Page ID #:6136

                                                                                     36


10:18:04    1   evidence.   He didn't do it.     Not many people do.     Not many

10:18:07    2   people have the ability to look over and go:         I didn't -- I

10:18:13    3   didn't do it.

10:18:14    4                     You know, their state of mind that leaves

10:18:17    5   them to say:    I did it, and I take responsibility for it,

10:18:22    6   versus:   I'm not going to take responsibility for it.         I'm

10:18:26    7   going to dodge around it, I'm going to dance around it, I'm

10:18:31    8   going to obfuscate around it.      They try not to have to admit

10:18:37    9   the painful truth on the witness stand:        I lied.

10:18:40   10                     But you get to look at not just that

10:18:43   11   evidence, direct evidence, which one would never really

10:18:44   12   expect.   No one is really going to come in here and say I

10:18:47   13   lied.    You get to look at the circumstantial evidence, and

10:18:53   14   the circumstantial evidence, ladies and gentlemen,

10:19:01   15   undisputedly establishes that truth about Elon Musk, and what

10:19:09   16   he talked about and what he testified about in relationship

10:19:13   17   to one, one of many heroes that banded together in July,

10:19:28   18   June-July of 2018 to save the lives of 12 children and their

10:19:31   19   coach.

10:19:37   20                     If I were to ever find myself -- and I don't

10:19:40   21   want to be there -- but if I were ever to find myself trapped

10:19:45   22   under water or in an area where I knew I had to go a mile

10:19:50   23   under water to try to live, if I ever had that happen, I

10:20:04   24   would want to look up and see the faces of Vernon Unsworth

10:20:08   25   and Rick Stanton, because I know that with those faces, I've



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 37 of 83 Page ID #:6137

                                                                                    37


10:20:15    1   got a real chance to live and survive, and if I'm in that

10:20:23    2   situation, those are the faces that I want to see, and with

10:20:29    3   all due respect, I don't want to look up and see the face of

10:20:32    4   Elon Musk, because when I see that, if that's who's going to

10:20:38    5   save me, I have very little, if any, chance at all to live

10:20:41    6   and survive.

10:20:43    7                      What did Vernon Unsworth do?      We talked about

10:20:49    8   in this trial -- I heard the expression:        Man versus man,

10:20:56    9   insult very insult.

10:20:58   10                      Let's talk about Vernon Unsworth for just a

10:21:01   11   moment.   And you probably, I would suggest, learned more

10:21:05   12   about Vernon Unsworth from Rick Stanton than you even did

10:21:12   13   from the compelling and truthful and sometimes gut-wrenching

10:21:14   14   testimony of Vernon Unsworth.      You probably learned more

10:21:18   15   about Vernon Unsworth from Rick Stanton than you did from

10:21:22   16   Vernon Unsworth.

10:21:23   17                      Because it was Rick Stanton that told you,

10:21:27   18   and others agree, that there was a decision made to bring in

10:21:30   19   the world's most expert -- not cave divers -- cave rescue

10:21:40   20   divers.   Bring in the type of person, man or woman that has

10:21:48   21   that unique quality in there makeup, in their genes, that

10:21:56   22   they will walk into a dangerous situation without hesitation,

10:21:59   23   putting their own lives at risk to save the life of someone

10:22:09   24   they don't even know.     That's who Rick Stanton is.

10:22:12   25                      And what did Rick Stanton tell you about



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 38 of 83 Page ID #:6138

                                                                                    38


10:22:16    1   Vernon Unsworth?     That Rick Stanton could not have done his

10:22:20    2   expert job that he has the courage to do and the training to

10:22:23    3   do and the experience to do, he could not have done it

10:22:29    4   without Vernon Unsworth, because Vernon knew that cave.

10:22:34    5   Vernon knew the details of that cave, and he knew where the

10:22:37    6   routes would leave and the obstacles that would have to be

10:22:41    7   overcome, and he, because of that knowledge, did what for Mr.

10:22:46    8   Stanton and his fellow rescue divers, cave rescue divers.

10:22:49    9                      The first thing they had to do was search.

10:22:54   10   They had to find these boys.      These boys, by the time Rick

10:23:00   11   Stanton arrived, had been lost and trapped without food or

10:23:05   12   water for almost ten days.      It wouldn't have mattered saying,

10:23:21   13   all right, let's send out all the people that are willing to

10:23:24   14   help, spread out over this hillside and try to find them.

10:23:27   15                      No, you can't go through the hillside when

10:23:30   16   you're in a narrow, winding underground cave.         You've got to

10:23:34   17   go out with specific searches if you're going to find them.

10:23:38   18   And if you've got to go under water for nearly an hour and a

10:23:43   19   half, in water so dark that you can't, as Rick Stanton told

10:23:47   20   you, you can't see further than two or three inches ahead of

10:23:52   21   you, and you're only able to sustain your life while you're

10:23:57   22   there by virtue of the oxygen that you take with you.          You've

10:23:59   23   got to have enough rope, because you're pulling in the dark,

10:24:02   24   you've got to have enough rope to get there to the area that

10:24:06   25   you want to search; and if the kids aren't there, you got to



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 39 of 83 Page ID #:6139

                                                                                    39


10:24:09    1   have enough rope and oxygen to get there and enough oxygen to

10:24:13    2   get back so you can search in another place.

10:24:18    3                     The person that was responsible for telling

10:24:21    4   these expert, brave cave rescue divers where to search and

10:24:32    5   how much rope they would need to get that that area to see if

10:24:37    6   they're there and get back, enough oxygen to get there and

10:24:41    7   get back, the person that told those divers what to take and

10:24:48    8   where to go was Vernon Unsworth.

10:24:51    9                     And then a time came where after the second

10:24:54   10   search they didn't find them, and they huddled back together

10:25:00   11   with Vernon there with them and said:        Where do we go next?

10:25:04   12   Where do we look next, Mr. Unsworth?        He said go here, try

10:25:09   13   here.   If they weren't there and weren't there, try here.

10:25:13   14                     Okay, we'll go.     How much rope do we need to

10:25:16   15   get there and back?     How much oxygen do we need to get there

10:25:20   16   and back?   And he told them.     And they went, and they found

10:25:32   17   those boys.

10:25:34   18                     On July -- the early part of July they found

10:25:39   19   those boys and their coach.      And having found them, thanks to

10:25:46   20   Vernon, they had enough oxygen and the rope was in place to

10:25:49   21   get back and tell everybody:      We have found them.

10:25:53   22                     Now the question becomes:      How in the world,

10:25:56   23   short of a miracle from God, if not a miracle from God, which

10:26:01   24   is what I believe this was, how do we get him out here?          How

10:26:05   25   do we get them back outside of that cave.



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 40 of 83 Page ID #:6140

                                                                                      40


10:26:08    1                     At that point in time when the inquiry

10:26:10    2   shifted to how do we get them out, Vernon's role was not as

10:26:14    3   significant.    He's done some diving, but he's not a cave

10:26:20    4   diver, he certainly never claimed to be a cave rescue diver.

10:26:27    5   But after he had fulfilled his most vital and significant

10:26:34    6   role and really didn't need to be there any longer.          Having

10:26:40    7   been there for times, as he told you, for three days, 24/7.

10:26:50    8   He could have gone home.      He could have gone if he had a

10:26:54    9   business meeting in Shanghai, he could have said:         I've got

10:26:59   10   to go.    I got a business meeting.     He could have gone home

10:27:02   11   and would still be an integral part of the rescue team that

10:27:07   12   saved these kids's lives.

10:27:10   13                     Did he go home?     The evidence gives you the

10:27:13   14   answer:   No, he did not.     He stayed right there to do

10:27:18   15   whatever anyone would ask of him to help those divers as they

10:27:22   16   brought these kids out to the very end.

10:27:26   17                     He was there working the skids which were

10:27:31   18   used one to another to another to make the final exit from

10:27:36   19   that cave by these boys.      They were not walking out of this

10:27:42   20   cave, they came out in a skid, and he was one of those people

10:27:49   21   that carried a skid.     He didn't leave, because his -- his

10:27:55   22   desire to be there and to help these kids, his desire to do

10:27:59   23   that was genuine.     The foremost concern in this gentleman's

10:28:08   24   mind was one thing:     I'm going to save those young boys and

10:28:14   25   their coach.    So, he stayed until they were saved.



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 41 of 83 Page ID #:6141

                                                                                     41


10:28:28    1                     Somewhere in the last two or three days,

10:28:31    2   whether it was the 5th or the 6th of July, I know it was

10:28:36    3   after the 4th because Mr. Musk accepted an apology -- or a

10:28:42    4   request, as he perceived it, by some Twitter person:          Is

10:28:46    5   anything you can do to help @elonmusk?        He has over 22

10:28:53    6   million followers -- at the time.       He got involved, and they

10:29:02    7   talked for one about how could we help.

10:29:06    8                     I don't accept that he was on Twitter talking

10:29:10    9   about this.    The evidence has tweet after tweet after tweet

10:29:14   10   after tweet.    It has a video of the pool.      You remember the

10:29:17   11   swimming pool in a high school in Los Angeles where they put

10:29:20   12   a small man, not a child, into that tube that they had made,

10:29:24   13   and they put two divers, and they brought that person down

10:29:29   14   the length of the pool where the water was clear, the

10:29:35   15   obstacles were planned, they were not unknown, and they were

10:29:41   16   not dangerous.    They didn't test it in the dark and mirky

10:29:54   17   waters of Tham Luang Cave.      They tested in the clear water of

10:30:00   18   a swimming pool, with specifically planned obstacles, lines,

10:30:04   19   to try to go through it like an obstacle course.         They didn't

10:30:04   20   test it in the unknown, the jagged rocks, the pinched areas

10:30:10   21   where you couldn't go straight, you have to go under to get

10:30:13   22   to the next side.     They didn't test it there.      That remains

10:30:19   23   unknown.

10:30:21   24                     But I noted on the video that it took two

10:30:28   25   cave -- or divers in the video --



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 42 of 83 Page ID #:6142

                                                                                     42


10:30:30    1                     The individuals that did that were not cave

10:30:34    2   rescue divers, but it took two of them, it took two of them

10:30:39    3   to get that tube down the pool.

10:30:43    4                     These young boys were brought out four at a

10:30:48    5   time, one after the other, four on July the 8th, four on July

10:30:54    6   the 9th, and final five on July the 10th.        And they were

10:31:03    7   brought out with one diver carrying one child.         One diver had

10:31:12    8   to put his life at risk to carry that child, not two.          The

10:31:18    9   tube would have put two divers' lives at risk per child.

10:31:23   10                     You don't go into a rescue to increase your

10:31:26   11   risk that the rescuers may not make it themselves, you try to

10:31:33   12   plan it so you minimize as much as you humanly can to risk

10:31:37   13   that those divers potentially face when they go do it.

10:31:41   14                     I am not going to hesitate, having once told

10:31:46   15   you that I believe, under the evidence, that Elon Musk is a

10:31:50   16   liar.   I'm also not going to hesitate to tell you that while

10:31:53   17   there may have been a tangential concern on his part for

10:31:57   18   those children, I believe that he saw the opportunity from

10:32:00   19   all the publicity, starting in July -- June the 24th -- 23rd,

10:32:03   20   when they realized they were missing, and then immediately

10:32:08   21   the next day called Vernon Unsworth for help on June the

10:32:10   22   24th.   I believe that Elon Musk saw an opportunity to

10:32:16   23   capitalize on the dilemma and the worldwide attention being

10:32:22   24   given to the Thai cave rescue, the 12 lost boys.

10:32:31   25                     I do not question the motives, I don't



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 43 of 83 Page ID #:6143

                                                                                     43


10:32:37    1   question the sincerity of any member of SpaceX or Tesla or

10:32:44    2   the Boring company, whoever he instructed to do the task of

10:32:50    3   building a tube, I believe that those individuals genuinely

10:32:54    4   had in their hearts and minds that they were working against

10:32:58    5   time to try to see if they could assist in the rescue.          It's

10:33:04    6   not their motives I question, it's the motives of Elon Musk.

10:33:09    7                     And that's harsh.       You heard Mr. Spiro say:

10:33:13    8   Mr. Unsworth, are you saying that Mr. Musk is such a

10:33:15    9   coldhearted person that he didn't really care if those kids

10:33:19   10   came out alive or not when he built this tube and offered to

10:33:21   11   use it to send them in?      Vernon Unsworth said:      That's not

10:33:28   12   what I said on CNN.      And he didn't.    He did not attack in any

10:33:35   13   way Elon Musk.    He attacked his tube.

10:33:42   14                     But I bet you if I had the private

10:33:45   15   conversation with Mr. Unsworth and said:        Do you think

10:33:49   16   Mr. Musk was doing this to really save those kids, or do you

10:33:54   17   think he's doing it to get a lot of publicity for himself?

10:33:56   18   Publicity drives attention, attention drives investors.          I

10:33:58   19   think Vernon Unsworth --

10:33:58   20                MR. SPIRO:    Objection.     Your Honor.

10:33:59   21                THE COURT:    Objection sustained.

10:34:00   22                     Your personal opinions are not appropriate to

10:34:03   23   your argument.    Anything you want to argue based upon the

10:34:07   24   evidence is permissible.

10:34:11   25                MR. WOOD:    I believe a reasonable, average person



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 44 of 83 Page ID #:6144

                                                                                      44


10:34:15    1   would answer that question:      It was about publicity.      And

10:34:22    2   here is why the reasonable member of the community would

10:34:26    3   reach that conclusion under the evidence, because after he

10:34:30    4   showed up in his jet with the tube -- and candidly, I'd like

10:34:36    5   to refer to it as the shiny object, but I'm going to say the

10:34:41    6   tube or the submarine, the mini sub.        After he showed up for

10:34:45    7   it, and then he met with the --

10:34:45    8                THE COURT:   Just one moment.     I want to not

10:34:47    9   interrupt unnecessarily but clarify something.

10:34:52   10                     You use the term "reasonable person."        That

10:34:56   11   term was part of the instructions.       The "reasonable person"

10:35:00   12   is whether a reasonable reader would construe what Mr. Musk

10:35:06   13   said in the July 15 tweet as being an accusation of

10:35:14   14   pedophile.    "Reasonable person" now is an argument which you

10:35:19   15   can consider based upon whether Mr. Musk was truthful or not.

10:35:25   16   I think it's important that you understand that because of

10:35:29   17   the term "reasonable person."

10:35:31   18                     Go ahead.

10:35:32   19                MR. WOOD:    Thank you, Your Honor.

10:35:36   20                     After meeting with the prime minister of

10:35:41   21   Thailand, and a reasonable person knows that the Prime

10:35:47   22   Minister, or can conclude that the Prime Minister of Thailand

10:35:51   23   is going to come out and meet Mr. Musk and afterwards thank

10:35:57   24   him, and even in writing, for his efforts because Elon Musk

10:36:00   25   is one of the most influential people in the world.



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 45 of 83 Page ID #:6145

                                                                                    45


10:36:08    1                     After the Thai Prime Minister came out upon

10:36:13    2   his arrival and showed him the respect that he felt

10:36:16    3   appropriate to one of the most influential people in the

10:36:19    4   world, Mr. Musk went there to the cave, went into the cave to

10:36:23    5   a certain point, not to a point where he had to go under

10:36:27    6   water, because that required you to swim under water for

10:36:32    7   almost a mile to get to where the boys were, he went into the

10:36:38    8   cave, and at the time he went into the cave after he brought

10:36:42    9   the tube there, somehow that had been designed, created,

10:36:49   10   built, but I submit not safety tested, he stopped at the

10:36:59   11   water's edge, and then he left.       He left.   And he went back

10:37:09   12   after a long day of travel and many hours spent talking back

10:37:16   13   and forth with Rick Stanton, who he has acknowledged is -- at

10:37:20   14   least as he saw it -- was the go-to guy, the leader of the

10:37:25   15   team.   That's not really what Rick was.       He was just the

10:37:33   16   go-to guy of the leader of the cave rescuers, the rescue

10:37:35   17   divers.

10:37:36   18                     But I know, I know for a fact, and I do not

10:37:39   19   hesitate and I would not say otherwise to you that a

10:37:41   20   reasonable person can assume that Mr. Musk is an extremely,

10:37:46   21   extremely busy man who has aspirations to try to save the

10:37:53   22   world or society or civilization, and that takes a lot of

10:37:59   23   time.   And I know he worked hard hours.       So, he was tired

10:38:08   24   when he got there and left the cave, and went to get rest, as

10:38:12   25   he should have.



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 46 of 83 Page ID #:6146

                                                                                    46


10:38:15    1                     There were five people still in that cave

10:38:19    2   when he went into it that night.       Four boys and the coach.

10:38:30    3   He woke up the next morning, and the evidence shows that he

10:38:36    4   wrote Sam teller, and the first thing he said was:          I woke up

10:38:45    5   in Shanghai this morning, and my girlfriend had texted me

10:38:51    6   that the press had gone negative, that the governor of the

10:39:00    7   province has said the tube is not practical.

10:39:04    8                     Now, what do we know?      We know when he first

10:39:08    9   asked, that we have documented under the evidence, what is

10:39:11   10   missing, what is missing from that e-mail?        It should have

10:39:16   11   been the first question.      Have they gotten the other four

10:39:21   12   boys and the coach out to safety yet?        But it's not there.

10:39:30   13   It is up to you, the jury, to decide on what Mr. Musk's

10:39:36   14   motives truly were, under the evidence.

10:39:40   15                     And then Vernon Unsworth, and -- this is not

10:39:46   16   what my law school teacher told me to do in terms of trying a

10:39:50   17   case.   He wanted me to have a notebook and everything

10:39:53   18   organized.    So, bear with me if I kind of shuffle my papers a

10:39:58   19   bit.

10:40:03   20                     The boys were, in fact, I believe either

10:40:07   21   close to or shortly before Mr. Musk woke up and Shanghai, the

10:40:14   22   other four boys and the coach, through the preparation of

10:40:21   23   Vernon Unsworth and the skill and execution and courage of

10:40:26   24   Rick Stanton and the other two expert cave rescue divers,

10:40:30   25   they brought the last five home.       They brought them out



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 47 of 83 Page ID #:6147

                                                                                     47


10:40:35    1   safety.   Mission accomplished.      Miracle performed.

10:40:40    2                     And then within a day or two, after he had

10:40:45    3   focused his entire life practically for almost two weeks, a

10:40:50    4   CNN reporter asked him for an interview.        Not on Twitter.

10:41:00    5   Never been on Twitter.     And the CNN reporter started that

10:41:08    6   interview by his or her choice by asking him one question:

10:41:12    7   What do you think about Mr. Musk's tube?        And he gave a

10:41:19    8   figurative response at first, what's called an idiom:          I

10:41:26    9   think he can stick it where it hurts.

10:41:28   10                     Mr. Musk has admitted that he knew that was

10:41:31   11   an idiomatic phrase that was the equivalent of what?          Pardon

10:41:36   12   my language, he was calling bullshit on the tube.         And then

10:41:43   13   he went into that interview -- not only did he --

10:41:45   14                     Listen, ladies and gentlemen of the jury, I

10:41:50   15   believe that a reasonable person might have used a more harsh

10:41:54   16   phrase in terms of how they would evaluated his tube, a lot

10:41:59   17   harsher than saying He can stick it where it hurts.          There

10:42:03   18   are more harsh phrases that I believe a reasonable person

10:42:05   19   could have justified Vernon Unsworth saying, when he came out

10:42:07   20   of the 14 days, and somebody said:       What do you think of this

10:42:10   21   tube?   But then he told -- he told the answer:        It's too

10:42:15   22   long.   It's too rigid.    It was just a publicity stunt.

10:42:23   23                     Did he say anything inappropriate when he

10:42:26   24   called it a publicity stunt?      He did not.    And we don't have

10:42:30   25   to go any further than the evidence, even though there is lot



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 48 of 83 Page ID #:6148

                                                                                     48


10:42:33    1   of evidence about the numbers of people in the media that

10:42:36    2   we're talking about it as a public relations stunt before Mr.

10:42:40    3   Unsworth's interview on CNN, we don't have take the time --

10:42:43    4                MR. SPIRO:   Objection.    It's not in the evidence.

10:42:46    5                THE COURT:   Objection is sustained.      It's beyond

10:42:48    6   the evidence.

10:42:48    7                MR. WOOD:    Well, we don't -- we don't need that

10:42:51    8   evidence, because we have all the evidence we need, that you

10:42:58    9   need, when Elon Musk testified under oath, himself, he

10:43:03   10   admitted that he could see how someone could view it as an

10:43:08   11   narcissistic PR stunt.     If he knows that it's a reasonable

10:43:15   12   statement --

10:43:17   13                MR. SPIRO:   Objection as to "reasonable."

10:43:20   14                THE COURT:   Well, I've told the jury the term

10:43:24   15   "reasonable person" is being used, and I can't disrupt any

10:43:30   16   choice of words of a lawyer.      I have told the jury that

10:43:38   17   "reasonable person" is part of the instruction regarding the

10:43:44   18   effect on the listener of the July 15 tweet.         Otherwise,

10:43:52   19   the -- otherwise, counsel can use "reasonable person" as he

10:43:59   20   wishes.

10:44:00   21                     Proceed.

10:44:00   22                MR. WOOD:    Thank you, Your Honor.

10:44:09   23                     And then after -- here is the other question:

10:44:12   24   How could you accuse someone of being a pedophile as an

10:44:17   25   actual, factual, statement if you don't know anything about



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 49 of 83 Page ID #:6149

                                                                                     49


10:44:22    1   them?    That's a good question.     I believe Mr. Spiro is going

10:44:29    2   to argue that to you.     That's not what the evidence has

10:44:33    3   shown.

10:44:33    4                      Elon Musk knew information about Vernon

10:44:38    5   Unsworth because he had met him by seeing him on that

10:44:42    6   television, three times he watched it, he saw Vernon Unsworth

10:44:48    7   talking.   He knew something about Vernon Unsworth.

10:44:52    8                     But then before he -- and his lawyer said --

10:44:55    9   JDART, before he joked, joking, he did something else, by his

10:45:02   10   own admission.    He went out and did research.       He looked up

10:45:07   11   Vernon Unsworth on Google to use as the basis for saying:

10:45:13   12   He's an expat who lives in Thailand, paren, (SUS)

10:45:26   13   "suspicious."    And that he lived -- that the cave was near

10:45:31   14   Chiang Rai where Mr. Musk says, he learned from Google, that

10:45:36   15   it was known for the reputation of child sex trafficking.

10:45:43   16                     When he made his -- what Mr. Spiro called him

10:45:48   17   a JDART, a joke, which I would submit to you was an

10:45:52   18   accusation of pedophile, he wasn't talking about a stranger,

10:45:58   19   he was talking about a person he had seen three times on

10:46:00   20   television talking, he was talking about somebody that he had

10:46:04   21   researched to get information about, and then after he did

10:46:07   22   that, did he tell a joke?      Did he do an insult?

10:46:15   23                     When was the last time a reasonable person

10:46:18   24   would go out and study a person, research a person, in order

10:46:27   25   to insult them?    An insult is a spontaneous reaction, a



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 50 of 83 Page ID #:6150

                                                                                    50


10:46:34    1   spontaneous response.

10:46:36    2                      If you research it, by definition, it cannot

10:46:41    3   be an insult.    Insults are not researched.      He researched.

10:46:49    4                      So, when you look at the JDART --

10:46:58    5                (Discussion held off the record.)

10:46:58    6                      So, when you look at the JDART --

10:47:14    7                 THE COURT:    What are you showing here?

10:47:20    8                 MR. WOOD:    The "JDART" definition.

10:47:22    9                 THE COURT:    I saw a transcript on the screen.

10:47:23   10                 MR. WOOD:    It's from the trial transcript --

10:47:25   11                 THE COURT:    The trial transcript can't be shown to

10:47:27   12   the jury.    It's not an official transcript.

10:47:30   13                 MR. WOOD:    I apologize, Your Honor.    I think I can

10:47:31   14   remember it from heart.

10:47:32   15                      "JDART."    "J" was for "joking"; "dart" was

10:47:39   16   for "deletion"; "R" was for "responsive to a tweet."

10:47:45   17                      Remember, Mr. Unsworth didn't tweet anything

10:47:50   18   @elonmusk.    He didn't even tweet his criticisms of the tube

10:47:53   19   on Twitter.

10:47:55   20                      And then I remember that "JDART" had an "A"

10:47:58   21   in it for "apology."       It had a "D" in it -- I'm sorry -- it

10:48:02   22   had a "D" for the "deletion."

10:48:04   23                      Let's talk about those very briefly before I

10:48:08   24   try to conclude by talking to you about the damages this man

10:48:13   25   has suffered, and the verdict that I believe speaks the truth



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 51 of 83 Page ID #:6151

                                                                                    51


10:48:16    1   about what he is entitled to receive and the amount that Mr.

10:48:18    2   Musk should face for punitive damages to discourage him from

10:48:23    3   ever doing something like this again.

10:48:28    4                     "J" -- I've covered it.      You don't research a

10:48:32    5   joke.   "D," "deletion."     Mr. Musk covered that for us in his

10:48:42    6   testimony.    While you can delete it from your Twitter thread,

10:48:47    7   it's still out there in the Twitter world on the screen

10:48:50    8   shots, and it has gone beyond, because it's Elon Musk's

10:48:56    9   tweet, it has gone way beyond Twitter, because when Elon Musk

10:49:03   10   tweets something, it goes around the world, and the

10:49:06   11   mainstream media talks about it and repeats it.

10:49:09   12                     You can't delete that.      I'm sorry, it can

10:49:12   13   never be deleted and never has been.

10:49:17   14                     Did he apologize?     He apologized right up

10:49:27   15   there on the witness stand, referencing that he had

10:49:32   16   apologized in the deposition, August of 2019 -- I'm sorry,

10:49:47   17   18 -- 19.    In his deposition of August 22nd of 2019, he

10:49:52   18   apologized, he said that, and he came to court on December

10:49:54   19   the 3rd -- seems like a month ago -- and he apologized again.

10:50:05   20   He didn't have any choice.      He had been sued.     He was forced

10:50:14   21   to apologize.    He couldn't come into the deposition --

10:50:17   22                MR. SPIRO:    Objection.

10:50:21   23                THE COURT:    Overruled.

10:50:22   24                MR. WOOD:    He couldn't come in and take that

10:50:26   25   witness stand and look at everyone in the courtroom and go:



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 52 of 83 Page ID #:6152

                                                                                    52


10:50:29    1   I'm not going to apologize.       I have nothing to apologize for.

10:50:40    2                      The apology is in the deposition, and in the

10:50:43    3   court, I would suggest, can reasonably be viewed as a forced

10:50:49    4   apology.   And by definition, a forced apology is not a

10:50:53    5   genuine apology.

10:50:55    6                      So, let's look at the Twitter apology,

10:50:58    7   because that's where he said he first apologized.

10:51:01    8                      Would you put up that document please for me.

10:51:07    9   Yeah, that's it.     Thank you.

10:51:16   10                      Here is the apology.     And what has the

10:51:19   11   evidence shown about that apology, on July the 17th?          This is

10:51:26   12   18th -- July 17th or 18th, that's the first time he said he

10:51:31   13   genuinely apologized.     When his advisors met and said you've

10:51:39   14   got to apologize, and here is our suggestion on what you

10:51:42   15   should say.

10:51:44   16                      In evidence, you will see his response the

10:51:46   17   next morning was:     I've slept on it, and I don't like the

10:51:50   18   idea because it would look like I was trying to go out and

10:51:55   19   say it at a time where it might be intentionally viewed by

10:51:57   20   someone as being a disingenuous way to stop the drop in my

10:52:02   21   stock prices or raise it back up.

10:52:04   22                      He apologized that first time and the only

10:52:07   23   time on Twitter because of the pressures that his comments

10:52:14   24   were causing on his business and the concerns other people

10:52:19   25   had about his business.      That's why he apologized the first



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 53 of 83 Page ID #:6153

                                                                                     53


10:52:24    1   time.   That's the one of the three.      I've explained the other

10:52:29    2   two.

10:52:35    3                      Under the pressure from colleagues and the

10:52:37    4   pressure on Tesla stock, on Twitter, I submit to you that

10:52:46    5   under the evidence, it is justified to find that that was an

10:52:49    6   apology of convenience.      And just like a forced apology is

10:52:57    7   not a genuine apology, an apology of convenience is not a

10:53:02    8   genuine apology either.

10:53:04    9                      And then he made it on a reply on Twitter.

10:53:11   10   He didn't -- if it was genuine, he would have picked up the

10:53:17   11   phone and called Vernon Unsworth, I submit.         If it was

10:53:21   12   genuine, he would have taken the time to write a direct -- to

10:53:25   13   get someone on his large staff to find Mr. Unsworth's address

10:53:27   14   to write him a direct letter saying:        I'm sorry.   I'm sorry

10:53:31   15   for calling you a "pedo guy" which could be construed

10:53:35   16   reasonably in the context of the tweet as an accusation of

10:53:39   17   pedophilia.    I'm sorry, Mr. Unsworth.

10:53:40   18                      He didn't do that.    He didn't even call, as

10:53:43   19   he told you he could, he could have called a press conference

10:53:44   20   with all the publicity being given to his accusation of "pedo

10:53:49   21   guy" or "pedo" or "pedophile," he could have called an

10:53:53   22   international press conference, and he could have looked over

10:53:55   23   into the microphone in the scores of the world media, and he

10:53:57   24   could have said:     Mr. Unsworth, I am sorry for what I did.        I

10:54:00   25   apologize to you.



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 54 of 83 Page ID #:6154

                                                                                    54


10:54:02    1                     He could have even invited and arranged, if

10:54:06    2   Mr. Unsworth had been asked and wanted to come, he could have

10:54:10    3   gotten Vernon Unsworth to the press conference.         He could

10:54:12    4   have look over and said:      Sir, to your face, I am sorry, and

10:54:16    5   I apologize to you.

10:54:18    6                     He didn't do any of that.      So, strike the "A"

10:54:19    7   out of JDART.

10:54:33    8                     After seeing the interview --

10:54:36    9                     And if you would put up Exhibit 19, please.

10:54:57   10                     After seeing the interview, doing his

10:54:59   11   research, he posted tweets, a thread, where he called him

10:55:05   12   suspicious based on what he knew about him, and based on his

10:55:10   13   research I assume -- based on what he found about some

10:55:14   14   alleged reputation of Chiang Rai, don't know whether that's

10:55:19   15   true or not, never been there.       He intentionally, knowingly,

10:55:30   16   for his own self purposes, knowing the damage it could

10:55:37   17   conflict upon Vernon Unsworth, he dropped a bomb on this man.

10:55:42   18                     And it was just not a bomb that would drop

10:55:45   19   and the smoke would go away in a day or so.         He dropped a

10:55:50   20   nuclear bomb on Vernon Unsworth, a nuclear bomb, because a

10:55:58   21   nuclear bomb would create immediate --

10:56:02   22                     We've had too many tragedies of nuclear

10:56:06   23   explosions in our lives, and we know that a nuclear bomb's

10:56:09   24   immediate impact is going to be to either kill or horribly

10:56:15   25   injure someone, immediate impact of the bomb.



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 55 of 83 Page ID #:6155

                                                                                     55


10:56:18    1                     But what do we know about a nuclear bomb?

10:56:21    2   That well beyond the unfortunate people in the direct

10:56:25    3   vicinity of the blast, there are people and relationships and

10:56:34    4   situations that will be harmed for decades because of the

10:56:44    5   fallout from that bomb.

10:56:52    6                     And we know as reasonable folks, when the

10:56:56    7   nuclear bomb goes off, we know the fallout exists.          We can't

10:57:04    8   reach out and touch it; we can't look out and see it, but we

10:57:11    9   know that fallout is there.      And we know that in years,

10:57:20   10   decades or even another generation that that fallout will

10:57:29   11   harm someone:    Cancer, malformation, disease.

10:57:42   12                     Nuclear fallout is going to hurt you.        You

10:57:45   13   don't know when, you don't know where, except you know it's

10:57:49   14   going to be in the general vicinity of the fallout, and you

10:57:54   15   don't know who.    You don't know if it's going to affect your

10:58:00   16   wife, who you loved, despite deciding to separate from, or

10:58:07   17   whether it's going to impact your daughter, who for very

10:58:11   18   personal reasons that are difficult for me, and I apologize

10:58:14   19   for my emotions at times, but I will promise you -- I don't

10:58:19   20   want to take that back.      I'm going to ask you to tolerate my

10:58:23   21   emotions sometimes.     I'm not going to apologize for them,

10:58:26   22   because they are sincere as they can be.

10:58:29   23                THE COURT:   Well, here is the thing, Mr. Wood,

10:58:32   24   lawyers are not wooden soldiers, and you're allowed as any

10:58:36   25   lawyer to argue it vigor, but there are limits on



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 56 of 83 Page ID #:6156

                                                                                    56


10:58:43    1   emotionality and how your emotionality affects the evidence.

10:58:48    2                     So, be vigorous, but keep your emotions in

10:58:55    3   check.

10:58:56    4                MR. WOOD:    Thank you, Your Honor.     And to the best

10:58:58    5   of my professional and human abilities to keep my emotions in

10:59:00    6   check --

10:59:00    7                THE COURT:   As best you can.

10:59:03    8                MR. WOOD:    -- I will do so.

10:59:06    9                THE COURT:   Yes.   Thank you.

10:59:06   10                MR. WOOD:    I will do so.

10:59:14   11                     So, you know that fallout is going to harm

10:59:17   12   your wife, your daughter, maybe your grandchildren, a

10:59:28   13   companion that you've gotten to know and love, who by some

10:59:35   14   coincidence, and I don't believe in coincidences, lives near

10:59:39   15   a cave system that you love, Tham Luang Cave.

10:59:49   16                     What we also know about the fallout from the

10:59:51   17   nuclear bomb, it is really hard to know where it's going to

10:59:56   18   impact people, because a nuclear bomb sets out the radiation,

11:00:00   19   and where does the radiation go?       Wherever the wind takes it.

11:00:11   20   Wherever the wind takes it.

11:00:17   21                     Mr. Unsworth has told you about the emotional

11:00:22   22   distress that he has in his life and the concerns he has in

11:00:25   23   his life for his wife that he's still married to but has been

11:00:31   24   separated from since 2007 or '8, and the feelings of concern

11:00:36   25   that he has, not his wife's or his daughter's, the feelings



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 57 of 83 Page ID #:6157

                                                                                    57


11:00:40    1   of concerns that he has about how that fallout will impact

11:00:45    2   his daughter, even though he hasn't talked with her, for

11:00:49    3   reasons that are private, in six years.

11:00:51    4                     And he's got to worry about them, he's got to

11:00:54    5   worry about every relationship in his life because the

11:00:58    6   fallout is there for all of them.       It has an impact on his

11:01:03    7   friends, his business colleagues, the fellow members of the

11:01:09    8   world that love caves.     That fallout is going to be there to

11:01:16    9   even impact relationships that hasn't even formed yet,

11:01:20   10   friendships that he hasn't formed yet, but he hopes in his

11:01:24   11   life he will, new people, maybe a new job.        That fallout is

11:01:28   12   going to impact that.     He worries about it.      Doesn't know

11:01:32   13   when, he doesn't know how.      He can't touch it, he can't see

11:01:40   14   it, but he knows it's there.      And that creates a tremendous

11:01:45   15   amount of emotional distress.       That's called actual damage.

11:01:52   16                     May I take a moment to get a chart, Your

11:01:55   17   Honor?

11:01:56   18                THE COURT:   Please.

11:02:15   19                MR. WOOD:    I made a mistake.

11:02:17   20                     Would you pull up the diagram?

11:02:28   21                     I've talked to you about Mr. Unsworth's

11:02:31   22   actual damage from the blast.       The Judge has instructed you

11:02:35   23   on the assumed damage, which the law says that if this was

11:02:38   24   defamation per se, if the accusation was so heinous as to be

11:02:43   25   a per se defamation on its face, not that he may, but he is



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 58 of 83 Page ID #:6158

                                                                                    58


11:02:49    1   entitled, he is entitled to recover an amount that you find

11:02:54    2   in your enlightened consciousness as fair and impartial

11:02:58    3   jurors for assumed damage.

11:03:04    4                     The assumed damage is the fallout.        The

11:03:10    5   fallout to him, his emotional state and the fallout that will

11:03:16    6   exist for the rest of his life to his reputation; and as much

11:03:23    7   as it seems that the actual damage is great, the assumed

11:03:32    8   damage from the fallout, I submit to you is even greater.

11:03:40    9                     Now, who would plant, knowingly and

11:03:46   10   intentionally plant a nuclear bomb that would kill and maim

11:03:54   11   many on detonation and threaten others and damage others for

11:04:02   12   generations to come?     Who would do that?     Who would plan it

11:04:08   13   intentionally?    Who would plant it for their own self-serving

11:04:12   14   purposes, knowing that it would harm?        What kind of person

11:04:17   15   would do that?    I don't think I know anybody like that.

11:04:21   16                     But under the evidence, I submit and suggest

11:04:26   17   to you that what we do know that in this particular incident,

11:04:30   18   with this particular planning of the bomb, intentionally, for

11:04:36   19   self-serving purposes, knowing it would harm others for

11:04:41   20   decades to come, it was planted by Elon Musk, a

11:04:48   21   multibillionaire.     $20 billion in net worth.

11:05:00   22                     When I said I don't know the kind of

11:05:02   23   mentality of a person who would plant that bomb, many

11:05:07   24   reasonable people don't experience what is the mentality of

11:05:14   25   someone with that much wealth and that much influence.



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 59 of 83 Page ID #:6159

                                                                                     59


11:05:25    1                     If you find from the evidence, which I think

11:05:28    2   I've tried to simplify for you, because once you determine

11:05:31    3   that Mr. Musk lied to you, if he lied to you about one thing,

11:05:36    4   you can't trust him about anything else he says to you,

11:05:38    5   because a liar is a liar is a liar.       It's someone that you

11:05:43    6   know, as a reasonable person, you know they have looked you

11:05:45    7   in the face and they have lied to you, and you know it

11:05:48    8   without any doubt in your mind, you know that that person has

11:05:53    9   probably lied to you in the past, because a liar is a liar is

11:05:56   10   a liar.

11:06:04   11                     Four instances, under the evidence, did not

11:06:26   12   tell you the truth when he testified under oath that "creepy

11:06:31   13   old man" was quite common in the English speaking world.           He

11:06:42   14   told you under oath that it was quite common in the English

11:06:48   15   speaking world that if you insulted somebody by saying:

11:06:51   16   You're a pedo, you're a pedo guy, it's quite common in the

11:06:56   17   English speaking world that you're simply saying:         You're a

11:07:01   18   creepy old man, suggesting that it is not common in the

11:07:06   19   English speaking world that when you try to insult someone

11:07:12   20   you say, by saying pedo guy or pedo, it's not common for

11:07:16   21   everyone to react by knowing as a reasonable reader or

11:07:22   22   listener that you are conveying that the person is a

11:07:29   23   pedophile.

11:07:30   24                     His testimony about the common use of "pedo

11:07:36   25   guy" to mean "creepy old man" in the English speaking world



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 60 of 83 Page ID #:6160

                                                                                      60


11:07:39    1   was a lie.    I submit to you, under the evidence, that he lied

11:07:55    2   to you when he told you he was sincerely apologizing to Mr.

11:08:02    3   Unsworth.

11:08:02    4                     And then when they defend -- when he defends

11:08:09    5   the hiring of James Howard as an investigator on or about

11:08:13    6   August the 15th, 2018, he told you that he did it because of

11:08:20    7   anticipation of litigation.      Well, it would be correct to

11:08:27    8   anticipate from the day after you publish that tweet on July

11:08:30    9   the 15th, you can get ready, you should anticipate

11:08:34   10   litigation.    Because if you falsely call someone a pedo guy,

11:08:39   11   you can anticipate that that person is going to sue you.

11:08:43   12                     But then the man that ran his investigation,

11:08:47   13   James Birchall, also known as Jim Brickhouse, he told you the

11:08:56   14   truth.    This wasn't about litigation, that the instructions

11:09:07   15   to leak negative and nasty information, without knowing

11:09:13   16   whether it was true or false, but learning later that it was

11:09:16   17   all false, to leak it to the UK was a public relations plan.

11:09:23   18   He said it right there:      It was a public relations campaign.

11:09:28   19   To do what?    To do what I guess that he didn't feel like he

11:09:35   20   had done on July the 15th when he called him pedophile.          He

11:09:38   21   wanted to finish him off in the United Kingdom where he

11:09:46   22   lives, where his wife lives, where his daughter lives.

11:09:53   23   Malice.   Common law malice.     And he didn't tell you the truth

11:10:01   24   about what he was doing or why he was doing it.

11:10:05   25                     We talked about my August 6th letter, and



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 61 of 83 Page ID #:6161

                                                                                    61


11:10:09    1   there is some testimony about when he saw it.

11:10:15    2                     If you would put up, please, for me the

11:10:24    3   deposition testimony that I presented to Mr. Musk and

11:10:27    4   presented to him where he had said that he read the letter.

11:10:32    5   Can you put it up?     Excuse me.    I have it here.

11:11:03    6                     Okay, I don't want to -- I've taken up a lot

11:11:06    7   of your time.    I got a few more minutes, so let me just move

11:11:06    8   through it.

11:11:10    9                     He said on August 6, and I presented it to

11:11:14   10   him, and I made an emphasis of it.       He didn't just say that

11:11:18   11   he knew about it.     He said:   I knew it, and I had read it.

11:11:22   12   It's pretty much a quote:      I knew and read it.     Before he

11:11:26   13   hired the investigator on August the 15th.

11:11:33   14                     And here is why I don't hesitate to tell you,

11:11:36   15   ladies and gentlemen, that was a lie, because he told you it

11:11:41   16   was a lie.

11:11:42   17                     Pull up Mr. Musk's tweet -- I'm sorry.        Pull

11:11:48   18   up that portion of the August 30th e-mail sent to Ryan Mac, a

11:11:55   19   reporter from BuzzFeed.      There it is.

11:12:02   20                     As for this alleged threat of a lawsuit,

11:12:06   21   which magically appeared when I raised the issue, when I

11:12:12   22   raised the issue, nothing was sent or raised beforehand.

11:12:13   23   Nothing was sent or raised beforehand:        "I fucking hope he

11:12:19   24   sues me."

11:12:20   25                     Now there is a lie somewhere, either he read



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 62 of 83 Page ID #:6162

                                                                                    62


11:12:24    1   it before August the 15th, or it magically appeared after he

11:12:28    2   raised the issue a day or two before he sent this August 30th

11:12:31    3   e-mail to Ryan Mac.

11:12:34    4                     Would you put up the tweet please where Mr.

11:12:38    5   Musk said:    "Don't you think it's strange he hasn't sued me?"

11:12:49    6                     There is when he first raised the issue,

11:12:52    7   talking about, in a thread, about the fact that I had replied

11:12:58    8   to that tweet in advocating for my client in a court of

11:13:02    9   public opinion.    I said:    "Ask Elon Musk to check his mail

11:13:09   10   before he tweets."     And he had first raised the issue by

11:13:12   11   about that August 28th or 29th tweet.

11:13:15   12                     And that's what he's referring to on August

11:13:17   13   the 30th when he said:     "It magically appeared after I raised

11:13:21   14   the issue."

11:13:22   15                     He didn't tell you the truth.       He lied to

11:13:24   16   you.   And you know it because of what he said in the e-mail

11:13:27   17   to Ryan Mac.    That's three or four lies, and there are

11:13:39   18   others.

11:13:41   19                     But on those three or four lies that I've

11:13:44   20   just gone over with you, if I asked or reasonable person:

11:13:49   21   Which one is the biggest lie of those?        Out of those three or

11:13:54   22   four, which one is the biggest lie?       It's not in that list.

11:13:59   23   You will not find the biggest lie of them all on that list,

11:14:02   24   because the biggest lie of them all that Elon Musk told was

11:14:06   25   when he told the world that Vernon Unsworth is a pedophile.



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 63 of 83 Page ID #:6163

                                                                                     63


11:14:11    1   That was the biggest lie of them all.

11:14:27    2                     When he said:     "You don't think it's strange

11:14:31    3   he hasn't sued me?     He was offered free legal services.       And

11:14:36    4   you call yourself @Yoda."

11:14:42    5                     That's when Elon Musk in that tweet conveyed

11:14:46    6   to the world -- because it's not just Twitter, it goes beyond

11:14:52    7   Twitter when he speaks on Twitter:       "Sue or true."     That's

11:14:57    8   when the challenge was thrown down.       That's when the bully,

11:15:02    9   the billionaire bully, dared Mr. Unsworth, a man of modest

11:15:09   10   means, when he dared him by saying:       If you do not sue, then

11:15:18   11   it is true.

11:15:23   12                     And so this man traveled 5000 miles to get

11:15:27   13   here, and when your verdict is delivered, he will travel back

11:15:31   14   5000 miles to the UK.     He traveled 10,000 miles to come into

11:15:39   15   a court of law and accept a challenge to sue Elon Musk, a

11:15:45   16   multibillionaire, with the financial resources to enlist a

11:15:51   17   small army of lawyers.     He took the day in the face of that

11:15:58   18   type of known adversary, and he sued him.        He sued him

11:16:02   19   because it was not true then or now.        This man is not a

11:16:09   20   pedophile.

11:17:12   21                     My obligation is to answer a few more

11:17:15   22   questions for you under the evidence, and I will answer those

11:17:23   23   questions without hesitation, without flinching, because I

11:17:31   24   know what the evidence justifies in my mind.         But I'm not the

11:17:34   25   one that makes that decision.



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 64 of 83 Page ID #:6164

                                                                                    64


11:17:35    1                     These decisions are not what Lin Wood tells

11:17:40    2   you.    You, as fair and impartial jurors, in your enlightened

11:17:45    3   conscience, you have to fill in these blanks what you believe

11:17:49    4   is fair and just compensation for actual damage and assumed

11:17:56    5   damage, that's the compensatory damages to Mr. Unsworth, for

11:18:00    6   what happened to him and what he fears will happen in the

11:18:03    7   future, in fact, what he knows will happen in the future

11:18:07    8   because he knows the fallout will be there even though he

11:18:10    9   cannot see it and he cannot touch it.

11:18:12   10                     And only you have the right, which I respect,

11:18:17   11   to determine the amount of punitive damages that Elon Musk

11:18:24   12   must pay, as the Judge said to you, discourage him -- to

11:18:36   13   discourage him from ever doing this again to anybody.

11:18:43   14                     I don't have a formula.      I don't have a

11:18:49   15   chart.   No lawyer received training in law school on how to

11:18:52   16   calculate a dollar figure.      That's why the law leaves it up

11:18:57   17   to you to use your enlightened conscience as a fair and

11:19:00   18   impartial juror to determine a fair compensation for injury

11:19:06   19   done.

11:19:08   20                     The actual damages from the blast that he has

11:19:12   21   proven to you by his testimony where he talked about being

11:19:19   22   ashamed, isolated, humiliated, feeling like he was sentenced

11:19:26   23   to a life -- he was sentenced to life in prison without

11:19:29   24   parole, the humiliation, and the damage that has occurred to

11:19:39   25   his reputation, actual damage to his reputation, I would



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 65 of 83 Page ID #:6165

                                                                                    65


11:19:45    1   suggest, under the evidence, not the number you should find,

11:19:51    2   but the number I believe is supported by the evidence, and I

11:19:56    3   believe that number for this man's actual damage is very

11:20:10    4   fairly determined at $5 million.

11:20:15    5                     You may find that it's, in your view, less;

11:20:19    6   you may find in your view that it's more.        That's your right.

11:20:24    7   In fact, you're the only person that gets to make that

11:20:27    8   decision.   All you've got to do is look at the evidence and

11:20:30    9   find out what you believe is justified fairly under the

11:20:33   10   evidence to compensate this man for the blast of the damage,

11:20:36   11   the actual damage that he's come into court and testified to

11:20:41   12   you and has proven.

11:20:43   13                     But then we've got to talk about assumed

11:20:46   14   damages, which the law says could be as little as a dollar or

11:20:50   15   as high as whatever you think it should be.         And this is the

11:20:54   16   damage not from the actual blast, this is the damage from the

11:20:57   17   fallout.    It's called assumed damages.      And here it's

11:21:02   18   appropriate because you assume it because you can't see it

11:21:06   19   and you can't touch it but you know that it's there and will

11:21:12   20   be there for the rest of his life and for the lives -- at

11:21:19   21   least the life of his daughter and potentially his

11:21:24   22   granddaughter or grandson.

11:21:27   23                     I would submit to you, ladies and gentlemen

11:21:28   24   of the jury, that it would be a reasonable verdict under this

11:21:34   25   evidence for assumed damage for the fallout, the fallout, to



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 66 of 83 Page ID #:6166

                                                                                    66


11:21:49    1   fill that blank with the sum of $35 million.

11:22:02    2                     And then we've got to look at punitive damage

11:22:05    3   element because we've shown negligence, which is part of --

11:22:10    4                     You get to consider the fact that he was

11:22:13    5   negligent or grossly negligent as part of your determination

11:22:16    6   of whether he acted with actual malice.        This is --

11:22:26    7                     The easy part is that -- if you say

11:22:29    8   something, you do something intentionally, the negligence

11:22:32    9   part makes you pay for the actual damages is easy.          But here

11:22:38   10   I have not hesitated to tell you this is a lie, and a lie is

11:22:41   11   intentional, it is intentional, it is knowing, it is

11:22:44   12   calculated, it is for your own purposes.        That's the law of

11:22:50   13   assumed damage.    Punitive damage is to discourage him.

11:23:01   14                     What in the world would it take to discourage

11:23:05   15   Mr. Musk from ever planting a nuclear bomb in the life of

11:23:14   16   another individual?     I don't know.    I know that the dollar

11:23:20   17   amount is not by law designed to prevent it because if he's

11:23:24   18   going to do it, no matter what you hit him with punitive

11:23:29   19   damages, he's going to do it anyway.

11:23:31   20                     You're not here to prevent him by your

11:23:34   21   verdict.   As the Judge told you, you're here just to

11:23:37   22   discourage him, to make him think twice before he does it

11:23:41   23   again, discourage him.

11:23:43   24                     If you got $20 billion, it would not be

11:23:47   25   unreasonable in this evidence to say:        You know what, I'd bet



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 67 of 83 Page ID #:6167

                                                                                    67


11:23:51    1   he'd be discouraged if I hit him we a billion dollars in

11:23:56    2   punitive damages, a billion dollars or more.         Because he's

11:23:58    3   still going to have 19 billion left over.        That would

11:24:01    4   discourage him from doing it again and losing another

11:24:06    5   billion.

11:24:08    6                     Someone else might say, look, we just want to

11:24:10    7   discourage him by really getting his attention.         And maybe we

11:24:17    8   could get his attention for $500 million in punitive damages.

11:24:23    9   Others may say:    You know what, I believe, reasonably, that

11:24:28   10   what he needs is a hard slap on the wrist, and that might

11:24:37   11   discourage himself.

11:24:51   12                     $150 million.     I think that would be a hard

11:24:57   13   slap on his wrist, that the best we can do as jurors to

11:25:00   14   discourage him.    Let's do that.

11:25:01   15                     I would submit to you, with all due respect

11:25:04   16   for your role as a juror and your right to determine that

11:25:06   17   amount under the evidence in this case, and this man's wealth

11:25:08   18   and this man's influence, that the punitive damages award

11:25:12   19   should not reasonably be for less.       But I can understand in

11:25:22   20   the exercise of your right to make it more.

11:25:33   21                     I ask you in my remarks to you to do your

11:25:39   22   civic duty and to return a verdict that speaks the truth.

11:25:47   23   And without hesitation, a verdict, as I have written on this

11:25:53   24   board, will speak the truth.      And not only will it speak the

11:26:01   25   truth, it will be a shining example for others to follow.



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 68 of 83 Page ID #:6168

                                                                                     68


11:26:08    1                      Those conclude the initial opening remarks on

11:26:10    2   behalf of the plaintiffs, Your Honor.

11:26:14    3                 THE COURT:   Members of the jury, it's important of

11:26:16    4   course that you hear both lawyers.       And as I said, the

11:26:20    5   plaintiff goes first; the defendant follows.         But it is now

11:26:29    6   11 -- almost 11:30, 11:27 or so, and I'm going to ask you one

11:26:44    7   of two things you can maybe think about it informally

11:26:52    8   yourselves.    I would like to take a short recess now and

11:26:58    9   finish the arguments.      Do you think that you could --

11:27:06   10                      Paul --

11:27:07   11                 COURT CLERK:   Yes, Your Honor.

11:27:10   12                 (Discussion off the record.)

11:27:28   13                 THE COURT:   What I'm thinking is, do you think

11:27:30   14   that you could go down to the cafeteria, you know, on the

11:27:39   15   first floor here, and just sort of grab some sustenance of

11:27:46   16   some kind, just to carry you over?       Not a full lunch, so that

11:27:49   17   we can come back and, let's say, in 15, 20 minutes and then

11:27:53   18   we can hear the defendant and then the plaintiff has an

11:27:57   19   opportunity to make a brief rebuttal argument.

11:28:00   20                      Rather than take a lunch hour, and -- I want

11:28:04   21   you to hear all the arguments as -- together as we can.

11:28:10   22                      Is that something that seems out of line, or

11:28:13   23   can you do that?

11:28:18   24                      Is that okay?

11:28:20   25                 THE JURY:    Yes.



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 69 of 83 Page ID #:6169

                                                                                    69


11:28:21    1                 THE COURT:   Go downstairs -- don't talk about the

11:28:23    2   case, of course -- and just grab, you know, a cup of coffee,

11:28:30    3   a donut or a muffin or something, and then -- save your lunch

11:28:34    4   for later -- and come back in, say, 15 or 20 minutes.          Okay?

11:28:41    5   Thank you.

11:28:41    6                 (Following proceedings were held outside the

11:29:16    7   presence of the jury.)

11:29:16    8                 THE COURT:   We'll have the defendant's arguments,

11:29:18    9   at about 15, 20.

11:29:20   10                      I just want to say, Mr. Wood, I didn't

11:29:23   11   disrupt your argument other than the few interjections, but

11:29:26   12   you sort of -- and I'm not accusing you of deception here --

11:29:30   13   but you mislead me, because you said initially you'll be 15

11:29:35   14   minutes opening, then you modified it to a half hour after I

11:29:40   15   gave you the format, and I timed it, and you wound up going

11:29:44   16   an hour and a half.

11:29:46   17                      So, I'm not faulting you.     I'm just saying

11:29:50   18   you disrupted what the planned schedule was, and that's why I

11:29:53   19   had to make the suggestion to the jury as I did.

11:29:59   20                      In light of the unexpected length of the

11:30:04   21   plaintiff's argument, any estimate as to how long the --

11:30:10   22                      It isn't tit-for-tat, but I'm just wondering

11:30:14   23   what the --

11:30:15   24                 MR. SPIRO:   About 45.   I could see it bleeding

11:30:19   25   into closer to an hour.



                                   UNITED STATES DISTRICT COURT
      Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 70 of 83 Page ID #:6170

                                                                                    70


11:30:22    1                THE COURT:   No, no effort here.     I'm just trying

11:30:26    2   to get a guess.

11:30:28    3                     Okay, back in about 15-20 minutes.

11:32:36    4                (Recess taken.)

11:32:38    5                (Reporters switched).

            6                                  ~ ~ ~

            7

            8

            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25



                                   UNITED STATES DISTRICT COURT
Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 71 of 83 Page ID #:6171

                                                                              71


    1                            C E R T I F I C A T E

    2     I hereby certify that the foregoing is a true and correct

    3     transcript of the stenographically recorded proceedings in

    4     the above matter.

    5     Fees charged for this transcript, less any circuit fee

    6     reduction and/or deposit, are in conformance with the

    7     regulations of the judicial conference of the united states.

    8

    9

   10     /S/Anne Kielwasser
                                                     12/6/2019
   11     Anne Kielwasser, CSR, RPR                  Date
          Official Court Reporter
   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25



                             UNITED STATES DISTRICT COURT
Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 72 of 83 Page ID #:6172

                                                                                                                                         1

                $              69:9                                                 account [1] - 21:24        allows [1] - 13:3
                                                                    5
                              200 [1] - 2:9                                         accusation [6] - 16:7,     almost [4] - 38:12,
                              2007 [1] - 56:24                                       44:13, 49:18, 53:16,       45:7, 47:3, 68:6
    $10,000 [13] - 7:1,       2018 [4] - 12:7, 12:9,    5 [5] - 7:4, 7:7, 13:7,      53:20, 57:24              amount [15] - 24:14,
     7:12, 9:20, 9:24,         36:18, 60:6               15:5, 65:4                 accusations [1] -           25:21, 27:5, 27:6,
     10:2, 11:25, 12:10,      2019 [4] - 1:18, 6:1,     5000 [2] - 63:12, 63:14      16:11                      27:10, 27:20, 27:21,
     13:10, 13:14, 14:8,       51:16, 51:17             51 [2] - 3:10, 4:4          accuse [1] - 48:24          28:1, 28:3, 51:1,
     16:12, 17:15, 18:6       212 [1] - 2:9             512-652-5780 [1] -          accusing [1] - 69:12        57:15, 58:1, 64:11,
    $150 [1] - 67:12          212-849-7000 [2] -         2:10                       acknowledged [2] -          66:17, 67:17
    $20 [3] - 32:16, 58:21,    3:11, 4:5                512-682-2074 [1] -           10:13, 45:13              analyze [1] - 29:4
     66:24                    212-849-7100 [2] -         2:11                       act [1] - 23:11            Angeles [8] - 1:17,
    $35 [1] - 66:1             3:12, 4:6                5th [2] - 14:21, 41:2       acted [5] - 26:1, 26:13,    1:24, 2:18, 3:15,
    $500 [1] - 67:8           213 [1] - 1:25                                         27:18, 29:4, 66:6          3:19, 3:23, 4:9,
    $52,000 [1] - 11:24       213-277-1800 [1] -                    6               acts [1] - 26:17            41:11
                               2:18                                                 actual [18] - 14:16,       Anne [1] - 71:11
                /             213-443-3000 [2] -
                                                        6 [4] - 1:18, 6:1, 7:11,
                                                                                     14:17, 24:11, 25:4,       ANNE [1] - 1:23
                               3:23, 4:10                                            25:9, 25:21, 48:25,       anne.kielwasser@
                                                         61:9
                              213-443-3100 [4] -                                     57:15, 57:22, 58:7,        gmail.com [1] - 1:25
    /S/Anne [1] - 71:10                                 6th [2] - 41:2, 60:25
                               3:16, 3:20, 3:24,                                     64:4, 64:20, 64:25,       Answer [2] - 12:13,
                               4:10                                                  65:3, 65:11, 65:16,        12:23
                1             213-443-3675 [2] -
                                                                    7                66:6, 66:9                answer [12] - 12:19,
                               3:15, 3:19                                           addition [1] - 20:25        30:7, 34:12, 34:13,
    10,000 [1] - 63:14        22 [1] - 41:5             78701 [1] - 2:10            address [1] - 53:13         34:14, 35:6, 35:7,
    10010 [2] - 3:11, 4:5     22nd [3] - 3:10, 4:4,                                 addressed [1] - 6:10        40:14, 44:1, 47:21,
    10th [5] - 3:14, 3:18,     51:17                                8               adequate [1] - 13:9         63:21, 63:22
     3:22, 4:9, 42:6          23 [1] - 32:15                                        admissible [1] - 7:9       answered [1] - 30:11
    11 [1] - 68:6             2300 [1] - 31:7                                       admission [1] - 49:10      answers [2] - 30:9,
                              23rd [1] - 42:19          8 [1] - 56:24               admit [2] - 35:23, 36:8     30:17
    1180 [2] - 2:13, 2:21
                              24 [1] - 12:5             865 [4] - 3:14, 3:18,       admitted [3] - 21:6,       anticipate [3] - 60:8,
    11:27 [1] - 68:6
                              24/7 [1] - 40:7            3:22, 4:9                   47:10, 48:10               60:9, 60:11
    11:30 [1] - 68:6
                                                        894-2969 [1] - 1:25         advantage [1] - 27:16      anticipation [1] - 60:7
    12 [2] - 36:18, 42:24     24th [2] - 42:19, 42:22
                                                        8:50 [1] - 6:1              adversary [1] - 63:18      anyway [1] - 66:19
    12/6/2019 [1] - 71:10     28th [1] - 62:11
                                                        8th [1] - 42:5              advisors [1] - 52:13       apart [1] - 8:2
    1201 [1] - 2:5            29 [1] - 5:4
    13 [1] - 7:25             29th [1] - 62:11                                      advocate [1] - 33:6        apologies [2] - 8:15,
    14 [2] - 12:5, 47:20                                            9               advocating [1] - 62:8       17:23
    15 [17] - 6:21, 7:10,                 3                                         affect [1] - 55:15         apologize [10] - 50:13,
     13:4, 13:18, 14:19,                                                            affects [1] - 56:1          51:14, 51:21, 52:1,
                                                        90 [1] - 11:20
     14:23, 15:10, 15:12,                                                           afternoon [4] - 2:6,        52:14, 53:25, 54:5,
                                                        90012 [1] - 1:24
                              30 [2] - 8:21, 32:16                                                              55:18, 55:21
     16:9, 28:22, 44:13,                                90017 [2] - 3:15, 3:19       2:14, 2:21, 3:5
     48:18, 68:17, 69:4,      30309 [4] - 2:6, 2:14,                                                           apologized [8] -
                                                        90017-2543 [2] - 3:23,      afterwards [1] - 44:23
     69:9, 69:13               2:21, 3:5                                                                        51:14, 51:16, 51:18,
                                                         4:9                        ago [2] - 31:20, 51:19
    15-20 [1] - 70:3          30th [3] - 61:18, 62:2,                                                           51:19, 52:7, 52:13,
                                                        90026 [1] - 2:18            agree [3] - 6:18, 19:5,
                               62:13                                                                            52:22, 52:25
    15th [11] - 14:11,                                  91 [2] - 10:19, 12:4         37:18
     14:13, 14:15, 15:14,     3109 [1] - 2:17                                                                  apologizing [1] - 60:2
                                                        92 [1] - 10:19              agreed [3] - 20:1,
     16:6, 28:20, 60:6,       350 [1] - 1:24                                                                   apology [15] - 34:2,
                                                        9th [1] - 42:6               20:4, 31:16
     60:9, 60:20, 61:13,      3rd [1] - 51:19                                                                   41:3, 50:21, 52:2,
                                                                                    ahead [2] - 38:20,
     62:1                                                                            44:18                      52:4, 52:5, 52:6,
    17th [2] - 52:11, 52:12               4                         A               air [1] - 8:14              52:10, 52:11, 53:6,
    18 [2] - 5:3, 51:17                                                             Alexander [1] - 3:9         53:7, 53:8
    18-8048 [1] - 1:10                                  A.M [1] - 6:1               alexspiro@                 APPEARANCES [1] -
                              403 [1] - 17:1
    1880 [1] - 3:5                                      abide [2] - 18:2, 18:9       quinnemanuel.com           2:25
                              404-506-9111 [4] - 2:7,
    18th [2] - 52:12                                    abilities [1] - 56:5         [1] - 3:12
                                                                                                               Appearances [1] -
                               2:15, 2:22, 3:6
    19 [3] - 51:17, 54:9,                               ability [2] - 21:24, 36:2   alike [2] - 32:11, 32:19    3:25
                              404-891-1402 [4] - 2:6,
     67:3                                               able [2] - 29:19, 38:21     alive [1] - 43:10          appeared [3] - 61:21,
                               2:14, 2:22, 3:6
    1ST [1] - 1:24                                      absolutely [1] - 34:23      alleged [3] - 28:7,         62:1, 62:13
                              43 [1] - 33:5
                                                        accept [3] - 22:17,          54:14, 61:20              apply [1] - 19:3
                              4455 [1] - 1:24
                                                                                                               approach [1] - 29:7
                2             45 [1] - 69:24             41:8, 63:15                allow [2] - 6:18, 13:25
                                                        accepted [1] - 41:3         allowed [3] - 22:15,       appropriate [6] - 28:4,
                              4th [1] - 41:3
                                                        accomplished [1] -           29:18, 55:24               32:18, 32:21, 43:22,
    20 [3] - 68:17, 69:4,                                                                                       45:3, 65:18
                                                         47:1




                                        UNITED STATES DISTRICT COURT
Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 73 of 83 Page ID #:6173

                                                                                                                                           2

    area [3] - 36:22, 38:24,   award [10] - 24:18,        blank [1] - 66:1                      C               charged [1] - 71:5
     39:5                       25:18, 26:5, 26:8,        blanks [1] - 64:3                                     chart [2] - 57:16,
    areas [1] - 41:20           27:6, 27:7, 27:8,         blast [5] - 55:3, 57:22,                               64:15
    arguably [1] - 7:12         28:3, 67:18                64:20, 65:10, 65:16       CA [5] - 2:18, 3:15,       Chatham [2] - 2:16,
    argue [10] - 7:20, 15:2,   awarded [1] - 25:21        bleeding [1] - 69:24        3:19, 3:23, 4:9            2:17
     15:9, 28:14, 28:15,       aware [6] - 10:13,         board [1] - 67:24          cafeteria [1] - 68:14      check [3] - 56:3, 56:6,
     30:2, 35:14, 43:23,        10:25, 11:3, 12:6,        body [1] - 15:19           calculate [1] - 64:16       62:9
     49:2, 55:25                26:18                     bomb [15] - 54:17,         calculated [1] - 66:12     Chiang [3] - 15:18,
    argued [2] - 7:23,                                     54:18, 54:20, 54:21,      CALIFORNIA [1] - 1:2        49:14, 54:14
     18:10                                B                54:25, 55:1, 55:5,        California [2] - 1:17,     child [7] - 23:12, 29:3,
    arguing [2] - 16:2,                                    55:7, 56:17, 56:18,        1:24                       41:12, 42:7, 42:8,
     16:5                                                  58:10, 58:18, 58:23,      campaign [1] - 60:18        42:9, 49:15
                               banded [1] - 36:17                                    cancer [1] - 55:11
    argument [10] - 9:7,                                   66:15                                                children [2] - 36:18,
                               base [2] - 26:25, 35:15                               candidly [1] - 44:4
     13:2, 13:20, 15:4,                                   bomb's [1] - 54:23                                     42:18
     16:20, 43:23, 44:14,      based [11] - 6:21,                                    cannot [5] - 18:9,
                                                          bonus [8] - 10:14,                                    choice [3] - 47:6,
     68:19, 69:11, 69:21        16:16, 24:18, 30:18,                                  19:15, 50:2, 64:9
                                                           11:25, 12:10, 12:12,                                  48:16, 51:20
                                32:14, 33:12, 43:23,                                 capitalize [1] - 42:23
    ARGUMENTS [2] -                                        12:17, 12:21, 17:15,                                 chose [2] - 31:15
                                44:15, 54:12, 54:13                                  care [6] - 7:7, 13:6,
     5:4, 29:13                                            18:6                                                 chris@chathamfirm.
                               basis [2] - 16:6, 49:11                                13:8, 13:11, 23:15,
    arguments [10] -                                      Boring [1] - 43:2                                      com [1] - 2:19
     18:20, 20:11, 20:14,      bear [2] - 22:6, 46:18                                 43:9
                                                          boys [13] - 38:10,                                    Christopher [1] - 2:16
     28:12, 29:8, 29:24,       bearing [2] - 16:22,                                  career [1] - 33:8
                                                           39:17, 39:19, 40:19,                                 circuit [1] - 71:5
     30:1, 68:9, 68:21,         16:23                                                carried [2] - 30:25,
                                                           40:24, 42:4, 42:24,                                  circumstances [3] -
     69:8                      become [1] - 34:16          45:7, 46:2, 46:12,         40:21                      6:15, 11:2, 23:20
    army [1] - 63:17           becomes [1] - 39:22         46:20, 46:22              carry [2] - 42:8, 68:16    circumstantial [6] -
    arranged [1] - 54:1        beforehand [2] -           brave [1] - 39:4           carrying [1] - 42:7         13:3, 21:8, 21:11,
    arrival [1] - 45:2          61:22, 61:23              break [1] - 32:20          case [20] - 7:8, 7:10,      21:15, 36:13, 36:14
    arrived [1] - 38:11        begin [1] - 6:8            breaks [2] - 32:14,         13:3, 17:12, 18:22,       civic [3] - 31:22, 32:2,
    ashamed [1] - 64:22        beginning [1] - 32:6        32:17                      19:3, 19:7, 20:3,          67:22
    aspect [1] - 13:8          BEHALF [4] - 2:3, 3:2,     Brickhouse [3] - 6:14,      21:5, 21:17, 22:3,        civil [1] - 19:21
    aspirations [1] - 45:21     3:8, 4:2                   12:8, 60:13                22:20, 24:22, 28:19,      civilization [1] - 45:22
    assessing [1] - 28:18      behalf [3] - 12:7,         brief [1] - 68:19           28:25, 31:17, 35:16,      claim [4] - 7:5, 23:3,
                                31:24, 68:2               briefly [3] - 13:12,        46:17, 67:17, 69:2
    assist [2] - 22:10, 43:5                                                                                     24:21, 24:25
                               belief [2] - 15:3, 24:23    13:19, 50:23              caught [1] - 12:13
    assume [3] - 45:20,                                                                                         claimed [1] - 40:4
     54:13, 65:18              believability [1] - 22:6   bring [3] - 17:18,         caused [3] - 24:16,        claims [1] - 22:21
    assumed [13] - 24:12,      best [3] - 56:4, 56:7,      37:18, 37:20               26:3, 27:12               clarify [1] - 44:9
     25:17, 25:18, 25:20,       67:13                     British [1] - 22:23        causing [2] - 25:6,        clear [10] - 9:15, 9:22,
     57:23, 58:3, 58:4,        bet [3] - 23:2, 43:14,     brought [8] - 6:9,          52:24                      18:15, 24:13, 24:21,
     58:7, 64:4, 65:13,         66:25                      40:16, 41:13, 42:4,       Cave [2] - 41:17, 56:15     25:10, 25:23, 26:9,
     65:17, 65:25, 66:13       better [1] - 16:4           42:7, 45:8, 46:25         cave [25] - 37:19, 38:4,    41:14, 41:17
    assumes [1] - 25:13        between [4] - 13:10,       building [1] - 43:3         38:5, 38:8, 38:16,        clearly [3] - 7:19,
    assuming [1] - 13:9         21:14, 27:20, 27:21       built [4] - 32:6, 32:7,     39:4, 39:25, 40:3,         33:20, 34:2
    Atlanta [5] - 2:6, 2:14,   beyond [14] - 13:3,         43:10, 45:10               40:4, 40:19, 40:20,       CLERK [2] - 17:19,
     2:21, 3:5, 31:6            17:11, 17:15, 19:20,      bullshit [1] - 47:12        41:25, 42:1, 42:24,        68:11
    attack [1] - 43:12          25:3, 29:15, 34:23,       bully [2] - 63:8, 63:9      45:4, 45:8, 45:16,        client [2] - 30:22, 62:8
                                35:13, 48:5, 51:8,                                    45:24, 46:1, 46:24,
    attacked [1] - 43:13                                  burden [7] - 19:13,                                   clients [1] - 20:19
                                51:9, 55:2, 63:6                                      49:13, 56:15
    attention [5] - 42:23,                                 24:11, 24:12, 24:20,                                 close [1] - 46:21
                               bias [1] - 22:3             24:22, 28:13, 28:15       caves [2] - 22:24, 57:8
     43:18, 67:7, 67:8                                                                                          closer [1] - 69:25
                               biggest [5] - 62:21,       burdens [1] - 30:25        CENTRAL [1] - 1:2
    August [19] - 7:11,                                                                                         closing [6] - 14:5,
                                62:22, 62:23, 62:24,                                 certain [5] - 20:8,
     7:22, 8:21, 12:7,                                    business [5] - 40:9,                                   20:14, 30:1, 30:2,
                                63:1                                                  30:7, 33:10, 33:11,
     12:9, 14:13, 14:19,                                   40:10, 52:24, 52:25,                                  30:14, 34:11
     15:12, 51:16, 51:17,      billion [7] - 32:16,        57:7                       45:5                      CLOSING [2] - 5:4,
     60:6, 60:25, 61:9,         58:21, 66:24, 67:1,                                  certainly [3] - 9:3,
                                                          busy [1] - 45:21                                       29:13
     61:13, 61:18, 62:1,        67:2, 67:3, 67:5                                      13:4, 40:4
                                                          BuzzFeed [5] - 8:20,                                  CNN [6] - 15:16,
     62:2, 62:11, 62:12        billionaire [1] - 63:9                                certify [1] - 71:2
                                                           8:25, 9:4, 9:12,                                      28:21, 43:12, 47:4,
    Austin [1] - 2:10          Birchall [6] - 10:3,        61:19                     challenge [2] - 63:8,       47:5, 48:3
    Avenue [3] - 2:17,          12:7, 15:13, 17:10,                                   63:15
                                                          BY [2] - 5:4, 29:13                                   coach [6] - 36:19,
     3:10, 4:4                  18:3, 60:13                                          chance [4] - 28:14,         39:19, 40:25, 46:2,
    average [3] - 23:24,       Birchall's [2] - 6:14,                                 28:15, 37:1, 37:5          46:12, 46:22
     34:21, 43:25               9:23                                                 CHARGE [2] - 5:3,          coffee [1] - 69:2
    avoid [1] - 26:19          bit [1] - 46:19                                        18:18                     coincidence [1] -




                                         UNITED STATES DISTRICT COURT
Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 74 of 83 Page ID #:6174

                                                                                                                                       3

     56:14                   confusing [1] - 13:5       41:19, 68:4, 69:2          65:11, 65:16, 65:25,     DEFENDANT [2] - 3:8,
    coincidences [1] -       conjecture [1] - 24:19    COURT [54] - 1:1, 6:6,      66:2, 66:13               4:2
     56:14                   connection [5] -           7:18, 8:3, 8:7, 8:12,     damages [35] - 24:6,      defendant's [3] - 13:9,
    coldhearted [1] - 43:9    13:10, 13:15, 14:3,       8:16, 9:12, 9:17,          24:10, 24:11, 24:13,      17:8, 69:8
    colleagues [2] - 53:3,    16:16, 16:20              10:8, 10:11, 10:17,        24:14, 24:17, 25:4,      defends [1] - 60:4
     57:7                    conscience [2] - 64:3,     10:22, 11:4, 11:10,        25:9, 25:18, 25:20,      defense [7] - 8:19,
    coming [1] - 31:23        64:17                     11:12, 11:14, 11:17,       25:21, 25:22, 26:5,       9:1, 9:16, 9:25, 10:1,
    commenting [1] - 9:14    consciousness [1] -        11:20, 11:23, 12:2,        26:6, 26:8, 27:6,         15:9, 24:21
    comments [1] - 52:23      58:2                      13:2, 14:7, 14:22,         27:7, 27:8, 27:21,       definition [4] - 31:8,
    common [8] - 14:17,      consequences [2] -         16:1, 16:3, 16:12,         27:22, 28:6, 29:6,        50:2, 50:8, 52:4
     59:13, 59:14, 59:16,     26:18, 26:20              16:19, 16:24, 17:2,        50:24, 51:2, 64:5,       degree [1] - 18:4
     59:18, 59:20, 59:24,    consider [12] - 18:9,      17:6, 17:19, 17:21,        64:11, 64:20, 65:14,     delete [2] - 51:6, 51:12
     60:23                    19:17, 19:23, 20:6,       29:12, 29:15, 35:13,       65:17, 66:9, 66:19,      deleted [1] - 51:13
    communicated [1] -        20:8, 21:13, 23:23,       43:21, 44:8, 48:5,         67:2, 67:8, 67:18        deletion [3] - 50:16,
     10:4                     27:9, 27:12, 28:1,        48:14, 50:7, 50:9,        dance [1] - 36:7           50:22, 51:5
    communication [1] -       44:15, 66:4               50:11, 51:23, 55:23,      dangerous [3] - 26:18,    deliberate [3] - 18:23,
     24:3                    considered [1] - 20:25     56:7, 56:9, 57:18,         37:22, 41:16              30:19, 30:25
    community [1] - 44:2     considering [3] - 9:11,    68:3, 68:11, 68:13,       dared [2] - 63:9, 63:10   deliberately [1] -
    companion [1] - 56:13     21:23, 22:18              69:1, 69:8, 70:1          dark [3] - 38:19,          26:19
    company [1] - 43:2       consists [1] - 19:24      court [7] - 19:11,          38:23, 41:16             deliberations [1] - 6:8
    compelling [1] - 37:13   construct [1] - 29:6       31:17, 51:18, 52:3,       dart [1] - 50:15          deliver [2] - 30:12,
    compensate [2] -         construe [1] - 44:12       62:8, 63:15, 65:11        Date [1] - 71:11           30:13
     24:15, 65:10            construed [1] - 53:15     Court [10] - 1:23, 9:11,   daughter [5] - 55:17,     delivered [1] - 63:13
    compensation [4] -       consult [1] - 28:10        17:23, 21:4, 24:5,         56:12, 57:2, 60:22,      demand [1] - 7:11
     16:21, 25:16, 64:4,     contemptible [1] -         24:7, 29:23, 33:12,        65:21                    demonstrates [2] -
     64:18                    26:25                     35:25, 71:11              daughter's [1] - 56:25     14:12, 14:17
    compensatory [1] -       contend [1] - 15:20       Court's [1] - 20:22        DAY [2] - 1:16, 6:3       denied [3] - 6:16,
     64:5                    contentions [1] -         courtesy [1] - 34:17       days [5] - 31:20,          6:18, 10:2
    con [1] - 12:8            24:25                    courtroom [8] - 30:11,      38:12, 40:7, 41:1,       deny [1] - 14:2
    concealed [1] - 27:3     context [5] - 9:8,         31:21, 31:23, 33:4,        47:20                    deposit [1] - 71:6
    concede [1] - 15:7        23:25, 28:24, 29:1,       33:18, 35:4, 35:11,       dealing [1] - 13:11       deposition [6] - 35:10,
                              53:16                     51:25                     decades [3] - 55:4,
    conceded [1] - 15:6                                                                                      51:16, 51:17, 51:21,
                             continue [1] - 29:4       covered [2] - 51:4,         55:10, 58:20
    concern [5] - 17:25,                                                                                     52:2, 61:3
                             CONTINUED [1] - 2:25       51:5                      deceit [1] - 27:18
     34:3, 40:23, 42:17,                                                                                    described [1] - 8:2
                             continued [1] - 3:25      create [1] - 54:21         December [1] - 51:18
     56:24                                                                                                  deserve [1] - 32:21
    concerned [1] - 17:9     contradicted [1] -        created [1] - 45:9         DECEMBER [2] - 1:18,      deserves [1] - 22:18
    concerns [3] - 52:24,     22:4                     creates [1] - 57:14         6:1                      designed [2] - 45:9,
     56:22, 57:1             controls [1] - 20:17      creepy [3] - 59:12,        deception [1] - 69:12      66:17
    conclude [8] - 6:19,     convenience [2] -          59:18, 59:25              decide [11] - 18:13,      desire [2] - 40:22
     19:16, 23:24, 29:2,      53:6, 53:7               criminal [1] - 19:19        19:7, 19:15, 21:4,       despicable [3] -
     44:22, 50:24, 68:1      conversation [2] -        criticisms [1] - 50:18      21:15, 21:18, 26:3,       26:15, 26:22, 26:24
    conclusion [1] - 44:3     12:14, 43:15             cross [1] - 34:18           26:4, 27:8, 28:25,       despised [1] - 27:1
    condition [1] - 27:25    conveyed [1] - 63:5       CRR [1] - 1:23              46:13                    despite [1] - 55:16
    conduct [20] - 12:11,    conveying [1] - 59:22     cruel [1] - 26:22          deciding [6] - 19:23,     detail [2] - 13:4, 16:24
     12:22, 25:5, 26:3,      conviction [1] - 24:24    CSR [2] - 1:23, 71:11       20:9, 21:17, 23:23,      details [1] - 38:5
     26:4, 26:6, 26:7,       convincing [5] -          cup [1] - 69:2              27:11, 55:16             determination [1] -
     26:12, 26:14, 26:19,     24:13, 24:21, 25:10,     CV [1] - 1:10              decision [4] - 18:16,      66:5
     26:21, 26:24, 27:10,     25:24, 26:9                                          37:18, 63:25, 65:8       determine [8] - 23:15,
     27:11, 27:12, 27:17,    copy [2] - 18:22, 28:9               D               decisions [1] - 64:1       24:10, 24:17, 27:19,
     27:18, 27:24, 28:2      correct [4] - 12:19,                                 defamation [5] - 7:5,      59:2, 64:11, 64:18,
    conducted [2] - 15:10,    16:25, 60:7, 71:2                                    13:7, 29:1, 57:24,        67:16
                                                       dailies [1] - 10:23
     15:15                   counsel [2] - 6:7,                                    57:25                    determined [1] - 65:4
                                                       daily [2] - 11:5, 11:20
    conference [4] -          48:19                                               defamatory [1] - 7:10     determining [2] -
                                                       dallying [1] - 17:24
     53:19, 53:22, 54:3,     couple [3] - 30:3,                                   defend [1] - 60:4          27:5, 27:9
                                                       damage [23] - 25:15,
     71:7                     31:4, 35:10                                         defendant [17] - 1:13,    detonation [1] - 58:11
                                                        54:16, 57:15, 57:22,
    confirmed [1] - 12:21    courage [10] - 33:16,                                 6:12, 6:13, 7:3, 7:4,    diagram [1] - 57:20
                                                        57:23, 58:3, 58:4,
    conflict [1] - 54:17      33:19, 33:23, 34:1,                                  7:14, 7:15, 7:20,        differ [1] - 20:16
                                                        58:7, 58:8, 58:11,
    conformance [1] -         34:5, 34:6, 35:3,                                    7:23, 15:6, 19:20,       difficult [1] - 55:18
                                                        64:4, 64:5, 64:24,
     71:6                     38:2, 46:23                                          24:16, 28:14, 29:2,
                                                        64:25, 65:3, 65:10,                                 dilemma [1] - 42:23
    confront [1] - 33:21     course [4] - 8:17,                                    29:4, 68:5, 68:18
                                                                                                            diligence [2] - 17:10,




                                      UNITED STATES DISTRICT COURT
Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 75 of 83 Page ID #:6175

                                                                                                                                            4

     18:4                       doubt [5] - 19:20,         elonmusk [2] - 41:5,       42:15, 43:24, 44:3,         19:3, 19:24, 20:1,
    dilly [1] - 17:24            25:3, 34:23, 34:24,        50:18                     46:3, 46:9, 46:14,          20:9, 20:16, 21:12,
    dilly-dallying [1] -         59:8                      Emanuel [6] - 3:10,        47:25, 48:1, 48:4,          21:17
     17:24                      doubts [3] - 25:12,         3:14, 3:18, 3:22, 4:4,    48:6, 48:8, 49:2,         factual [4] - 15:22,
    direct [10] - 21:8, 21:9,    25:25, 26:11               4:8                       52:11, 52:16, 53:5,         16:6, 24:24, 48:25
     21:14, 35:24, 35:25,       down [6] - 7:6, 26:25,     emotional [3] - 56:21,     56:1, 58:16, 59:1,        factually [1] - 15:22
     36:11, 53:12, 53:14,        41:13, 42:3, 63:8,         57:15, 58:5               59:11, 60:1, 63:22,       failed [1] - 23:14
     55:2                        68:14                     emotionality [2] - 56:1    63:24, 65:1, 65:2,        fails [1] - 26:19
    discourage [13] -           downstairs [1] - 69:1      emotions [4] - 55:19,      65:8, 65:10, 65:25,       fair [7] - 32:18, 32:21,
     26:7, 28:2, 51:2,          drives [2] - 43:18          55:21, 56:2, 56:5         66:25, 67:17                58:2, 64:2, 64:4,
     64:12, 64:13, 66:13,       drop [2] - 52:20, 54:18    emphasis [1] - 61:10      exactly [1] - 35:19          64:17, 64:18
     66:14, 66:22, 66:23,       dropped [2] - 54:17,       encounter [1] - 29:3      examination [2] -          fairly [3] - 24:15, 65:4,
     67:4, 67:7, 67:11,          54:19                     end [3] - 6:9, 30:10,      10:1, 28:23                 65:9
     67:14                      due [4] - 17:10, 18:4,      40:16                    example [1] - 67:25        fallout [20] - 55:5,
    discouraged [1] - 67:1       37:3, 67:15               engaged [2] - 23:11,      except [1] - 55:13           55:7, 55:9, 55:10,
    discuss [2] - 30:17,        during [1] - 9:22           26:12                    excised [1] - 9:13           55:12, 55:14, 56:11,
     34:11                      duty [12] - 7:7, 13:6,     English [5] - 59:13,      excluded [1] - 20:23         56:16, 57:1, 57:6,
    discussed [2] - 17:7,        13:8, 13:10, 18:21,        59:14, 59:17, 59:19,     excuse [1] - 61:5            57:8, 57:11, 58:4,
     17:16                       19:2, 20:19, 24:5,         59:25                    execution [1] - 46:23        58:5, 58:8, 64:8,
    Discussion [4] -             31:22, 32:2, 33:16,       enlightened [3] - 58:2,   exercise [1] - 67:20         65:17, 65:25
     11:19, 11:22, 50:5,         67:22                      64:2, 64:17              Exhibit [1] - 54:9         false [10] - 14:14,
     68:12                                                 enlist [1] - 63:16        exhibits [3] - 19:25,        23:13, 23:20, 23:22,
    disease [1] - 55:11                    E               entire [1] - 47:3          20:7, 21:1                  24:1, 25:11, 25:25,
    disingenuous [1] -                                     entitled [5] - 25:4,      exist [1] - 58:6             26:10, 60:16, 60:17
     52:20                                                  25:16, 51:1, 58:1        exists [1] - 55:7          falsely [1] - 60:10
    dislikes [1] - 19:6         e-mail [18] - 2:7, 2:11,                                                        falsity [1] - 23:15
                                                           equal [1] - 32:4          exit [1] - 40:18
    disregard [4] - 20:24,       2:15, 2:19, 2:23, 3:7,                                                         family [1] - 31:12
                                                           equivalent [1] - 47:11    expat [2] - 22:23,
     26:16, 26:17, 26:23         3:12, 3:16, 3:20,                                                              faulting [1] - 69:17
                                                           essentially [1] - 20:3     49:12
                                 3:24, 4:6, 8:20, 8:23,
    disregarded [1] -                                      establish [1] - 23:3      expect [1] - 36:12         favorable [1] - 8:19
                                 46:10, 61:18, 62:3,
     27:13                                                 establishes [1] -         experience [4] -           Fax [11] - 2:7, 2:11,
                                 62:16
    disrupt [2] - 48:15,                                    36:15                     22:16, 22:19, 38:3,         2:15, 2:22, 3:6, 3:12,
                                early [1] - 39:18
     69:11                                                 estimate [1] - 69:21       58:24                       3:16, 3:20, 3:24, 4:6,
                                easier [3] - 34:9,                                                                4:10
    disrupted [1] - 69:18                                  evaluated [1] - 47:16     expert [5] - 22:13,
                                 34:10, 34:16
    distinction [1] - 21:14                                evening [1] - 6:11         37:19, 38:2, 39:4,        fears [1] - 64:6
                                easy [3] - 34:4, 66:7,
    distress [2] - 56:22,                                  Evidence [1] - 20:21       46:24                     Federal [1] - 1:23
                                 66:9
     57:15                                                 evidence [107] - 6:21,    explained [1] - 53:1       fee [1] - 71:5
                                edge [1] - 45:11
    DISTRICT [2] - 1:1, 1:2                                 7:9, 8:17, 8:18, 13:4,   explosions [1] - 54:23     feelings [5] - 25:7,
                                education [2] - 22:15,
    diver [4] - 40:4, 42:7                                  13:8, 13:18, 14:13,      expression [1] - 37:8        25:10, 25:15, 56:24,
                                 22:19
    divers [13] - 37:19,                                    18:17, 18:20, 19:1,      extremely [2] - 45:20,       56:25
                                effect [1] - 48:18
     37:20, 38:8, 39:4,                                     19:3, 19:8, 19:11,        45:21                     fees [1] - 71:5
                                effort [1] - 70:1
     39:7, 40:15, 41:13,                                    19:14, 19:17, 19:18,                                fellow [3] - 22:12,
     41:25, 42:2, 42:13,        efforts [1] - 44:24                                                               38:8, 57:7
                                either [6] - 21:14,
                                                            19:23, 19:25, 20:4,                  F
     45:17, 46:24                                           20:7, 20:8, 20:12,                                  felt [1] - 45:2
    divers' [1] - 42:9           25:24, 46:20, 53:8,
                                                            20:15, 20:19, 20:24,                                few [4] - 17:2, 61:7,
                                 54:24, 61:25                                        face [7] - 37:3, 42:13,
    diving [1] - 40:3                                       21:4, 21:5, 21:6,                                     63:21, 69:11
                                Element [4] - 7:4, 7:7,                                51:2, 54:4, 57:25,
    doctrine [1] - 7:13                                     21:8, 21:9, 21:11,                                  Figueroa [4] - 3:14,
                                 13:7, 15:5                                            59:7, 63:17
    document [1] - 52:8                                     21:13, 21:15, 21:16,                                  3:18, 3:22, 4:9
                                element [1] - 66:3                                   faces [3] - 36:24,
    documented [1] - 46:9                                   22:4, 22:6, 22:7,                                   figurative [1] - 47:8
                                Ellyde [1] - 4:3            22:10, 22:20, 24:12,       36:25, 37:2
    documents [1] - 30:4                                                                                        figure [1] - 64:16
                                ellydethompson@             24:13, 24:19, 24:21,     fact [20] - 8:24, 9:14,
    dodge [1] - 36:7                                                                                            filed [1] - 14:10
                                 quinnemanuel.com           24:23, 25:2, 25:11,        15:7, 20:4, 20:5,
    dollar [5] - 23:2,                                                                                          fill [3] - 8:13, 64:3,
                                 [1] - 4:6                                             21:9, 21:12, 21:21,
     25:19, 64:16, 65:14,                                   25:15, 25:24, 26:9,                                   66:1
                                Elon [20] - 35:7, 35:9,     28:19, 28:20, 28:24,       22:7, 23:18, 23:19,
     66:16                                                                                                      final [6] - 9:19, 13:19,
                                 35:12, 36:15, 37:4,        29:7, 30:4, 30:5,          23:22, 24:1, 27:3,
    dollars [3] - 32:16,                                                                                          16:12, 17:3, 40:18,
                                 42:15, 42:22, 43:6,        30:6, 30:7, 30:8,          45:18, 46:20, 62:7,
     67:1, 67:2                                                                                                   42:6
                                 43:13, 44:24, 48:9,        30:18, 34:9, 34:24,        64:7, 65:7, 66:4
    done [9] - 18:25,                                                                                           finally [1] - 29:19
                                 49:4, 51:8, 51:9,          34:25, 35:13, 35:15,     factor [1] - 25:6
     26:15, 30:21, 31:13,                                                                                       financial [3] - 27:25,
                                 58:20, 62:9, 62:24,        35:16, 35:22, 35:24,     factors [3] - 22:6,
     38:1, 38:3, 40:3,                                                                                            28:5, 63:16
                                 63:5, 63:15, 64:11         36:1, 36:11, 36:13,        27:9, 27:12
     60:20, 64:19                                                                                               financially [2] - 27:14,
                                ELON [1] - 1:12             36:14, 40:13, 41:9,      facts [9] - 16:10, 19:2,
    donut [1] - 69:3                                                                                              27:15




                                          UNITED STATES DISTRICT COURT
Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 76 of 83 Page ID #:6176

                                                                                                                                              5

    findings [1] - 34:4         fulfill [4] - 30:15, 32:2,   guide [1] - 28:17          high [2] - 41:11, 65:15    impact [9] - 28:7,
    finish [2] - 60:21, 68:9     32:4                        guilty [1] - 19:20         higher [1] - 25:1            54:24, 54:25, 55:17,
    firm [1] - 24:23            fulfilled [4] - 30:22,       gut [1] - 37:13            highly [1] - 24:24           56:18, 57:1, 57:6,
    first [23] - 13:21, 18:2,    31:13, 31:14, 40:5          gut-wrenching [1] -        hillside [2] - 38:14,        57:9, 57:12
      28:13, 28:19, 28:22,      fulfilling [1] - 31:22        37:13                      38:15                     impartial [3] - 58:2,
      28:24, 29:9, 29:17,       full [1] - 68:16             guy [11] - 15:1, 22:23,    himself [3] - 43:17,         64:2, 64:18
      34:14, 38:9, 46:4,        fully [1] - 6:10              22:25, 45:14, 45:16,       48:9, 67:11               implies [1] - 23:22
      46:8, 46:11, 47:8,        furthermore [1] - 13:5        53:15, 53:21, 59:16,      hired [4] - 7:23, 14:14,   implying [1] - 23:25
      52:7, 52:12, 52:22,       future [5] - 26:8, 28:2,      59:20, 59:25, 60:10        15:13, 61:13              important [2] - 44:16,
      52:25, 62:6, 62:10,        32:5, 64:7                                             hiring [9] - 6:25, 7:6,      68:3
      68:5, 68:15                                                       H                7:11, 7:21, 9:6,          improper [1] - 20:20
    five [5] - 22:3, 23:14,                 G                                            17:11, 18:4, 60:5         inadequate [1] - 13:15
      42:6, 46:1, 46:25                                                                 hit [2] - 66:18, 67:1      inappropriate [1] -
    fixed [1] - 27:5                                         half [3] - 38:19, 69:14,
                                                                                        hobbies [1] - 31:12          47:23
    flinching [1] - 63:23       gap [1] - 9:15                69:16
                                                                                        home [6] - 31:6, 31:7,     incentivizing [1] -
    floor [1] - 68:15           general [1] - 55:14          hand [4] - 7:8, 11:17,
                                                                                         40:8, 40:10, 40:13,         12:12
                                generation [1] - 55:10        35:12
    Floor [6] - 3:10, 3:14,                                                              46:25                     inches [1] - 38:20
      3:18, 3:22, 4:4, 4:9      generations [1] -            hard [5] - 31:25,
                                                                                        homes [1] - 31:23          incident [1] - 58:17
                                 58:12                        45:23, 56:17, 67:10,
    focused [1] - 47:3                                                                  honest [1] - 35:21         incidents [1] - 8:2
                                genes [1] - 37:21             67:12
    folks [1] - 55:6                                                                    Honor [25] - 7:17, 8:1,    including [1] - 24:4
                                gentleman's [1] -            hardship [1] - 26:23
    follow [6] - 19:4, 21:2,                                                             8:11, 10:7, 10:18,        inconsequential [1] -
                                 40:23                       harm [12] - 25:6, 25:9,
      21:7, 28:18, 29:5,                                                                 11:13, 11:15, 11:18,        6:15
                                gentlemen [5] - 29:14,        25:17, 26:4, 27:4,
      67:25                                                                              12:25, 13:1, 13:24,       increase [2] - 28:3,
                                 36:14, 47:14, 61:15,         27:13, 27:21, 27:22,
    followers [1] - 41:6                                                                 16:2, 16:5, 16:25,          42:10
                                 65:23                        55:11, 56:11, 58:14,
    following [3] - 23:4,                                                                17:19, 29:10, 35:18,      INDEX [1] - 5:1
                                genuine [6] - 40:23,          58:19
      25:6, 27:9                                                                         43:20, 44:19, 48:22,      indicating [1] - 18:25
                                 52:5, 53:7, 53:8,           harmed [4] - 22:21,
    Following [2] - 17:20,                                                               50:13, 56:4, 57:17,       individual [1] - 66:16
                                 53:10, 53:12                 25:14, 26:7, 55:4
      69:6                                                                               68:2, 68:11               individuals [2] - 42:1,
                                genuinely [2] - 43:3,        harsh [4] - 35:21,
    follows [2] - 12:1, 68:5                                                            HONORABLE [1] - 1:4          43:3
                                 52:13                        43:7, 47:15, 47:18
    food [1] - 38:11                                                                    hope [1] - 61:23           infer [1] - 18:24
                                Georgia [1] - 31:6           harsher [1] - 47:17
    forced [4] - 51:20,                                                                 hopes [1] - 57:10          inference [2] - 13:16,
                                girlfriend [1] - 46:5        Hayes [1] - 2:9
      52:3, 52:4, 53:6                                                                  horribly [1] - 54:24         13:25
                                given [6] - 21:2, 21:14,     heads [1] - 30:1
    foregoing [1] - 71:2                                                                hour [6] - 15:17,          influence [2] - 58:25,
                                 22:19, 35:14, 42:24,        health [1] - 27:13
    foremost [1] - 40:23                                                                 38:18, 68:20, 69:14,        67:18
                                 53:20                       hear [12] - 13:12, 16:1,    69:16, 69:25
    forgetting [1] - 7:21                                                                                          influenced [3] - 19:6,
                                go-to [2] - 45:14,            16:3, 18:20, 21:25,
    form [1] - 24:3                                                                     hours [4] - 30:3, 31:4,      20:21, 22:11
                                 45:16                        28:11, 29:8, 29:15,
    formal [1] - 10:22                                                                   45:12, 45:23              influential [2] - 44:25,
                                God [2] - 39:23               29:24, 68:4, 68:18,
    format [1] - 69:15                                                                  Howard [8] - 7:22,           45:3
                                Google [2] - 49:11,           68:21
    formed [2] - 57:9,                                                                   8:18, 9:1, 11:24,         informally [1] - 68:7
                                 49:14                       heard [8] - 18:7,
      57:10                                                                              12:8, 17:11, 18:5,        information [17] - 9:5,
                                governed [2] - 32:8,          18:19, 20:2, 21:3,
    formula [1] - 64:14                                                                  60:5                        9:14, 10:15, 12:11,
                                 32:24                        21:10, 22:13, 37:8,
    forth [2] - 15:2, 45:13                                                             huddled [1] - 39:10          12:15, 12:17, 12:19,
                                governing [1] - 32:23         43:7
    forward [1] - 15:8                                                                  human [1] - 56:5             12:22, 14:9, 15:22,
                                governor [1] - 46:6          heart [1] - 50:14
    forwarding [1] - 33:3                                                               humanly [1] - 42:12          16:17, 33:10, 33:11,
                                grab [2] - 68:15, 69:2       hearts [1] - 43:4
    foundation [1] - 32:7                                                               humiliated [1] - 64:22       33:13, 49:4, 49:21,
                                grandchildren [1] -          heinous [1] - 57:24
    foundational [2] -                                                                  humiliation [1] - 64:24      60:15
                                 56:12                       held [3] - 17:20, 50:5,
      32:7, 32:23                                                                       hurt [4] - 25:7, 25:10,    informed [1] - 35:25
                                granddaughter [1] -           69:6
    FOUR [2] - 1:16, 6:3                                                                 25:15, 55:12              initial [1] - 68:1
                                 65:22                       help [7] - 20:15, 38:14,
    four [13] - 22:2, 23:13,                                                            hurts [2] - 47:9, 47:17    injure [1] - 54:25
                                grandson [1] - 65:22          40:15, 40:22, 41:5,
      31:20, 42:4, 42:5,                                                                                           injury [3] - 24:15,
                                grant [2] - 9:5, 17:8         41:7, 42:21
      46:2, 46:11, 46:22,
                                great [1] - 58:7             Herbert [2] - 17:12,                   I                26:14, 64:18
      59:11, 62:17, 62:19,                                                                                         inquiry [1] - 40:1
                                greater [1] - 58:8            17:16
      62:22                                                                                                        insofar [1] - 17:9
                                grossly [1] - 66:5           hereby [1] - 71:2          idea [1] - 52:18
    fraud [4] - 14:18, 26:2,                                                                                       instances [1] - 59:11
                                grounds [1] - 13:14          heroes [1] - 36:17         idiom [1] - 47:8
      26:12, 27:2                                                                                                  instruct [3] - 6:8,
                                Group [1] - 2:17             hesitate [4] - 42:14,      idiomatic [1] - 47:11
    free [1] - 63:3                                                                                                  18:21, 24:5
                                Grunberg [1] - 2:20           42:16, 45:19, 61:14       immediate [3] - 54:21,
    FRIDAY [2] - 1:18, 6:1                                                                                         instructed [3] - 20:24,
                                guess [3] - 9:11,            hesitated [1] - 66:10        54:24, 54:25
    friends [1] - 57:7                                                                                               43:2, 57:22
                                 60:19, 70:2                 hesitation [4] - 34:2,     immediately [1] -
    friendships [1] - 57:10                                                                                        instructing [1] - 24:6
                                guesswork [1] - 24:19         37:22, 63:23, 67:23         42:20
    fucking [1] - 61:23                                                                                            instruction [3] - 21:2,




                                           UNITED STATES DISTRICT COURT
Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 77 of 83 Page ID #:6177

                                                                                                                                             6

      21:7, 48:17              jagged [1] - 41:20         justice [6] - 30:21,         32:21, 32:24, 34:21,      light [4] - 8:20, 15:7,
    instructions [9] -         James [2] - 60:5,            32:9, 32:13, 32:24,        46:16, 57:23, 60:23,        22:5, 69:20
      18:1, 18:22, 18:24,        60:13                      33:6, 33:14                63:15, 64:15, 64:16,      likely [5] - 19:12,
      24:2, 28:9, 28:18,       JDART [8] - 49:9,          justified [3] - 47:19,       65:14, 66:12, 66:17         19:15, 19:22, 27:23,
      29:5, 44:11, 60:14         49:17, 50:4, 50:6,         53:5, 65:9               Law [1] - 2:17                27:24
    insult [7] - 37:9,           50:8, 50:15, 50:20,      justifies [2] - 26:5,      lawsuit [1] - 61:20         limit [1] - 6:21
      49:22, 49:25, 50:3,        54:7                       63:24                    lawyer [6] - 30:21,         limited [5] - 21:1,
      59:19                    Jeanine [1] - 4:8                                       33:5, 48:16, 49:8,          21:6, 33:10, 33:11,
    insulted [1] - 59:15       jeaninezalduendo@                     K                 55:25, 64:15                33:13
    insults [1] - 50:3           quinnemanuel.com                                    lawyers [16] - 7:16,        limiting [1] - 21:2
    integral [1] - 40:11         [1] - 4:11                                            8:18, 18:21, 20:1,        limits [1] - 55:25
                                                          keep [2] - 56:2, 56:5        20:3, 20:11, 20:12,
    intend [1] - 14:5          Jennings [1] - 3:4                                                                Lin [6] - 2:4, 2:5, 2:13,
                                                          kept [1] - 8:1               20:17, 20:18, 20:19,
    intended [1] - 20:14       jet [1] - 44:4                                                                      2:20, 3:4, 64:1
                                                          kids [6] - 31:9, 38:25,      28:12, 29:25, 34:21,
    intending [3] - 16:10,     jgrunberg@                                                                        line [2] - 34:18, 68:22
                                                           40:16, 40:22, 43:9,         55:24, 63:17, 68:4
      27:4                       linwoodlaw.com [1]                                                              lines [2] - 12:5, 41:18
                                                           43:16                     leader [2] - 45:14,
    intent [1] - 26:14           - 2:23                                                                          list [3] - 20:9, 62:22,
                                                          kids's [1] - 40:12           45:16
    intentional [2] - 66:11    Jim [1] - 60:13                                                                     62:23
                                                          Kielwasser [2] -           leak [2] - 60:15, 60:17
    intentionally [7] -        job [6] - 6:21, 30:20,                                                            listen [1] - 47:14
                                                           71:10, 71:11              leaks [1] - 6:17
      27:2, 52:19, 54:15,        31:11, 34:8, 38:2,                                                              listener [2] - 48:18,
                                                          KIELWASSER [1] -           learned [3] - 37:11,
      58:10, 58:13, 58:18,       57:11                                                                             59:22
                                                           1:23                        37:14, 49:14
      66:8                     joke [3] - 49:17, 49:22,                                                          litigation [3] - 60:7,
                                                          kill [2] - 54:24, 58:10    learning [1] - 60:16
    interest [1] - 22:2          51:5                                                                              60:10, 60:14
                                                          kind [4] - 46:18, 58:14,   least [4] - 8:25, 25:18,
    interested [1] - 11:25     joked [1] - 49:9                                                                  live [3] - 36:23, 37:1,
                                                           58:22, 68:16                45:14, 65:21
    interjections [1] -        joking [2] - 49:9,                                                                  37:5
                                                          kinds [2] - 9:3, 21:13     leave [2] - 38:6, 40:21
      69:11                      50:15                                                                           lived [1] - 49:13
                                                          Kingdom [1] - 60:21        leaves [3] - 24:23,
    international [1] -        Jonathan [1] - 2:20                                                               lives [12] - 22:23,
      53:22                                               knowing [11] - 26:15,        36:4, 64:16
                               Judge [6] - 29:21,                                                                  36:18, 37:23, 40:12,
                                                           26:17, 26:23, 33:13,      leaving [1] - 31:23
    interpret [1] - 20:15        29:23, 35:25, 57:22,                                                              42:9, 49:12, 54:23,
                                                           54:16, 58:14, 58:19,      lectern [2] - 7:15, 16:3
    interrupt [2] - 8:12,        64:12, 66:21                                                                      56:14, 60:22, 65:20
                                                           59:21, 60:15, 66:11       leeway [1] - 35:14
      44:9                     JUDGE [1] - 1:4                                                                   LLP [7] - 2:9, 3:10,
                                                          knowingly [2] - 54:15,     left [4] - 45:11, 45:24,
    interview [10] - 7:24,     judged [1] - 22:16                                                                  3:14, 3:18, 3:22, 4:4,
                                                           58:9                        67:3
      15:17, 15:21, 28:22,     judicial [2] - 29:25,                                                               4:8
                                                          knowledge [3] -            legal [2] - 32:3, 63:3
      47:4, 47:6, 47:13,         71:7                                                                            look [20] - 28:20,
                                                           13:15, 15:19, 38:7
      48:3, 54:8, 54:10        July [31] - 6:21, 7:10,                               length [2] - 41:14,           33:23, 34:8, 34:25,
                                                          known [3] - 49:15,           69:20                       36:2, 36:10, 36:13,
    investigated [1] - 7:20      7:25, 13:4, 13:17,
                                                           60:13, 63:18                                            36:24, 37:3, 39:12,
    investigation [8] -          14:11, 14:15, 14:20,                                lengthy [1] - 11:10
                                                          knows [5] - 44:21,                                       50:4, 50:6, 51:25,
      8:19, 9:4, 15:10,          14:23, 15:10, 15:12,                                less [3] - 65:5, 67:19,
                                                           48:11, 57:14, 64:7,                                     52:6, 52:18, 54:4,
      15:16, 16:22, 16:23,       15:14, 16:6, 16:9,                                    71:5
                                                           64:8                                                    55:8, 65:8, 66:2,
      17:9, 60:12                28:20, 28:22, 36:17,                                letter [5] - 7:11, 14:10,
    investigator [15] - 7:1,     36:18, 39:18, 41:2,                                   53:14, 60:25, 61:4          67:6
      7:6, 7:11, 7:22, 7:24,     42:5, 42:6, 42:19,                  L               level [1] - 17:10           looked [4] - 26:25,
      8:9, 8:24, 9:2, 9:6,       44:13, 48:18, 52:11,                                liability [1] - 23:3          49:10, 53:22, 59:6
      13:11, 14:14, 15:13,       52:12, 60:8, 60:20       lacks [1] - 16:25          liar [8] - 35:8, 42:16,     looking [3] - 10:24,
      18:5, 60:5, 61:13        June [3] - 36:18,          ladies [5] - 29:14,          59:5, 59:9, 59:10           11:20, 28:19
    investors [1] - 43:18        42:19, 42:21               36:14, 47:14, 61:15,     license [1] - 8:13          Los [8] - 1:17, 1:24,
    invited [1] - 54:1         June-July [1] - 36:18        65:23                    lie [11] - 60:1, 61:15,       2:18, 3:15, 3:19,
    involve [1] - 6:11         juror [2] - 64:18, 67:16   Landau [2] - 17:13,          61:16, 61:25, 62:21,        3:23, 4:9, 41:11
    involved [2] - 27:17,      jurors [3] - 58:3, 64:2,     17:16                      62:22, 62:23, 62:24,      losing [1] - 67:4
      41:6                       67:13                    language [2] - 23:24,        63:1, 66:10               lost [2] - 38:11, 42:24
    isolated [1] - 64:22       jurors's [1] - 22:12         47:12                    lied [9] - 35:24, 36:9,     love [4] - 33:14, 56:13,
    issue [12] - 8:16, 9:19,   jury [24] - 6:8, 6:19,     large [1] - 53:13            36:13, 59:3, 59:7,          56:15, 57:8
      14:4, 16:7, 23:23,         13:5, 13:25, 15:2,       last [5] - 8:3, 31:20,       59:9, 60:1, 62:15         loved [1] - 55:16
      61:21, 61:22, 62:2,        17:18, 17:20, 17:21,       41:1, 46:25, 49:23       lies [2] - 62:17, 62:19     Luang [2] - 41:17,
      62:6, 62:10, 62:14         18:19, 18:23, 28:10,     late [2] - 6:10, 29:20     life [18] - 31:8, 31:10,      56:15
    issues [1] - 7:2             30:5, 30:10, 30:24,      Lavaca [1] - 2:9             31:11, 31:20, 37:23,      lunch [3] - 68:16,
                                 46:13, 47:14, 48:14,     law [28] - 7:8, 13:3,        38:21, 42:8, 47:3,          68:20, 69:3
               J                 48:16, 50:12, 65:24,       14:17, 18:21, 19:4,        56:22, 56:23, 57:5,       lwood@linwoodlaw.
                                 68:3, 69:7, 69:19          21:13, 25:13, 32:5,        57:11, 58:6, 64:23,         com [1] - 2:7
                               JURY [5] - 1:16, 5:3,        32:8, 32:10, 32:11,        65:20, 65:21, 66:15
    Jack [2] - 6:14, 12:8        6:3, 18:18, 68:25                                   Lifrak [1] - 3:13
                                                            32:14, 32:17, 32:20,




                                         UNITED STATES DISTRICT COURT
Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 78 of 83 Page ID #:6178

                                                                                                                                        7

                                31:25, 43:1, 44:2          11:7, 12:3, 37:11,        35:5, 35:7, 35:9,         12:20, 12:21, 15:1,
               M
                               members [4] - 17:21,        44:8, 57:16               35:15, 36:15, 37:4,       16:17, 22:22, 35:11,
                                18:19, 57:7, 68:3         momentarily [1] -          41:3, 42:15, 42:22,       36:11, 40:4, 47:5,
    Mac [3] - 61:18, 62:3,     memory [8] - 9:21,          28:11                     43:6, 43:8, 43:13,        51:13, 54:15
     62:17                      9:22, 10:5, 10:9,         money [1] - 24:14          43:16, 44:12, 44:15,     New [2] - 3:11, 4:5
    Madison [2] - 3:10,         20:17, 22:1, 22:10,       month [1] - 51:19          44:23, 44:24, 45:4,      new [2] - 57:11
     4:4                        22:11                     months [2] - 31:1,         45:20, 46:21, 47:10,     NEXT [1] - 2:25
    magically [3] - 61:21,     mentality [2] - 58:23,      31:19                     48:9, 49:4, 49:14,       next [8] - 3:25, 12:1,
     62:1, 62:13                58:24                     MORNING [2] - 1:17,        51:2, 51:5, 51:9,         39:11, 39:12, 41:22,
    mail [19] - 2:7, 2:11,     mention [1] - 14:5          6:4                       58:20, 59:3, 61:3,        42:21, 46:3, 52:17
     2:15, 2:19, 2:23, 3:7,    merely [1] - 28:4          morning [9] - 7:17,        62:5, 62:9, 62:24,       nice [1] - 29:19
     3:12, 3:16, 3:20,         met [4] - 15:1, 44:7,       7:18, 17:21, 29:14,       63:5, 63:15, 64:11,      Nicole [1] - 3:4
     3:24, 4:6, 8:20, 8:23,     49:5, 52:13                29:17, 31:5, 46:3,        66:15                    night [1] - 46:2
     46:10, 61:18, 62:3,       Michael [1] - 3:13          46:5, 52:17              MUSK [1] - 1:12           nominal [1] - 25:18
     62:9, 62:16               michaellifrak@             mortification [3] -       Musk's [18] - 10:9,       none [1] - 21:20
    maim [1] - 58:10            quinnemanuel.com           25:7, 25:9, 25:14         13:15, 14:6, 23:17,      normal [4] - 31:8,
    mainstream [1] -            [1] - 3:16                most [6] - 29:25,          25:5, 26:3, 26:14,        31:10, 31:11
     51:11                     microphone [2] -            34:20, 37:19, 40:5,       26:21, 27:10, 27:11,     note [1] - 28:12
    maintain [3] - 32:9,        29:16, 53:23               44:25, 45:3               27:17, 27:18, 27:25,     notebook [1] - 46:17
     32:13, 32:23              middle [1] - 7:22          motion [6] - 6:13,         35:12, 46:13, 47:7,      noted [1] - 41:24
    makeup [1] - 37:21         might [4] - 47:15,          6:15, 9:6, 13:13,         51:8, 61:17              notes [3] - 22:9,
    malformation [1] -          52:19, 67:6, 67:10         17:8                     must [24] - 18:24,         22:10, 22:12
     55:11                     mile [2] - 36:22, 45:7     motions [1] - 6:11         19:4, 19:5, 19:7,        nothing [5] - 11:14,
    malice [10] - 14:16,       miles [4] - 31:7, 63:12,   motives [4] - 42:25,       19:10, 19:16, 19:19,      14:25, 52:1, 61:22,
     14:17, 14:18, 26:1,        63:14                      43:6, 46:14               20:25, 21:2, 21:7,        61:23
     26:12, 26:13, 60:23,      million [5] - 41:6,        move [3] - 15:8, 17:1,     23:4, 23:18, 24:9,       nuclear [12] - 54:20,
     66:6                       65:4, 66:1, 67:8,          61:7                      24:18, 24:23, 25:18,      54:21, 54:22, 54:23,
    maliciously [1] - 29:5      67:12                     MR [52] - 7:17, 8:1,       26:4, 32:10, 32:11,       55:1, 55:7, 55:12,
    man [17] - 12:9, 15:21,    mind [11] - 14:6,           8:5, 8:11, 8:15, 9:10,    32:18, 32:20, 32:21,      56:17, 56:18, 58:10,
     37:8, 37:20, 41:12,        14:11, 14:18, 14:20,       9:13, 10:7, 10:9,         64:12                     66:15
     45:21, 50:24, 54:17,       15:12, 15:24, 16:9,        10:13, 10:18, 10:19,     mwood@wshllp.             number [6] - 11:18,
     59:13, 59:18, 59:25,       36:4, 40:24, 59:8,         10:20, 10:24, 11:9,       com [1] - 2:11            21:22, 22:8, 65:1,
     60:12, 63:9, 63:12,        63:24                      11:11, 11:13, 11:15,                                65:2, 65:3
     63:19, 65:10              minds [1] - 43:4            11:18, 12:1, 12:25,                 N              numbers [1] - 48:1
    man's [3] - 65:3,          mine [1] - 18:16            13:1, 13:22, 14:12,                                NW [1] - 2:5
     67:17, 67:18              mini [1] - 44:6             15:14, 16:2, 16:5,                                 nwade@linwoodlaw.
                                                                                    name [1] - 12:8
    manner [2] - 16:21,        minimize [1] - 42:12        16:14, 16:21, 16:25,                                com [1] - 3:7
                                                                                    narcissistic [1] -
     22:1                      minister [1] - 44:20        17:4, 29:10, 29:14,
                                                                                     48:11                    NY [2] - 3:11, 4:5
    married [1] - 56:23        Minister [3] - 44:22,       29:17, 35:18, 43:20,
                                                                                    narrow [1] - 38:16
    material [1] - 27:3                                    43:25, 44:19, 48:4,
    Matt [1] - 2:8
                                45:1
                                                           48:7, 48:13, 48:22,
                                                                                    nasty [1] - 60:15                    O
                               minute [1] - 8:12                                    near [2] - 49:13, 56:14
    matter [3] - 19:17,        minutes [5] - 61:7,         50:8, 50:10, 50:13,
                                                                                    nearly [1] - 38:18        oath [5] - 19:9, 33:5,
     66:18, 71:4                68:17, 69:4, 69:14,        51:22, 51:24, 56:4,
    mattered [1] - 38:12                                   56:8, 56:10, 57:19,      necessarily [3] -          48:9, 59:12, 59:14
                                70:3                                                 21:21, 22:8, 34:4
    matters [4] - 6:9, 17:7,   minutes' [1] - 17:2         69:24                                              obey [1] - 32:20
                                                          muffin [1] - 69:3         necessary [1] - 28:1      obeyed [2] - 32:10,
     17:16, 17:24              miracle [3] - 39:23,
    mean [5] - 10:22,                                     multibillionaire [2] -    need [9] - 20:5, 35:6,     32:11
                                47:1                                                 39:5, 39:14, 39:15,
     14:10, 23:10, 24:7,       mirky [1] - 41:16           58:21, 63:16                                       obfuscate [1] - 36:8
     59:25                                                                           40:6, 48:7, 48:8,        object [2] - 20:19,
                               misconduct [1] - 28:7      Musk [75] - 8:22, 9:3,
                                                                                     48:9                      44:5
    means [10] - 14:15,        mislead [1] - 69:13         9:23, 9:24, 10:1,
                                                           10:4, 10:25, 11:1,       needs [1] - 67:10         objection [7] - 20:21,
     19:7, 20:3, 24:14,        misrepresented [1] -                                 nefarious [2] - 12:11,
     24:22, 26:13, 26:21,                                  13:10, 13:17, 14:1,                                 43:20, 43:21, 48:4,
                                27:3                                                 12:22
     27:2, 32:15, 63:10                                    15:10, 16:16, 16:18,                                48:5, 48:13, 51:22
                               missing [3] - 42:20,                                 negative [2] - 46:6,
    measure [1] - 24:6                                     22:21, 23:5, 23:14,                                objections [1] - 20:18
                                46:10                                                60:15
    media [3] - 48:1,                                      23:25, 25:11, 25:23,                               obligation [3] - 30:12,
                               mission [1] - 47:1                                   negligence [2] - 66:3,
     51:11, 53:23                                          25:24, 26:10, 26:11,                                30:22, 63:21
                               mistake [1] - 57:19                                   66:8
    meet [1] - 44:23                                       26:13, 26:22, 27:2,                                obstacle [1] - 41:19
                               modest [2] - 32:15,                                  negligent [2] - 66:5
    meeting [3] - 40:9,                                    27:13, 27:15, 27:23,                               obstacles [3] - 38:6,
                                63:9                                                net [1] - 58:21
     40:10, 44:20                                          28:4, 28:7, 33:22,                                  41:15, 41:18
                               modified [1] - 69:14                                 never [13] - 12:13,
    member [4] - 30:21,                                    33:23, 33:24, 33:25,                               occur [6] - 18:10,
                               moment [6] - 7:21,




                                         UNITED STATES DISTRICT COURT
Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 79 of 83 Page ID #:6179

                                                                                                                                           8

     27:24, 32:10, 32:12,       49:10, 54:16, 58:13,       38:13, 40:20, 44:25,       58:13, 58:23               44:22, 45:1
     32:22                      66:12                      45:3, 46:1, 48:1,         planted [1] - 58:20        principle [2] - 32:7,
    occurred [1] - 64:24       oxygen [6] - 38:22,         52:24, 55:2, 55:3,        planting [1] - 66:15        32:23
    OF [5] - 1:2, 2:3, 3:2,     39:1, 39:6, 39:15,         56:18, 57:11, 58:24       play [1] - 33:13           prison [1] - 64:23
     3:8, 4:2                   39:20                     per [3] - 42:9, 57:24,     point [12] - 6:7, 7:20,    private [5] - 6:25,
    offered [2] - 43:10,                                   57:25                      8:25, 9:15, 9:17,          7:22, 9:6, 43:14,
     63:3                                 P               perceived [1] - 41:4        11:14, 14:9, 22:23,        57:3
    officers [1] - 29:25                                  performed [1] - 47:1        40:1, 45:5                privilege [1] - 33:8
    Official [1] - 1:23                                   period [1] - 14:19         points [1] - 13:23         probable [2] - 24:24,
                               page [4] - 3:25, 11:18,
    official [2] - 50:12,                                 permissible [1] -          pool [5] - 41:10,           26:18
                                11:20, 12:4
     71:11                                                 43:24                      41:11, 41:14, 41:18,      probative [5] - 6:22,
                               PAGE [2] - 2:25, 5:2
    old [4] - 31:9, 59:13,                                person [35] - 26:17,        42:3                       14:6, 15:11, 16:8,
                               pages [1] - 10:19
     59:18, 59:25                                          29:1, 32:17, 34:21,       poor [2] - 32:11, 32:18     17:1
                               paid [2] - 10:16, 11:24     35:2, 37:20, 39:3,
    ON [5] - 2:3, 2:25, 3:2,                                                         portion [2] - 30:14,       procedure [1] - 29:18
                               painful [1] - 36:9          39:7, 41:4, 41:13,
     3:8, 4:2                                                                         61:18                     proceed [3] - 29:10,
                               papers [1] - 46:18          43:9, 43:25, 44:10,                                   35:17, 48:21
    once [7] - 13:12,                                                                position [3] - 8:11,
     17:22, 34:13, 34:14,      pardon [1] - 47:11          44:11, 44:14, 44:17,       9:1, 16:9                 Proceedings [1] -
     42:14, 59:2               paren [1] - 49:12           44:21, 45:20, 47:15,      possibly [1] - 15:2         1:16
    one [45] - 6:13, 8:8,      parole [1] - 64:24          47:18, 48:15, 48:17,      post [4] - 7:9, 13:4,      proceedings [2] -
     8:23, 11:7, 13:14,        part [14] - 8:3, 12:4,      48:19, 49:19, 49:23,       13:17                      69:6, 71:3
     13:23, 14:12, 19:21,       12:24, 14:16, 21:20,       49:24, 58:14, 58:23,      post-statement [1] -       process [2] - 8:18,
     20:11, 21:11, 21:24,       39:18, 40:11, 42:17,       59:6, 59:8, 59:22,         7:9                        34:10
     22:22, 23:5, 23:19,        44:11, 48:17, 66:3,        60:11, 62:20, 65:7                                   processing [2] - 8:17,
                                                                                     posted [1] - 54:11
     25:19, 29:15, 31:9,        66:5, 66:7, 66:9          personal [3] - 19:6,                                   9:5
                                                                                     potential [2] - 13:5,
     32:6, 32:7, 34:12,        particular [2] - 58:17,     43:22, 55:18                                         produce [1] - 12:16
                                                                                      27:22
     35:7, 36:11, 36:12,        58:18                     personally [1] - 21:10     potentially [2] - 42:13,   produced [3] - 12:21,
     36:17, 40:18, 40:20,      parties [2] - 6:6, 10:5    persons [2] - 23:6,                                    19:18, 20:5
                                                                                      65:21
     40:24, 41:7, 42:5,        party [4] - 19:18, 24:7,    28:7                                                 professional [6] -
                                                                                     PR [1] - 48:11
     42:7, 44:8, 44:25,         24:20, 24:22              perspective [1] - 16:8                                 30:15, 30:16, 30:20,
                                                                                     practical [1] - 46:7
     45:3, 47:6, 53:1,         past [1] - 59:9            persuade [1] - 19:10                                   31:21, 33:3, 56:5
                                                                                     practically [1] - 47:3
     59:3, 62:21, 62:22,       pattern [2] - 6:20,        phone [1] - 53:11                                     professors [1] - 34:21
                                                                                     practice [2] - 6:20,
     63:25, 68:6                27:17                     phrase [3] - 29:23,                                   promise [2] - 30:13,
                                                                                      27:17
    one-year-old [1] - 31:9    Paul [2] - 17:18, 68:10     47:11, 47:16                                          55:19
                                                                                     prejudice [1] - 22:3
    ONLY [1] - 6:4             pause [1] - 8:13           phrased [1] - 23:21                                   promised [1] - 31:16
                                                                                     prejudices [1] - 19:7
    opening [4] - 14:5,        paused [1] - 8:10          phrases [1] - 47:18                                   proof [9] - 19:13, 21:9,
                                                                                     preparation [1] -
     20:13, 68:1, 69:14        pay [4] - 10:14, 12:10,    physical [1] - 27:13                                   21:11, 21:21, 25:1,
                                                                                      46:22
    opinion [7] - 19:1,         64:12, 66:9               picked [1] - 53:10                                     25:3, 28:13, 28:16
                                                                                     preponderance [2] -
     22:14, 22:15, 22:20,      payment [13] - 7:1,        pictures [1] - 24:4                                   prosecution [1] -
                                                                                      24:11, 25:2
     23:18, 23:21, 62:9         7:12, 9:20, 9:24,         piece [1] - 14:12                                      19:19
                                                                                     presence [4] - 17:20,
    opinions [3] - 19:6,        9:25, 10:2, 10:4,         pinched [1] - 41:20                                   prove [6] - 19:11,
                                                                                      33:1, 33:3, 69:7
     22:14, 43:22               13:10, 13:14, 13:16,      place [2] - 39:2, 39:20                                19:12, 19:16, 19:20,
                                                                                     present [1] - 24:23
    opportunity [6] -           14:8, 16:12, 18:6         plaintiff [19] - 6:18,                                 19:22, 23:4
                                                                                     presented [5] - 13:24,
     21:24, 33:3, 33:7,        PC [4] - 2:5, 2:13,         7:19, 7:23, 19:10,                                   proved [4] - 23:20,
                                                                                      19:11, 61:3, 61:4,
     42:18, 42:22, 68:19        2:20, 3:4                  19:16, 19:21, 24:9,                                   24:18, 25:3, 25:8
                                                                                      61:9
    oppression [4] -           Peachtree [4] - 2:5,        24:10, 24:12, 24:15,                                 proven [4] - 28:25,
                                                                                     presenting [1] - 25:15
     14:18, 26:1, 26:12,        2:13, 2:21, 3:5            26:7, 28:13, 28:14,                                   34:23, 64:21, 65:12
                                                                                     PRESIDING [1] - 1:4
     26:21                     pedo [10] - 22:25,          28:25, 29:2, 29:9,                                   proves [4] - 25:5,
                                                                                     press [5] - 6:17, 46:6,
    order [3] - 32:13,          53:15, 53:20, 53:21,       29:11, 68:5, 68:18                                    25:10, 25:23, 26:9
                                                                                      53:19, 53:22, 54:3
     32:23, 49:24               59:16, 59:20, 59:24,      PLAINTIFF [4] - 2:3,                                  provide [2] - 14:8,
                                                                                     pressure [2] - 53:3,
    organized [1] - 46:18       60:10                      3:2, 5:4, 29:13                                       33:12
                                                                                      53:4
    otherwise [4] - 28:4,      pedophile [13] -           plaintiff's [3] - 24:10,                              province [1] - 46:7
                                                                                     pressures [1] - 52:23
     45:19, 48:18, 48:19        14:24, 15:3, 15:23,        24:22, 69:21              pretrial [2] - 7:3, 15:6   proving [3] - 24:11,
    outcome [1] - 22:2          23:11, 29:2, 44:14,       plaintiffs [2] - 1:10,     pretty [1] - 61:12          24:12, 24:20
    outside [2] - 39:25,        48:24, 49:18, 53:21,       68:2                      prevent [2] - 66:17,       pseudonym [1] - 6:14
     69:6                       59:23, 60:20, 62:25,      plan [3] - 42:12, 58:12,    66:20                     public [4] - 48:2,
    overcome [1] - 38:7         63:20                      60:17                     Price [1] - 3:21            60:17, 60:18, 62:9
    overly [1] - 22:11         pedophilia [1] - 53:17     planned [3] - 41:15,       prices [1] - 52:21         publicity [7] - 42:19,
    overnight [1] - 31:5       people [19] - 23:7,         41:18, 69:18              primary [2] - 6:24, 8:8     43:17, 43:18, 44:1,
    overruled [1] - 51:23       23:9, 27:1, 33:1,         planning [1] - 58:18       prime [1] - 44:20           47:22, 47:24, 53:20
    own [6] - 22:10, 37:23,     34:3, 36:1, 36:2,         plant [4] - 58:9, 58:10,   Prime [3] - 44:21,         publish [1] - 60:8




                                         UNITED STATES DISTRICT COURT
Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 80 of 83 Page ID #:6180

                                                                                                                                          9

    pull [4] - 11:5, 57:20,     61:11, 61:12, 61:25      regard [3] - 6:24, 13:9,     40:4, 40:11, 42:2,        33:13, 40:2, 40:6,
     61:17                     reader [3] - 23:24,        14:7                        42:10, 42:24, 43:5,       67:16
    pulling [1] - 38:23         44:12, 59:21             regarding [11] - 6:17,       45:16, 46:24             roles [1] - 32:3
    punctual [2] - 17:22,      ready [1] - 60:9           6:25, 17:10, 18:4,        rescuers [2] - 42:11,      room [6] - 18:23,
     17:23                     real [1] - 37:1            18:12, 18:16, 19:1,         45:16                     28:10, 30:5, 30:10,
    punish [4] - 25:23,        realized [1] - 42:20       20:4, 28:20, 29:5,        research [6] - 49:10,       30:24, 33:22
     26:6, 28:2, 28:6          really [11] - 23:1,        48:17                       49:24, 50:2, 51:4,       Room [1] - 1:24
    punishment [2] -            33:10, 35:20, 36:11,     regardless [2] - 33:20,      54:11, 54:13             rope [6] - 38:23,
     32:18, 32:22               36:12, 40:6, 43:9,        33:23                     researched [3] -            38:24, 39:1, 39:5,
    punitive [19] - 24:13,      43:16, 45:15, 56:17,     regulations [1] - 71:7       49:21, 50:3               39:14, 39:20
     26:5, 26:6, 26:8,          67:7                     reject [1] - 22:17         researching [1] -          routes [1] - 38:6
     27:6, 27:7, 27:8,         reason [1] - 35:20        relate [1] - 35:16           15:18                    RPR [2] - 1:23, 71:11
     27:20, 27:22, 28:3,       reasonable [32] -         relates [2] - 6:20,        resolve [1] - 30:9         rule [4] - 32:5, 32:8,
     28:6, 51:2, 64:11,         10:14, 13:25, 19:20,      11:23                     resolved [2] - 9:18,        32:14, 32:24
     66:2, 66:13, 66:18,        23:15, 25:3, 25:17,      relations [3] - 48:2,        17:25                    rules [1] - 29:18
     67:2, 67:8, 67:18          27:1, 27:20, 29:1,        60:17, 60:18              resources [2] - 28:5,      Rules [1] - 20:20
    puppy [1] - 31:9            43:25, 44:2, 44:10,      relationship [3] -           63:16                    ruling [2] - 17:3, 20:22
    purpose [3] - 21:1,         44:11, 44:12, 44:14,      27:20, 36:16, 57:5        respect [8] - 33:10,       rulings [2] - 17:6, 18:2
     21:6, 26:5                 44:17, 44:21, 45:20,     relationships [2] -          33:15, 34:5, 34:18,      Ryan [3] - 61:18, 62:3,
    purposes [4] - 54:16,       47:15, 47:18, 48:11,      55:3, 57:9                  37:3, 45:2, 64:10,        62:17
     58:14, 58:19, 66:12        48:13, 48:15, 48:17,     relevant [4] - 7:7, 9:3,     67:15
    put [10] - 15:22, 41:11,    48:19, 49:23, 55:6,       12:4, 12:24               responding [2] - 7:24,                S
     41:13, 42:8, 42:9,         58:24, 59:6, 59:21,      rely [1] - 22:9              16:17
     52:8, 54:9, 61:2,          62:20, 65:24             remains [1] - 41:22        response [5] - 7:5,
     61:5, 62:4                reasonableness [1] -      remarks [5] - 30:2,          16:1, 47:8, 50:1,        safety [5] - 26:16,
    putting [1] - 37:23         22:5                      30:14, 34:11, 67:21,        52:16                     27:14, 45:10, 46:12,
                               reasonably [7] - 23:7,     68:1                      responsibilities [2] -      47:1
                                23:9, 24:15, 52:3,                                                             Sam [1] - 46:4
               Q                                         remember [6] - 9:25,         30:16, 30:20
                                                                                                               save [7] - 36:18, 37:5,
                                53:16, 67:9, 67:19        20:16, 41:10, 50:14,      responsibility [6] -
                               reasons [6] - 8:8,         50:17, 50:20                30:17, 31:13, 31:22,      37:23, 40:24, 43:16,
    quality [1] - 37:21         18:13, 22:14, 22:19,                                  36:5, 36:6                45:21, 69:3
                                                         removed [2] - 9:7, 9:9
    questions [10] - 8:24,      55:18, 57:3                                         responsible [1] - 39:3     saved [2] - 40:12,
                                                         removing [2] - 9:11,
     20:18, 30:7, 30:9,        rebut [2] - 7:25, 8:6                                responsive [1] - 50:16      40:25
                                                          9:12
     30:11, 30:18, 34:16,      rebuttal [1] - 68:19                                                            saw [8] - 21:10, 22:22,
                                                         rendered [1] - 24:8        rest [4] - 31:4, 45:24,
     35:6, 63:22, 63:23        receive [2] - 25:16,                                                             42:18, 42:22, 45:14,
                                                         repeats [1] - 51:11          58:6, 65:20
    quickly [1] - 10:12         51:1                                                                            49:6, 50:9, 61:1
                                                         replied [1] - 62:7         resume [1] - 31:7
    Quinn [6] - 3:10, 3:14,    received [7] - 6:23,                                                            scenario [1] - 12:17
                                                         reply [1] - 53:9           return [2] - 31:11,
     3:18, 3:22, 4:4, 4:8       8:9, 19:25, 20:7,                                                              schedule [1] - 69:18
                                                         reporter [4] - 9:4,          67:22
    quite [3] - 59:13,          21:1, 21:5, 64:15                                                              school [3] - 41:11,
                                                          47:4, 47:5, 61:19         returned [2] - 31:3,
     59:14, 59:16              receiving [1] - 10:15                                                            46:16, 64:15
                                                         Reporter [2] - 1:23,         31:10
    quote [1] - 61:12          recess [1] - 68:8                                                               Schwartz [1] - 3:17
                                                          71:11                     review [1] - 30:6
                               Recess [2] - 17:5, 70:4                              rich [3] - 32:11, 32:15,   scope [2] - 13:3, 17:12
                                                         Reporter's [1] - 1:16
               R               record [8] - 9:21,        reporters [1] - 70:5         32:18                    scores [1] - 53:23
                                11:19, 11:22, 18:3,                                 Rick [12] - 36:25,         screen [2] - 50:9, 51:7
                                                         reprehensible [2] -
                                18:6, 18:8, 50:5,         27:10, 27:11                37:12, 37:15, 37:17,     se [2] - 57:24, 57:25
    radiation [2] - 56:18,
                                68:12                    representation [1] -         37:24, 37:25, 38:1,      search [5] - 38:9,
     56:19
                               recorded [1] - 71:3        24:3                        38:10, 38:19, 45:13,      38:25, 39:2, 39:4,
    Rai [3] - 15:19, 49:14,
                               recover [5] - 23:17,                                   45:15, 46:24              39:10
     54:14                                               represented [2] - 31:1,
                                23:21, 25:4, 25:22,       34:22                     rights [2] - 26:16,        searches [1] - 38:17
    raise [1] - 52:21
                                58:1                     reputation [8] - 25:7,       26:23                    second [6] - 13:16,
    raised [8] - 61:21,
                               reduced [1] - 25:20        25:9, 25:13, 49:15,       rigid [1] - 47:22           14:16, 18:5, 22:25,
     61:22, 61:23, 62:2,
                               reduction [1] - 71:6       54:14, 58:6, 64:25        risk [5] - 37:23, 42:8,     32:12, 39:9
     62:6, 62:10, 62:13
                               refer [1] - 44:5          request [1] - 41:4           42:9, 42:11, 42:12       see [20] - 10:17, 10:25,
    ran [1] - 60:12
                               referencing [1] - 51:15                              road [1] - 7:7              11:15, 13:20, 21:25,
    rather [1] - 68:20                                   require [1] - 25:2
                               referred [1] - 19:13                                 Robert [1] - 3:17           31:9, 36:24, 37:2,
    reach [2] - 44:3, 55:8                               required [6] - 19:11,
                               referring [1] - 62:12                                robertschwartz@             37:3, 37:4, 38:20,
    reaching [1] - 20:6                                   19:12, 19:21, 27:7,
                               refers [1] - 24:3                                      quinnemanuel.com          39:5, 43:5, 48:10,
    react [1] - 59:21                                     32:17, 45:6
                               reflect [1] - 14:11                                    [1] - 3:20
                                                                                                                52:16, 55:8, 57:13,
    reaction [1] - 49:25                                 requirement [1] - 13:6
                               refreshed [1] - 9:21                                 rocks [1] - 41:20           64:9, 65:18, 69:24
    read [7] - 11:16,                                    rescue [13] - 28:21,
                               refused [1] - 35:12                                  role [6] - 32:4, 32:5,     seeing [3] - 49:5, 54:8,
     13:24, 15:21, 61:4,                                  37:19, 38:8, 39:4,




                                        UNITED STATES DISTRICT COURT
Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 81 of 83 Page ID #:6181

                                                                                                                                     10

     54:10                     similar [1] - 26:7        specific [1] - 38:17        71:3                       3:14, 3:18, 3:22, 4:4,
    seem [1] - 9:25            similarly [1] - 17:14     specifically [1] - 41:18   STEPHEN [1] - 1:4           4:8
    self [3] - 54:16, 58:13,   simple [1] - 35:7         specifics [3] - 12:13,     stick [2] - 47:9, 47:17    sum [3] - 25:17, 25:18,
     58:19                     simplify [1] - 59:2        14:2, 14:3                still [7] - 9:9, 14:13,     66:1
    self-serving [2] -         simply [2] - 8:5, 59:17   speculate [1] - 18:12       40:11, 46:1, 51:7,        supported [1] - 65:2
     58:13, 58:19              sincere [1] - 55:22       speculation [1] -           56:23, 67:3               suppose [1] - 13:14
    send [2] - 38:13, 43:11    sincerely [2] - 31:24,     24:19                     stipulate [1] - 7:4        supposed [1] - 30:10
    sense [2] - 8:20, 13:6      60:2                     spend [1] - 31:20          stipulation [1] - 20:2     survive [2] - 37:1, 37:6
    sent [5] - 18:22, 61:18,   sincerity [1] - 43:1      spent [1] - 45:12          stock [2] - 52:21, 53:4    SUS [1] - 49:12
     61:22, 61:23, 62:2        sitting [2] - 33:20,      Spiro [4] - 3:9, 43:7,     stop [1] - 52:20           sus [1] - 22:23
    sentenced [2] - 64:22,      35:5                      49:1, 49:16               stopped [1] - 45:10        suspicious [2] -
     64:23                     situation [2] - 37:2,     SPIRO [26] - 7:17, 8:1,    straight [2] - 9:2,         49:13, 54:12
    separate [3] - 7:1, 8:2,    37:22                     8:5, 8:11, 8:15, 9:10,     41:21                     sustain [2] - 32:5,
     55:16                     situations [1] - 55:4      9:13, 10:18, 10:20,       straight-up [1] - 9:2       38:21
    separated [1] - 56:24      six [1] - 57:3             10:24, 11:9, 11:11,       strange [2] - 62:5,        sustained [2] - 43:21,
    serious [3] - 25:12,       skid [2] - 40:20, 40:21    11:15, 12:1, 12:25,        63:2                       48:5
     25:25, 26:10              skids [1] - 40:17          16:2, 16:5, 16:14,        stranger [1] - 49:18       sustenance [1] -
    service [1] - 32:1         skill [1] - 46:23          16:21, 16:25, 17:4,       strays [1] - 7:12           68:15
    services [1] - 63:3        slap [2] - 67:10, 67:13    43:20, 48:4, 48:13,       Street [10] - 1:24, 2:5,   swim [1] - 45:6
    serving [2] - 58:13,       slept [1] - 52:17          51:22, 69:24               2:9, 2:13, 2:21, 3:5,     swimming [2] - 41:11,
     58:19                     small [2] - 41:12,        spoken [1] - 24:4           3:14, 3:18, 3:22, 4:9      41:18
    SESSION [2] - 1:17,         63:17                    spontaneous [2] -          stricken [1] - 20:23       switched [1] - 70:5
     6:4                       smoke [1] - 54:19          49:25, 50:1               strike [7] - 6:12, 9:6,    swore [1] - 30:8
    session [1] - 21:4         society [5] - 32:6,       spread [1] - 38:14          13:13, 17:9, 18:8,        sworn [1] - 19:24
    sets [1] - 56:18            32:8, 32:13, 32:24,      Springer [1] - 2:9          54:6                      sympathy [1] - 19:7
    several [1] - 16:18         45:22                    staff [1] - 53:13          striking [3] - 17:14,      system [7] - 30:21,
    sex [1] - 49:15            soldiers [1] - 55:24      stand [4] - 35:23,          18:3, 18:5                 32:3, 32:9, 32:13,
    sexual [2] - 23:11,        solely [3] - 18:16,        36:9, 51:15, 51:25        struck [1] - 18:13          33:14, 56:15
     29:3                       19:8, 21:5               standard [1] - 25:1        study [1] - 49:24
    shake [1] - 35:12          solve [1] - 35:6          Stanton [12] - 36:25,      stunt [4] - 47:22,                    T
    shaken [1] - 35:11         someone [16] - 29:3,       37:12, 37:15, 37:17,       47:24, 48:2, 48:11
    shame [3] - 25:7, 25:9,     32:14, 34:22, 34:25,      37:24, 37:25, 38:1,       sub [1] - 44:6
                                                          38:8, 38:11, 38:19,                                  talks [1] - 51:11
     25:14                      37:23, 48:10, 48:24,                                subjected [2] - 26:22,
                                                          45:13, 46:24                                         tangential [2] - 13:17,
    Shanghai [3] - 40:9,        52:20, 53:13, 54:25,                                 32:21
                                                         started [2] - 15:18,                                    42:17
     46:5, 46:21                55:11, 58:25, 59:5,                                 submarine [1] - 44:6
                                                          47:5                                                 task [3] - 28:20, 28:25,
    shed [1] - 8:20             59:19, 60:10, 67:6                                  submit [9] - 45:10,
                                                         starting [1] - 42:19                                    43:2
    shifted [1] - 40:2         sometimes [4] -                                       49:17, 53:4, 53:11,
                                                         starts [1] - 14:25                                    tat [1] - 69:22
    shining [1] - 67:25         20:25, 34:18, 37:13,                                 58:8, 58:16, 60:1,
                                                         state [10] - 14:6,          65:23, 67:15              Taylor [1] - 2:12
    shiny [1] - 44:5            55:21
                                                          14:11, 14:18, 14:20,      substantial [2] - 25:6,    teacher [1] - 46:16
    short [3] - 11:11,         somewhat [2] - 7:12,
                                8:19                      15:12, 15:24, 34:1,        28:4                      teaching [1] - 17:12
     39:23, 68:8
                               somewhere [2] - 41:1,      36:4, 58:5                sue [4] - 60:11, 63:7,     team [4] - 31:25, 33:1,
    shorter [1] - 30:3
                                61:25                    statement [14] - 7:9,       63:10, 63:15                40:11, 45:15
    shortly [4] - 18:20,
                               sorry [10] - 22:25,        7:21, 14:5, 14:6,         sued [6] - 14:9, 51:20,    telephone [1] - 1:25
     20:13, 28:11, 46:21
                                50:21, 51:12, 51:16,      15:11, 22:25, 23:19,       62:5, 63:3, 63:18         television [2] - 49:6,
    shots [1] - 51:8
                                53:14, 53:17, 53:24,      23:21, 23:22, 23:25,      sues [1] - 61:24             49:20
    shoulders [1] - 31:2
                                54:4, 61:17               24:1, 24:2, 48:12,        suffered [2] - 25:14,      teller [1] - 46:4
    show [1] - 7:7
                               sort [3] - 29:6, 68:15,    48:25                      50:25                     Temple [1] - 2:17
    showed [3] - 44:4,
                                69:12                    statements [18] - 7:10,    sufficient [3] - 6:22,     ten [1] - 38:12
     44:6, 45:2
                               sound [1] - 12:14          8:22, 20:11, 20:13,        16:15, 16:19              term [5] - 20:2, 44:10,
    showing [1] - 50:7
                               South [4] - 3:14, 3:18,    22:22, 23:6, 23:8,        suggest [6] - 24:7,          44:11, 44:17, 48:14
    shown [4] - 49:3,
                                3:22, 4:9                 23:10, 23:13, 23:16,       34:11, 37:11, 52:3,       terms [2] - 46:16,
     50:11, 52:11, 66:3
                               space [1] - 8:14           23:18, 25:11, 25:13,       58:16, 65:1                 47:16
    shows [2] - 9:21, 46:3
                               SpaceX [1] - 43:1          25:24, 26:1, 26:10,       suggesting [1] - 59:18     Tesla [2] - 43:1, 53:4
    shuffle [1] - 46:18
                               speaking [5] - 59:13,      26:11                     suggestion [2] -           test [3] - 41:16, 41:20,
    side [2] - 13:12, 41:22
                                59:15, 59:17, 59:19,     states [1] - 71:7           52:14, 69:19                41:22
    sign [1] - 31:19
                                59:25                    STATES [1] - 1:1           suggests [1] - 13:16       tested [2] - 41:17,
    signed [1] - 23:2
                               speaks [6] - 7:14,        stayed [2] - 40:14,        suit [1] - 14:10             45:10
    significant [2] - 40:3,
                                30:13, 31:4, 50:25,       40:25                     Suite [1] - 2:9            testified [8] - 11:1,
     40:5
                                63:7, 67:22              stenographically [1] -     Sullivan [6] - 3:10,         15:17, 21:25, 22:14,




                                         UNITED STATES DISTRICT COURT
Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 82 of 83 Page ID #:6182

                                                                                                                                         11

      36:16, 48:9, 59:12,       tit-for-tat [1] - 69:22       36:23, 38:14, 39:12,      65:9, 65:24, 67:17          30:10, 31:19, 36:24,
      65:11                     today [1] - 31:6              39:13, 41:19, 42:11,     underground [1] -            37:3, 44:4, 44:6,
    testify [2] - 21:22, 22:8   together [3] - 36:17,         43:5, 45:21, 50:24,       38:16                       46:3, 46:4, 46:13,
    testifying [1] - 22:2         39:10, 68:21                59:19                    understood [2] - 23:7,       46:21, 49:10, 51:14,
    testimony [36] - 6:17,      tolerate [1] - 55:20        trying [3] - 46:16,         23:10                       52:8, 52:21, 53:10,
      6:25, 8:9, 9:23,          tomorrow [1] - 31:5           52:18, 70:1              undertook [1] - 30:20        54:9, 57:20, 61:2,
      11:16, 13:24, 14:1,       took [9] - 15:19, 19:9,     tube [15] - 41:12, 42:3,   undisputedly [1] -           61:5, 61:6, 61:17,
      16:16, 17:10, 17:14,        22:9, 27:16, 33:5,          42:9, 43:3, 43:10,        36:15                       61:18, 62:4, 64:16,
      18:3, 18:6, 18:8,           41:24, 42:2, 63:17          43:13, 44:4, 44:6,       unequivocally [1] -          69:15
      18:9, 18:13, 19:24,       touch [4] - 55:8,             45:9, 46:7, 47:7,         33:20                      Urquhart [6] - 3:10,
      20:7, 20:23, 20:25,         57:13, 64:9, 65:19          47:12, 47:16, 47:21,     unexpected [1] -             3:14, 3:18, 3:22, 4:4,
      21:9, 21:18, 21:23,       toward [1] - 6:9              50:18                     69:20                       4:8
      22:4, 22:5, 22:13,        trafficking [1] - 49:15     turn [1] - 31:2            unfortunate [1] - 55:2
      22:15, 22:16, 22:17,      tragedies [1] - 54:22       tweet [24] - 6:21, 13:4,   unique [1] - 37:21                     V
      30:4, 37:14, 51:6,        training [2] - 38:2,          14:23, 14:25, 15:22,     united [1] - 71:7
      59:24, 61:1, 61:3,          64:15                       28:21, 28:22, 41:9,      UNITED [1] - 1:1
      64:21                                                                                                        value [3] - 6:22, 15:11,
                                Transcript [1] - 1:16         41:10, 44:13, 48:18,     United [1] - 60:21
                                                                                                                    17:1
    texted [1] - 46:5           transcript [11] - 10:10,      50:16, 50:17, 50:18,     unjust [1] - 26:22
                                                              51:9, 53:16, 60:8,                                   verdict [21] - 19:2,
    Thai [2] - 42:24, 45:1        10:19, 10:21, 10:23,                                 unknown [3] - 41:15,
                                                              61:17, 62:4, 62:8,                                    20:6, 24:8, 30:12,
    Thailand [4] - 22:23,         10:25, 50:9, 50:10,                                   41:20, 41:23
                                                              62:11, 63:5                                           30:13, 31:3, 31:5,
      44:21, 44:22, 49:12         50:11, 50:12, 71:3,                                  unless [1] - 34:22           31:10, 31:12, 31:18,
    Tham [2] - 41:17,             71:5                      tweeted [2] - 15:15,       unnecessarily [1] -          33:17, 33:24, 34:1,
      56:15                     trapped [2] - 36:21,          15:20                     44:9                        34:25, 50:25, 63:13,
    THE [56] - 2:3, 3:2,          38:11                     tweets [3] - 51:10,        unreasonable [3] -           65:24, 66:21, 67:22,
      3:8, 4:2, 6:6, 7:18,      travel [3] - 31:6, 45:12,     54:11, 62:10              11:2, 12:14, 66:25          67:23
      8:3, 8:7, 8:12, 8:16,       63:13                     twice [1] - 66:22          Unsworth [77] - 7:24,       verified [7] - 10:15,
      9:12, 9:17, 10:8,         traveled [2] - 63:12,       twilson@                    12:11, 12:22, 14:24,        12:10, 12:15, 12:19,
      10:11, 10:17, 10:22,        63:14                       linwoodlaw.com [1]        14:25, 15:3, 15:15,         12:21, 14:9, 16:17
      11:4, 11:10, 11:12,       tremendous [1] -              - 2:15                    15:16, 15:18, 15:20,       Vernon [35] - 12:11,
      11:14, 11:17, 11:20,        57:14                     Twitter [15] - 41:4,        22:21, 23:4, 23:6,          12:22, 15:20, 30:16,
      11:23, 12:2, 13:2,        trial [7] - 6:10, 21:5,       41:8, 47:4, 47:5,         23:8, 23:10, 23:11,         30:22, 31:16, 36:24,
      14:7, 14:22, 16:1,          30:15, 31:16, 37:8,         50:19, 51:6, 51:7,        23:17, 23:21, 25:3,         37:7, 37:10, 37:12,
      16:3, 16:12, 16:19,         50:10, 50:11                51:9, 52:6, 52:23,        25:8, 25:16, 25:22,         37:14, 37:15, 37:16,
      16:24, 17:2, 17:6,        TRIAL [2] - 1:16, 6:3         53:4, 53:9, 63:6,         25:23, 26:4, 26:9,          38:1, 38:4, 38:5,
      17:21, 29:12, 29:15,      trials [2] - 19:19,           63:7                      27:4, 27:14, 27:15,         39:8, 39:11, 39:20,
      35:13, 43:21, 44:8,         19:21                     two [22] - 13:14,           27:22, 28:8, 30:16,         42:21, 43:11, 43:19,
      48:5, 48:14, 50:7,        trickery [1] - 27:18          13:23, 18:2, 21:25,       30:23, 31:17, 31:24,        46:15, 46:23, 47:19,
      50:9, 50:11, 51:23,                                     22:25, 23:7, 32:10,       33:1, 33:2, 33:7,
                                tried [1] - 59:2                                                                    49:4, 49:6, 49:7,
      55:23, 56:7, 56:9,                                      32:22, 38:20, 41:1,       33:22, 33:23, 33:24,
                                true [20] - 12:22,                                                                  49:11, 53:11, 54:3,
      57:18, 68:3, 68:13,                                     41:13, 41:24, 42:2,       33:25, 36:24, 37:7,
                                  12:23, 14:14, 19:12,                                                              54:17, 54:20, 62:25
      68:25, 69:1, 69:8,                                      42:8, 42:9, 46:24,        37:10, 37:12, 37:14,
                                  19:13, 19:15, 19:16,                                                             VERNON [1] - 1:8
      70:1                                                    47:2, 47:3, 53:2,         37:15, 37:16, 38:1,
                                  19:22, 23:2, 23:20,                                                              Vernon's [1] - 40:2
    themselves [1] - 42:11                                    62:2, 68:7                38:4, 39:8, 39:12,
                                  23:22, 24:1, 24:25,                                                              versus [4] - 17:12,
    thinking [1] - 68:13                                    TX [1] - 2:10               42:21, 43:8, 43:11,
                                  54:15, 60:16, 63:7,                                                               17:16, 36:6, 37:8
    Thompson [1] - 4:3            63:11, 63:19, 71:2        type [4] - 14:18, 14:20,    43:15, 43:19, 46:15,
                                                                                                                   vicinity [2] - 55:3,
    thousand [1] - 32:16        truly [1] - 46:14             37:20, 63:18              46:23, 47:19, 49:5,
                                                                                                                    55:14
    thread [3] - 51:6,          trust [1] - 59:4                                        49:6, 49:7, 49:11,
                                                                                                                   video [3] - 41:10,
      54:11, 62:7               truth [24] - 23:15,                    U                50:17, 53:11, 53:17,
                                                                                                                    41:24, 41:25
    threat [1] - 61:20            25:12, 25:25, 26:11,                                  53:24, 54:2, 54:3,
                                                                                                                   view [7] - 9:8, 17:11,
    threaten [1] - 58:11          30:13, 31:4, 31:18,                                   54:17, 54:20, 56:21,
                                                            UK [2] - 60:17, 63:14                                   17:15, 27:25, 48:10,
    three [14] - 22:1, 23:2,      33:6, 33:17, 34:2,                                    60:3, 62:25, 63:9,
                                                            under [33] - 6:14, 11:1,                                65:5, 65:6
      23:9, 31:1, 31:19,          35:1, 35:2, 35:7,                                     64:5
                                                             12:8, 12:17, 13:6,                                    viewed [2] - 52:3,
      38:20, 40:7, 41:1,          35:21, 36:9, 36:15,                                  UNSWORTH [1] - 1:8
                                                             17:1, 20:20, 29:18,                                    52:19
      49:6, 49:19, 53:1,          50:25, 59:12, 60:14,                                 Unsworth's [5] -
                                                             34:24, 36:22, 36:23,                                  vigor [1] - 55:25
      62:17, 62:19, 62:21         60:23, 62:15, 67:22,                                  25:13, 27:21, 48:3,
                                                             38:18, 41:21, 42:15,                                  vigorous [1] - 56:2
    throughout [1] - 18:16        67:24, 67:25                                          53:13, 57:21
                                                             44:3, 45:5, 45:6,                                     vile [1] - 26:25
    thrown [1] - 63:8           truthful [2] - 37:13,                                  untruthful [1] - 35:16
                                                             46:9, 46:14, 48:9,                                    virtue [1] - 38:22
    timed [1] - 69:15             44:15                                                up [34] - 6:9, 8:13, 9:2,
                                                             53:3, 53:5, 58:16,                                    vital [2] - 33:14, 40:5
    tired [1] - 45:23           try [15] - 34:7, 34:8,                                  11:5, 11:17, 15:17,
                                                             59:11, 59:12, 59:14,                                  vS [1] - 1:11
    tit [1] - 69:22               34:9, 34:10, 36:8,                                    17:24, 28:21, 30:1,
                                                             60:1, 63:22, 65:1,




                                          UNITED STATES DISTRICT COURT
Case 2:18-cv-08048-SVW-JC Document 168 Filed 12/23/19 Page 83 of 83 Page ID #:6183

                                                                                12

    vulnerable [2] - 27:15,    woke [3] - 46:3, 46:4,               Z
     27:16                      46:21
                               woman [1] - 37:20
                                                          Zalduendo [1] - 4:8
               W               wondering [1] - 69:22
                               WOOD [26] - 10:7,
                                10:9, 10:13, 10:19,
    Wade [1] - 3:4
                                11:13, 11:18, 13:1,
    wait [1] - 8:12             13:22, 14:12, 15:14,
    walk [1] - 37:22            29:10, 29:14, 29:17,
    walked [1] - 35:11          35:18, 43:25, 44:19,
    walking [1] - 40:19         48:7, 48:22, 50:8,
    watched [1] - 49:6          50:10, 50:13, 51:24,
    water [9] - 36:22,          56:4, 56:8, 56:10,
     36:23, 38:12, 38:18,       57:19
     38:19, 41:14, 41:17,      wood [1] - 55:23
     45:6                      Wood [8] - 2:4, 2:5,
    water's [1] - 45:11         2:8, 2:13, 2:20, 3:4,
    waters [1] - 41:17          64:1, 69:10
    ways [1] - 32:3            wooden [1] - 55:24
    weak [2] - 27:14,          words [6] - 8:7, 8:22,
     27:16                      14:7, 24:2, 24:4,
    wealth [2] - 58:25,         48:16
     67:17                     world [17] - 15:23,
    weeks [1] - 47:3            39:22, 44:25, 45:4,
    weigh [1] - 22:18           45:22, 51:7, 51:10,
    weighing [1] - 19:14        53:23, 57:8, 59:13,
    weight [5] - 6:22,          59:15, 59:17, 59:19,
     21:14, 21:16, 22:7,        59:25, 62:25, 63:6,
     30:25                      66:14
    Weisbart [1] - 2:9         world's [1] - 37:19
    WEST [1] - 1:24            worldwide [1] - 42:23
    West [5] - 2:5, 2:13,      worries [1] - 57:12
     2:17, 2:21, 3:5           worry [2] - 57:4, 57:5
    whatsoever [3] - 16:6,     worth [1] - 58:21
     34:23, 34:24              wound [1] - 69:15
    wife [4] - 55:16, 56:12,   wrenching [1] - 37:13
     56:23, 60:22              wrist [2] - 67:10, 67:13
    wife's [1] - 56:25         write [2] - 53:12, 53:14
    willful [1] - 26:15        writing [1] - 44:24
    William [1] - 3:21         written [2] - 24:4,
    williamprice@               67:23
     quinnemanuel.com          wrongdoer [1] - 26:6
     [1] - 3:24                wrongful [2] - 25:5,
    willing [1] - 38:13         28:2
    Wilson [1] - 2:12          wrote [1] - 46:4
    WILSON [1] - 1:4
    wind [2] - 56:19, 56:20               Y
    winding [1] - 38:16
    wishes [1] - 48:20
    witness [10] - 6:13,       year [4] - 31:1, 31:9,
     19:25, 21:10, 21:19,       31:19, 32:17
     21:23, 22:16, 36:9,       years [3] - 33:5, 55:9,
     51:15, 51:25               57:3
    WITNESS [1] - 5:2          yesterday [1] - 6:11
    witness' [1] - 22:1        Yoda [1] - 63:4
    witness's [5] - 22:1,      York [2] - 3:11, 4:5
     22:2, 22:4, 22:5,         young [2] - 40:24,
     22:19                      42:4
    witnesses [4] - 20:12,     yourself [1] - 63:4
     21:22, 21:24, 22:8        yourselves [1] - 68:8




                                         UNITED STATES DISTRICT COURT
